--------------------------------------------------------------------------------

Confidential
Execution Copy

 
CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R.§§ 200.80(B)4, AND 240.24B-2


EXHIBIT 10.1
 
Strategic Collaboration, Option and License Agreement


Between


Akcea Therapeutics, Inc.


And


Novartis Pharma AG
 

--------------------------------------------------------------------------------

Confidential
 
STRATEGIC COLLABORATION, OPTION AND LICENSE AGREEMENT


This STRATEGIC COLLABORATION, OPTION AND LICENSE AGREEMENT (the “Agreement”) is
entered into as of the 5th day of January, 2017 (the “Execution Date”) by and
between Akcea Therapeutics, Inc., a Delaware corporation, having its principal
place of business at 55 Cambridge Parkway, Cambridge, MA 02142 USA, together
with each of Akcea’s Affiliates (“Akcea”), andNovartis Pharma AG, a company
organized under the laws of Switzerland, having its principal place of business
at Lichtstrasse 35, 4002 Basel, Switzerland (“Novartis”). Novartis and Akcea
each may be referred to herein individually as a “Party” or collectively as the
“Parties.” Capitalized terms used in this Agreement, whether used in the
singular or the plural, have the meaning set forth in Appendix 1. All attached
appendices and schedules are a part of this Agreement. As of the Effective Date,
Akcea is a wholly-owned subsidiary of Ionis Pharmaceuticals, Inc. (“Ionis”) and
therefore Akcea and Ionis are Affiliates.


RECITALS


WHEREAS, Akcea has rights to and is developing the novel cardio-metabolic lipid
drugs, AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx, based on Akcea’s and Ionis’
knowledge, experience and intellectual property rights to both antisense
technology and to AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx;


WHEREAS, Akcea seeks a partner with sufficient expertise in developing and
commercializing human therapies to enable the further global development and
commercialization of AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx;


WHEREAS, Novartis has expertise in globally researching, developing and
commercializing human therapeutics and, in particular, cardio-metabolic lipid
drugs;


WHEREAS, Novartis and Akcea desire to enter into a strategic collaboration in
cardio-metabolic lipid diseases under which Akcea will continue to develop in
human clinical trials AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx through the
completion of a Phase 2 dose-ranging study;


WHEREAS, Novartis desires to receive from Akcea, and Akcea desires to grant to
Novartis, an exclusive option to obtain an exclusive worldwide license under
this Agreement to research, develop, manufacture and commercialize
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx respectively;


WHEREAS, simultaneously with the execution of this Agreement, Novartis, Ionis
and Akcea are entering into the Stock Purchase Agreement;


WHEREAS, following Novartis’ exercise of its Option for a Product, Novartis will
research, develop, manufacture and commercialize such Product globally in
accordance with this Agreement; and


WHEREAS, Akcea will have the right to Co-Commercialize in Major Markets such
Products licensed to Novartis.
 
2

--------------------------------------------------------------------------------

Confidential
 
NOW, THEREFORE, in consideration of the respective covenants, representations,
warranties and agreements set forth herein, the Parties hereto agree as follows:


ARTICLE 1.
PRE-OPTION DEVELOPMENT OF AKCEA-APO(A)-LRX AND AKCEA-APOCIII-LRX



1.1.
Overview. The intent of the (A) pre-Option Exercise Collaboration is (i) for
Akcea to develop AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx through the completion
of a Phase 2 Dose-Ranging Trial, (ii) for Akcea to provide Novartis with API in
quantities sufficient for Novartis to conduct the Pre-Option Novartis Activities
prior to Option exercise, (iii) for Novartis to initiate, prior to Option
exercise, a manufacturing plan to manufacture AKCEA-APO(a)-LRx and
AKCEA-APOCIII-LRx to supply the Phase 3 Cardiovascular Outcomes Trial (or
“CVOT”) for each Product, which CVOT Novartis will conduct following Option
exercise for each such Product, and (iv) to provide Novartis an exclusive option
to obtain an exclusive license to develop, manufacture and commercialize
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx, which options are exercisable after the
End of Phase 2b Meeting for each of AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx, and
(B) following Novartis’ exercise of its Option for a Product (y) for Novartis to
develop, manufacture and commercialize such Product globally in accordance with
this Agreement, and (z) to provide Akcea the right to Co-Commercialize in
selected markets such Product licensed to Novartis on terms and conditions to be
agreed upon between the Parties. Prior to Option Exercise, the Collaboration
will be conducted under the Pre-Option Development Plan and managed and overseen
by the Collaboration Steering Committee (CSC). The purpose of this Section 1.1
is to provide a high-level overview of the roles, responsibilities, rights and
obligations of each Party under this Agreement with regard to AKCEA-APO(a)-LRx
and AKCEA-APOCIII-LRx. This Section 1.1 is qualified in its entirety by the more
detailed provisions of this Agreement set forth below.




1.2.
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx Pre-Option Responsibilities. Akcea will
use Commercially Reasonable Efforts to develop each of AKCEA-APO(a)-LRx and
AKCEA-APOCIII-LRx through the completion of a Phase 2 Dose-Ranging Trial in
accordance with the Pre-Option Development Plan attached hereto as Appendix 2.
Subject to Section 2.1.3(a), any material changes to the Pre-Option Development
Plan must be mutually agreed to by the CSC.




1.2.1.
Akcea’s Activities Prior to Option Exercise on a Product-by-Product Basis. On a
Product-by-Product basis, Akcea shall use Commercially Reasonable Efforts to (i)
conduct the Akcea Activities under the Pre-Option Development Plan for such
Product in accordance with the timelines specified therein and (ii) complete the
other activities Akcea agreed to conduct under this ARTICLE 1, until the earlier
of the date (x) Novartis exercises the applicable Option for such Product under
this Agreement; provided, however, if Novartis exercises its Option before Akcea
completes the Akcea Activities, Akcea will complete such remaining uncompleted
Akcea Activities, (y) the Option Period has expired with respect to such
Product, or (z) the Parties mutually agree that, for scientific, medical or
other reasons, continuing to conduct the Akcea Activities under the Pre-Option
Development Plan for such Product is futile. Without limiting the foregoing,
Akcea may discontinue an activity under the Pre-Option Development Plan if after
having consulted, and having given good faith consideration to the
recommendations of the CSC, Akcea in good faith believes that continuing such
activity would (A) pose an unacceptable risk or threat of harm in humans, or (B)
violate any Applicable Law, ethical principles, or principles of scientific
integrity. If there are additional activities Novartis wishes Akcea to conduct
under the Pre-Option Development Plan, the Parties will discuss and mutually
agree on any such additional activities through the CSC, and Akcea will use
Commercially Reasonable Efforts to conduct such agreed activities under the
Pre-Option Development Plan (and such plan will be updated accordingly).

 
3

--------------------------------------------------------------------------------

Confidential
 

1.2.2.
Novartis’ Activities prior to Option Exercise on a Product-by-Product Basis.
Prior to the Option Exercise, Novartis shall use Commercially Reasonable Efforts
to conduct at risk the Pre-Option Novartis Activities attached hereto as
Schedule 1.3.2 so as to enable timely initiation of the CVOT for
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx upon exercise by Novartis of the Option
for such Product.




1.2.3.
Delivery of the Draft Study Report and Final Study Report. On a
Product-by-Product basis, no later than [***] months before the anticipated
Completion of the Phase 2 Dose-Ranging Trial, the Parties shall define and agree
on the format and substantive content of the Draft Study Report and the Final
Study Report in accordance with the ICH E3 industry guidelines for Structure and
Content of Clinical Study Report. Notwithstanding the foregoing, it is
understood and agreed that the Draft Study Report will include all [***], as
well as all [***], [***] and [***] and any information related thereto, [***]
and [***] generated from the [***] in sufficient detail so as to reasonably
demonstrate whether [***] has been achieved in accordance with [***] and whether
any [***] further development of a Product.



Following Completion of the Phase 2 Dose-Ranging Trial, Akcea will use
Commercially Reasonable Efforts to complete the Draft Study Report and Akcea
shall deliver to Novartis such Draft Study Report within [***] ([***]) calendar
days after the date on which such Draft Study Report becomes available (but no
later than [***] months following Completion of such study). For a period of
[***] ([***]) calendar days from and after the delivery of such Draft Study
Report, Novartis shall have the right to request from Akcea such additional
information then in the possession of or readily available to Akcea as Novartis
may reasonably require regarding the Phase 2 Dose-Ranging Trial, and Akcea shall
promptly provide or make available to Novartis any such additional information.
 
4

--------------------------------------------------------------------------------

Confidential
 
Akcea will use Commercially Reasonable Efforts to complete the Final Study
Report once Akcea has the data and other information necessary for such Final
Study Report. Akcea shall deliver to Novartis such Final Study Report within
[***] ([***]) calendar days after the date on which such Final Study Report is
completed. For a period of [***] ([***]) calendar days from and after the
delivery of such Final Study Report, Novartis shall have the right to request
from Akcea such additional information then in the possession of or readily
available to Akcea as Novartis may reasonably require regarding the Phase 2
Dose-Ranging Trial, and Akcea shall promptly provide or make available to
Novartis any such additional information that Akcea has not previously delivered
to Novartis. Furthermore, Akcea shall make available to Novartis through due
diligence, information, data, and documents requested by Novartis in the
possession of or readily available to Akcea generated between the Effective Date
and the Final Study Report, relevant for Novartis.



1.2.4.
Delivery of the Phase 2 Dose-Ranging Trial Information Package. As promptly as
practicable following Completion of the Phase 2 Dose-Ranging Trial for a Product
(but no later than [***] calendar days following Completion of such study),
Akcea will deliver to Novartis the Phase 2 Dose-Ranging Trial Information
Package. During the period beginning on the date Novartis receives such Phase 2
Dose-Ranging Trial Information Package until the Option Deadline (which period
will in no event be less than [***] calendar days from the date Novartis
receives such Phase 2 Dose-Ranging Trial Information Package), Novartis shall
have the right to request from Akcea such additional information relating to the
Phase 2 Dose-Ranging Trial then in the possession of or readily available to
Akcea as Novartis may reasonably require in order to make a scientific, legal,
regulatory and business evaluation of the Development and Commercialization
potential of the applicable Product, and Akcea shall promptly (but no later than
[***] calendar days after Akcea’s receipt of such request) provide or make
available to Novartis any such additional information.



For purposes of this Agreement, “Phase 2 Dose-Ranging Trial Data Package” means,
with respect to a Product, [***] for the Phase 2 Dose-Ranging Trial, [***] any
updates to the Appendices and Schedules attached to this Agreement since the
Effective Date (such original Appendices and Schedules attached as of the
Effective Date, the “Original Akcea Schedules” and such updated Appendices and
Schedules, the “Updated Akcea Schedules”), which Updated Akcea Schedules will be
redlined to reflect any changes to the Original Akcea Schedules since the
Effective Date, and (iv) written confirmation that Akcea’s representations,
warranties and covenants under Section 9.1 and Section 9.2 are true, valid and
accurate as of the anticipated date of exercise of the Option on a
Product-by-Product basis (together with a disclosure schedule if Akcea
determines it is necessary to list any qualifications to such representations,
warranties or covenants in order to make such representations, warranties and
covenants true, valid and accurate as of the anticipated date of exercise of the
Option on a Product-by-Product basis).
 
5

--------------------------------------------------------------------------------

Confidential
 

1.2.5.
End of Phase 2b Meeting. Prior to, but no later than [***] months before the
anticipated Completion of the Phase 2 Dose-Ranging Trial for a Product, in
preparation for the End of Phase 2b Meeting, Novartis will deliver to Akcea
drafts of all documents Novartis reasonably determines are necessary for the End
of Phase 2b Meeting, including, at a minimum, a draft [***] for the CVOT and the
Cardiovascular Risk Reduction (or “CVRR”) Indication Novartis will pursue for
such Product, draft [***] and [***]. The Parties will update such draft
documents after the primary endpoint and key safety data generated based on the
database lock under the statistical analysis plan for such study are available
and, within [***] ([***]) calendar days after Completion of the Phase 2
Dose-Ranging Trial for such Product, will promptly convene a special meeting of
the CSC for the CSC to mutually agree on the final contents of all such
documents prior to Akcea requesting an End of Phase 2b Meeting. If the CSC
cannot agree on final versions of such documents within such [***] ([***])
calendar day period, then (i) [***] will have the final decision-making
authority regarding the final contents of all such documents to the extent such
contents relate to [***] or its Affiliate’s[***], or any information pertaining
to[***] or its Affiliate’s other [***] (collectively, “[***] Information”), and
(ii) [***] will have the final decision-making authority regarding the final
contents of all such documents to the extent such contents do not relate to
[***] Information, and each Party will make such final decisions within [***]
calendar days. Once such documents are finalized, Akcea will use Commercially
Reasonable Efforts to schedule and conduct an End of Phase 2b Meeting. Akcea
will invite Novartis to participate in any key internal Akcea meetings Akcea
holds to prepare and discuss strategy for the first End of Phase 2b Meeting for
such Product. The Parties will mutually agree on a plan and strategy (including
key messages) for the conduct of the End of Phase 2b Meeting that reflects
Akcea’s role as IND-holder for such Product and facilitates Novartis’ active
participation as the Party potentially responsible for conducting the CVOT and
IND and MAA/NDA-Holder in the event of Option exercise. Akcea will invite
Novartis representatives to attend the End of Phase 2b Meeting and such
representatives will participate in such meeting under the direction of Akcea.




1.2.6.
Other Regulatory Interactions before Option Exercise. Any interactions Akcea has
or plans to have with a Regulatory Authority for a Product before Option
Exercise (other than the End of Phase 2b Meeting under Section 1.2.5), including
any meetings, correspondence and submissions, shall be the sole responsibility
of Akcea. Subject to Section 2.1.3(a), Akcea shall present to the CSC for the
CSC’s review and comment, Akcea’s material planned interactions and material
submissions to Regulatory Authorities in Major Markets in accordance with the
principles set forth in ARTICLE 2.




1.2.7.
Disclosure of Results. Akcea will promptly disclose to Novartis through the CSC
the results of all work performed by Akcea under the Pre-Option Development Plan
(including activities under Schedule 1.3.2) in a reasonable manner as such
results are obtained. Akcea will provide reports and analyses at each CSC
meeting detailing the current status of each Product under the Pre-Option
Development Plan together with a summary of the data generated by Akcea under
such plan. Furthermore, during the Option Period, Akcea shall promptly notify
Novartis of, and promptly provide to Novartis, all data and/or information in
the possession of or readily available to Akcea relating to a Product that Akcea
generates before the end of the Option Period that would be relevant for
Novartis’ decision concerning the exercise of the Option, as well as any such
data and information specifically requested by Novartis during the Option
Period.

 
6

--------------------------------------------------------------------------------

Confidential
 
Novartis shall provide [***] on the [***] at each [***] together with a [***]or
other [***] generated by [***] from conducting such [***]. If reasonably
requested [***], Novartis shall [***] that Novartis has not previously [***]
under this Agreement.


The results, reports, analyses and other information regarding the Products
disclosed by one Party to the other Party pursuant hereto may be used only in
accordance with the rights granted and other terms and conditions under this
Agreement. Any reports required under this Section 1.2.7 may take the form of
and be recorded in minutes of the CSC that will contain copies of any slides
relating to the results and presented to the CSC.



1.3.
Manufacturing and Supply.




1.3.1.
Manufacturing and Supply during the Option Period.




(a)
Akcea Activities. [***], Akcea is responsible for supplying API sufficient to
support the (i) [***], (ii) the [***] and [***], and (iii) the [***] activities
for each Product, in each case as set forth in the Pre-Option Development Plan.




(b)
Pre-Option Novartis Activities. In support of the Pre-Option Novartis
Activities, [***], Akcea will supply or cause to be supplied to Novartis during
the Option Period, API in the quantities, at the [***], and on such other terms
and conditions as set forth on Schedule 1.3.1. In addition, at Novartis’
reasonable written request [***] calendar days in advance of [***], Akcea shall
[***] to allow Novartis to conduct, [***], an audit of Akcea’s or its
Affiliates’ (including CMO) manufacturing facility where such API was made,
[***] for Novartis to complete its vendor qualification activities for such API.



If, during the Option Period, Novartis notifies Akcea that [***], the Parties
will [***] through the CSC [***].



1.3.2.
Product Manufacturing Transition Strategy.




(a)
Manufacturing Transition Strategy, Plan and Activities. Within [***] days from
the Effective Date, the Parties will discuss and mutually agree through the CSC,
on an initial manufacturing technology transition strategy to transition API and
Finished Drug Product Manufacturing for AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx
to [***] as the case may be.

 
7

--------------------------------------------------------------------------------

Confidential
 

(b)
Within [***] calendar days from the Effective Date, Akcea shall deliver the
first quantity of API in accordance with Schedule 1.3.1.



Upon written notice from Novartis, Akcea shall transfer the relevant analytical
methods [***] for the Pre-Option Novartis Activities pertaining to the first lot
of API, and Akcea shall reasonably cooperate with and provide reasonable
assistance to Novartis or its designee at mutually agreed times, through
documentation, consultation, training and face-to-face meetings, [***] to
facilitate the transfer of analytical methods and initiation of the Pre-Option
Novartis Activities. Such cooperation and assistance shall be [***] for a period
of [***] ([***]) calendar days following the date Akcea transfers the relevant
analytical methods.



(c)
Prior to Option Exercise, through the CSC, the Parties will agree on a final
manufacturing technology transition plan, and, upon Novartis’ notification to
Akcea (such notice, the “Manufacturing Tech Transfer Notice”) that Novartis is
ready to commence the manufacturing technology transfer under such plan, Akcea
will, at a mutually agreed date and time as soon as practicable after such
notice, transfer [***] the Akcea Manufacturing and Analytical Know-How necessary
to manufacture API and Finished Drug Product Manufacturing for AKCEA-APO(a)-LRx
and AKCEA-APOCIII-LRx, including relevant analytical methods, API batch records
and the CMC sections of the IND for each Product.



As reasonably requested by Novartis during the Option Period, Akcea shall
reasonably cooperate with and provide reasonable assistance to Novartis or its
designee at mutually agreed times, through documentation, consultation, training
and face-to-face meetings, to enable Novartis [***] in an efficient and timely
manner to proceed with the Pre-Option Novartis Activities and manufacturing
transfer strategy contemplated under Section 1.3.1 and this Section 1.3.2.
Regarding site visits, Akcea will host Novartis [***] personnel at Akcea’s
Affiliate’s manufacturing facility in Carlsbad, CA for up to [***] Business Days
and at Akcea’s designated CMO(s) for up to [***] Business Days, and Akcea’s or
its Affiliate’s personnel will visit Novartis’ [***] manufacturing facility for
up to [***] Business Days. Such cooperation and assistance shall be [***] for a
period of [***] ([***]) calendar days following the date Akcea initiates the
manufacturing technology transfer.


Akcea shall assist Novartis with such manufacturing transition strategy and
provide technical support to Novartis [***] reasonably sufficient to
successfully implement the transfer strategy and enable manufacturing processes
for such API and Finished Drug Product for AKCEA-APO(a)-LRx and
AKCEA-APOCIII-LRx [***].
 
8

--------------------------------------------------------------------------------

Confidential
 
Once every [***] during the Option Period at each CSC meeting, Novartis will
provide progress updates regarding the progress of Novartis’ activities under
such plan and Akcea will provide a progress update regarding Akcea’s activities
to support such transfer strategy. Each Party’s CMC teams will participate in
such CSC meetings to discuss such progress updates. Beginning on the Effective
Date, Novartis shall use Commercially Reasonable Efforts to conduct or have
conducted the Pre-Option Novartis Activities under Schedule 1.3.2 to ensure that
such API and Finished Drug Product is manufactured and ready for use on time for
the planned initiation of the CVOTs. As the development of AKCEA-APOCIII-LRx
progresses, Novartis will update Schedule 1.3.2 to include API and Finished Drug
Product manufacturing activities to support the CVOT and Commercialization for
AKCEA-APOCIII-LRx. Akcea shall support the manufacturing transition strategy for
those activities listed in Schedule 1.3.2 for which Akcea is responsible.
 

(d)
Novartis’ CMO Agreements. In furtherance of such plan, the Parties agree that
Novartis may enter into contractual arrangements (each, a “CMO Agreement”) with
one or more CMOs to manufacture clinical supplies for Phase 3 Trials and
commercial supply of API and Finished Drug Product. Novartis will [***]
executing such CMO Agreement. Novartis will have final decision-making authority
with regard to the [***] and the [***]. In any such CMO Agreement, Novartis
shall use Commercially Reasonable Efforts to include the [***] if this Agreement
terminates with respect to a given Product or the Option for a given Product
terminates or expires unexercised.




(e)
Manufacturing License Grant to Novartis during the Option Period. Subject to the
terms and conditions of this Agreement, Akcea hereby grants Novartis, a
worldwide, non-exclusive, sublicensable (but only by Novartis to a Novartis
Affiliate or a CMO), royalty-free license under the Licensed Technology solely
to conduct during the Option Period the manufacturing and manufacturing
transition activities contemplated by this Section 1.3.2 to manufacture API and
Finished Drug Product for AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx.




(f)
Manufacturing Transition Activities Costs. Akcea’s technology transfer
activities under this Section 1.3.2 will be [***] until the [***] calendar day
after the date Akcea initiates the manufacturing technology transfer.
Thereafter, any technology transfer activities Akcea agrees to conduct will be
under a mutually agreed scope of work (such agreement not to be unreasonably
withheld, delayed or conditioned) and, after the [***] under such scope of work,
[***] for any such technology transfer activities conducted by Akcea and its
Affiliates.

 
9

--------------------------------------------------------------------------------

Confidential
 

1.3.3.
After Option Exercise.




(a)
Within [***] calendar days after Option Exercise for a Product, Akcea will
provide Novartis with an inventory of any API, Finished Drug Product and
packaged Clinical Study material for such Product in Akcea’s possession
(together with the price Akcea was charged by Ionis ([***] for such material).
If, within [***] calendar days after Novartis’ receipt of such inventory list,
Novartis delivers a written request to Akcea to purchase any such material, then
Akcea will sell such material to Novartis [***] ([***]) for such material
calculated [***]. Promptly after Akcea receives such order from Novartis, Akcea
will ship such material to Novartis and Novartis will pay Akcea within [***]
([***]) calendar days after Novartis’ receipt of such material.




(b)
If requested by Novartis and mutually agreed by Akcea (such agreement not to be
unreasonably withheld, delayed or conditioned), after Option Exercise, Akcea
shall continue to provide the manufacturing transition assistance with respect
to any activities contemplated by Section 1.3.2 that were not completed during
the Option Period. Novartis will compensate Akcea in accordance with Section
7.10 for Akcea’s and its Affiliates’ activities conducted under this Section
1.3.3(b).




(c)
If, after Option Exercise, Novartis notifies Akcea that Novartis wishes to
acquire additional API, the Parties will discuss in good faith and endeavor to
mutually agree through the JDCC on the quantity and timelines for the supply of
any such additional API on terms and conditions as set forth in Schedule 1.3.1. 
If required, the Parties shall negotiate in good faith the terms and conditions
of a Supply and Quality Agreement.



ARTICLE 2.
COLLABORATION MANAGEMENT AND COSTS



2.1.
Development Management.




2.1.1.
Collaboration Steering Committee during the Option Period. The Parties will
establish a Collaboration Steering Committee (“CSC”) initially comprising the
individuals from each Party as set forth on Schedule 2.1.1 with the powers,
roles and responsibilities set forth in this Section 2.1.1 to provide strategic
oversight for the Collaboration during the Option Period. The CSC will consist
of three representatives appointed by Akcea and three representatives appointed
by Novartis (which may include representative(s) from each Party’s Affiliates),
and each CSC member will be a senior executive of such Party (or its Affiliate).
The CSC will be chaired by Akcea. The CSC will determine the CSC operating
procedures at its first meeting, including the CSC’s policies for replacing CSC
members, policies for participation by additional representatives or consultants
invited to attend CSC meetings, and the location of meetings, which will be
codified in the written minutes of the first CSC meeting. Each Party will be
responsible for the costs and expenses of its own employees or consultants
attending CSC meetings.

 
10

--------------------------------------------------------------------------------

Confidential
 

(a)
Role of the CSC. Without limiting any of the foregoing, subject to Section
2.1.3, the CSC will perform the following functions, some or all of which may be
addressed directly at any given CSC meeting:




(i)
approve material amendments to the Pre-Option Development Plan, including
approving any additional costs associated with any approved changes to the Akcea
Activities;




(ii)
review the Phase 2 Dose-Ranging Trial protocol;




(iii)
discuss any additional activities Novartis wishes Akcea to conduct under the
Pre-Option Development Plan as contemplated by Section 1.2.1;




(iv)
mutually agree on the final contents of all documents for the End of Phase 2b
Meeting as contemplated by Section 1.2.5;




(v)
review Akcea’s material planned interactions and material submissions to
Regulatory Authorities in Major Markets as contemplated by Section 1.2.6;




(vi)
review reports and analyses provided by Akcea detailing the current status of
each Product under the Pre-Option Development Plan (including any summary of the
data generated by Akcea under such plan) as contemplated by Section 1.2.7;




(vii)
review updates provided by Novartis on the Pre-Option Novartis Activities
(including a summary of relevant  data or other information generated by
Novartis from conducting such activities) as contemplated by Section 1.2.7;




(viii)
discuss and mutually agree on a manufacturing technology transition strategy to
transition API and Finished Drug Product Manufacturing for AKCEA-APO(a)-LRx and
AKCEA-APOCIII-LRx to Novartis’ own manufacturing site or to Third Party CMOs as
the case may be, as contemplated by Section 1.3.2;




(ix)
review progress updates of the Parties’ activities under such manufacturing
technology transfer plan as contemplated by Section 1.3.2(b);




(x)
assist with and participate in the resolution of pre-Option Exercise disputes
that may arise during the Option Period; and




(xi)
such other review and advisory responsibilities as may be assigned to the CSC by
the Parties pursuant to this Agreement.

 
11

--------------------------------------------------------------------------------

Confidential
 

(b)
Obligation to Participate in the CSC. Akcea’s obligation to participate in the
CSC will terminate upon Novartis’ exercise (or expiration) of the Option for the
last Product.




2.1.2.
Joint Development and Commercialization Committee After Option Exercise. Within
[***] ([***]) calendar days after the first Option Exercise for a Product, the
Parties will establish a joint development and commercialization committee
(“JDCC”) to supervise the activities under the Strategic Plan related to such
Product. The JDCC will consist of three representatives appointed by Akcea and
three representatives appointed by Novartis (which may include representative(s)
from each Party’s Affiliates). Each JDCC member will be a senior clinical
development or commercial leader, and at least one of each Party’s members will
have operational responsibility for such Party’s respective activities under the
Strategic Plan. The JDCC shall be chaired by Novartis. The chair will be
responsible for overseeing the activities of the JDCC consistent with the
responsibilities set forth below in this Section 2.1.2. The JDCC will determine
its operating procedures at its first meeting, including the JDCC’s policies for
replacement of JDCC members, policies for participation by additional
representatives or consultants invited to attend JDCC meetings, and the location
of meetings, which will be codified in the written minutes of the first JDCC
meeting. Each Party will be responsible for the costs and expenses of its own
employees or consultants attending JDCC meetings.




(a)
Role of the JDCC. Without limiting any of the foregoing, subject to Section
2.1.3, the JDCC will perform the following functions, some or all of which may
be addressed directly at any given JDCC meeting:




(i)
Supervise the activities under the Strategic Plan, including reviewing updates
to the key elements of the planning and strategy to support Development,
Manufacturing, Regulatory Approvals and Commercialization;




(ii)
establish teams, committees and working groups to oversee and manage activities
under the Strategic Plan;




(iii)
receive updates from Novartis regarding any CMO Agreements and strategic
sublicenses granted by Novartis to Third Parties in Major Markets as
contemplated by Section 5.2.1;




(iv)
if regulatory or Development issues arise that are outside of Novartis’
reasonable control that impede achievement of any Specific Performance Milestone
Event on the stated timeline, discuss in good faith and revise the date by which
the applicable Specific Performance Milestone Event will be or can be achieved
as contemplated by Section 6.4.2;

 
12

--------------------------------------------------------------------------------

Confidential
 

(v)
assisting with and participating in the resolution of disputes as contemplated
in Section 13.1; and




(vi)
such other review and advisory responsibilities as may be assigned to the JDCC
by the Parties pursuant to this Agreement.




2.1.3.
Decision Making.




(a)
CSC Decision Making – During the Option Period. Each Party will give due
consideration to, and consider in good faith, the recommendations and advice of
the CSC regarding the conduct of the Akcea Activities and the Pre-Option
Novartis Activities. The CSC will endeavor to reach consensus on all decisions
to be made by the CSC, however, if the CSC cannot unanimously agree on a matter
to be decided by the CSC then (i) Akcea will have the final decision-making
authority regarding the [***] and (ii) Novartis will have the final
decision-making authority regarding the [***] and the [***]; provided, however,
that such decision-making authority does not permit Novartis to [***].




(b)
JDCC Decision Making – After Option Exercise. Each Party will give due
consideration to, and consider in good faith, the recommendations and advice of
the JDCC regarding any matters to be considered by the JDCC. The JDCC will
endeavor to reach consensus on all decisions to be made by the JDCC, however, if
the JDCC cannot unanimously agree on a matter to be decided by the JDCC then
Novartis will have the final decision-making authority regarding any such
decisions to be made by the JDCC; provided, however, that such decision-making
authority does not permit Novartis to [***].




2.1.4.
Obligation to Participate in the JDCC. Akcea’s obligation to participate in the
JDCC will terminate upon Novartis’ exercise (or expiration) of the Option for
the last Product. Thereafter, Akcea will have the right, but not the obligation,
to participate on the JDCC upon Akcea’s request provided that, if requested in
writing by Novartis, Akcea shall not unreasonably refuse to participate in JDCC
meeting(s).




2.2.
Alliance Managers. Each Party shall appoint a representative to act as its
alliance manager under this Agreement (each, an “Alliance Manager”). Each
Alliance Manager will be responsible for supporting the CSC and the JDCC, and
performing the activities listed in Schedule 2.2.




2.3.
Collaboration Costs.




2.3.1.
Novartis and Akcea will [***] the costs associated with the [***] and [***]
under the Pre-Option Development Plan, which [***] Akcea estimates will cost
US$[***] for [***].  Novartis will pay Akcea US$[***] for such [***] and [***]
as follows:

 
13

--------------------------------------------------------------------------------

Confidential
 

(i)
US$[***] payment upon [***] for the [***] and [***] (expected in [***] but no
earlier than the [***]);




(ii)
US$[***] payment upon the [***] in each of the [***] and [***] (expected in
[***]); and




(iii)
US$[***] payment upon the later of (x) [***] and [***], and (y) [***],



provided, in each case Novartis will pay the amounts under (i), (ii) and (iii)
within [***] ([***]) calendar days from the date such invoice is received by
Novartis (and Akcea will include with each such invoice [***] and [***]).  In no
event will [***] US$[***] for such [***] and [***].



2.3.2.
Except as otherwise expressly provided in this Agreement, Akcea will be
responsible for all costs associated with the Akcea Activities under the
Pre-Option Development Plan and the activities Akcea agrees to conduct under
ARTICLE 1, and Novartis will be responsible for all costs associated with any
Pre-Option Novartis Activities and the activities Novartis agreed to conduct
under ARTICLE 1.




2.3.3.
If a Regulatory Authority requires any changes to the Akcea Activities during
the Option Period, then the Parties will discuss such changes in good faith
through the CSC. If the CSC cannot mutually agree on whether to implement such a
change to the Akcea Activities, then Akcea will have the final decision-making
authority regarding [***] and each Party will only be responsible for paying the
additional cost of such changes to the extent [***]. If Novartis requests any
changes to the Akcea Activities that are not required by a Regulatory Authority
and Akcea agrees (through the CSC) to implement such changes, then Novartis will
pay Akcea for the additional cost in accordance with Section 7.10 and Akcea and
Novartis will update Appendix 2 with any such revised activities.



ARTICLE 3.
EXCLUSIVE OPTIONS



3.1.
Option Grants. Subject to the terms and conditions of this Agreement, on a
Product-by-Product basis, Akcea hereby grants to Novartis an exclusive option to
obtain the license set forth in Section 5.1.1 or Section 5.1.2 (as applicable)
with respect to such Product (each, an “Option”).




3.2.
Option Fee. In consideration of the Options granted to Novartis hereunder,
Novartis shall pay to Akcea upon execution by the Parties of this Agreement a
one-time payment of seventy-five million dollars (US$75,000,000) (the “Upfront
Option Fee”). Such payment shall be payable within [***] ([***]) Business Days
after receipt by Novartis of an original invoice from Akcea for such amount and
in the form attached hereto as Exhibit X, which original invoice shall be issued
no earlier than the Effective Date.

 
14

--------------------------------------------------------------------------------

Confidential
 

3.3.
Option Exercise.




3.3.1.
Subject to Section 3.4 below, on a Product-by-Product basis, each Option for a
Product will be exercisable by Novartis at its sole discretion on or before
(each an “Option Deadline”) 5:00 pm (Eastern Time) on the 60th calendar day
after the later of:




(a)
Novartis’ receipt of the Phase 2 Dose-Ranging Trial Data Package for such
Product; and




(b)
the End of Phase 2b Meeting for such Product.




3.3.2.
If, by the Option Deadline, Novartis (i) notifies Akcea in writing that it
wishes to exercise the applicable Option, and (ii) undertakes to pay Akcea the
license fee set forth in Section 7.1 or Section 7.2 (as applicable), Akcea will
grant to Novartis the license as set forth in Section 5.1.1 or Section 5.1.2 (as
applicable) (on a Product-by-Product basis, an “Option Exercise”). Such payment
set forth in Section 7.1 or Section 7.2 (as applicable) is due within [***]
([***]) Business Days after receipt by Novartis of an original invoice from
Akcea for such amount and in the form attached hereto as Exhibit X, which
invoice shall be issued no earlier than the date on which Novartis notifies
Akcea in writing that it wishes to exercise the applicable Option. If, by the
Option Deadline, Novartis has not both (y) provided Akcea a written notice
stating that Novartis is exercising its Option, and (z) undertaken to pay Akcea
the license fee in accordance with Section 7.1 or Section 7.2 (as applicable),
then (A) Novartis’ Option for the applicable Product will expire, (B) Novartis
will promptly deliver to Akcea all data, results and information (including
Novartis’ Confidential Information for as long as pertaining to the Product and
any regulatory documentation (including drafts)) related to the Pre-Option
Novartis Activities for such Product in the possession of Novartis and its
contractors, and (C) this Agreement will be deemed terminated under Section
11.2.1 with respect to such Product and the provisions of Section 11.3 will
apply.




3.4.
HSR Filing. If Novartis notifies Akcea within [***] ([***]) calendar days
following the applicable End of Phase 2b Meeting for the Product that an HSR
Filing is required for Novartis to receive the license under Section 5.1.1 or
Section 5.1.2 (as applicable), each of Novartis and Akcea will, within [***]
([***]) calendar days after such notice from Novartis (or such later time as may
be agreed to in writing by the Parties), file with the United States Federal
Trade Commission (“FTC”) and the Antitrust Division of the United States
Department of Justice (“DOJ”), any HSR Filing required with respect to the
transactions contemplated hereby, Novartis shall not exercise any Option under
Section 3.3 until any applicable waiting period (and any extension thereof)
under the HSR Act shall have expired or been terminated and the Option Deadline
shall expire no sooner than [***] ([***]) calendar days after any waiting period
(and any extensions thereof) under the HSR Act shall have expired or been
terminated. The Parties will cooperate with one another to the extent necessary
in the preparation of any such HSR Filing and each Party will request in their
respective HSR Filing early termination of the waiting period under the HSR Act.
Each Party will be responsible for its own costs and expenses associated with
any HSR Filing.

 
15

--------------------------------------------------------------------------------

Confidential
 

3.5.
HSR Clearance. In connection with obtaining such HSR Clearance from the FTC, the
DOJ or any other governmental authority for an HSR Filing filed under Section
3.4, Akcea and Novartis will use their respective Commercially Reasonable
Efforts to resolve as promptly as practicable any objections that may be
asserted with respect to this Agreement or the transactions contemplated by this
Agreement under any antitrust, competition or trade regulatory law.




3.6.
Conditions to Novartis’ Obligations under this Agreement. Novartis’ obligation
to complete the transactions contemplated in this Agreement is subject to the
fulfillment or waiver of the following conditions:




3.6.1.
[***].  From and after the Execution Date and until the Effective Date, there
shall have occurred [***]; and




3.6.2.
[***]. Akcea shall have duly executed and delivered to Novartis the [***].




3.7.
Mutual Conditions to Each Party’s Obligations under this Agreement. The
obligations of Novartis on the one hand, and Ionis and Akcea (as applicable) on
the other hand, to consummate the transactions contemplated under this Agreement
is subject to the fulfillment or waiver of the following conditions:




3.7.1.
HSR Act Qualification; Initial Stock Purchase. The filings required under the
HSR Act in connection with the Stock Purchase Agreement shall have been made and
the required waiting period shall have expired or been terminated and the
Initial Closing (as defined in the Stock Purchase Agreement) under the Stock
Purchase Agreement shall have occurred; and




3.7.2.
Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
delay the occurrence of the Effective Date or the Initial Closing (as defined in
the Stock Purchase Agreement), will have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.



ARTICLE 4.
EXCLUSIVITY COVENANTS



4.1.
Exclusivity Covenants. The Parties agree as set forth below to certain
exclusivity covenants with respect to each Product and Exclusive Target.

 
16

--------------------------------------------------------------------------------

Confidential
 

4.1.1.
Akcea’s Exclusivity Covenants. On a Product-by-Product and Exclusive
Target-by-Exclusive Target basis, Akcea and its Affiliates will not
(independently or with a Third Party):




(a)
During the Option Period. During the Option Period, grant any license or other
right to a Third Party that would diminish Novartis’ rights under Section 3.1 or
Section 5.1.1 or Section 5.1.2 (as applicable) or otherwise under this
Agreement.



Furthermore, for [***] ([***]) months following the Effective Date, unless
required to perform its obligations under this Agreement, neither Akcea nor any
of its Affiliates shall (independently or with or through any Third Party)
solicit, initiate, seek, encourage or support any inquiry, proposal or offer
from, furnish any information to, or participate in any discussions or
negotiations with any Third Party with respect to any licensing, acquisition or
any collaboration or joint venture relating to the research, development or
commercialization of any Product.



(b)
After the Option Period. After the Option Period, [***], for a period of [***]
months after the [***] of such Product [***].




4.1.2.
Novartis’ Exclusivity Covenants. On a Product-by-Product and Exclusive
Target-by-Exclusive Target basis, Novartis and its Affiliates will not
(independently or with a Third Party):




(a)
During the Option Period. During the Option Period, [***]; and




(b)
After the Option Period. After the Option Period, [***], for a period of [***]
months after the [***] of such Product [***].




4.2.
Limitations and Exceptions to the Parties’ Exclusivity
Covenants. Notwithstanding anything to the contrary in Section 4.1.1, the
Parties and their Affiliates may perform the following activities:




(i)
With regard to the Parties and their Affiliates:




(1)
all activities permitted or contemplated under this Agreement, including those
contained in Section 4.3 and Section 6.5; and




(2)
the practice of any Jointly-Owned Program Technology, including granting a
license to a Third Party under any Jointly-Owned Program Technology.




(ii)
With regard to Akcea and its Affiliates:

 

(1)
Any activities pursuant to the Prior Agreements;

 
17

--------------------------------------------------------------------------------

Confidential
 

(2)
The granting of, or performance of obligations under, Permitted Licenses; and




(3)
The research, Development, Manufacture or Commercialization of Volanesorsen on
its own or with a Third Party.




4.3.
Competitive Oligo Transactions. The Parties acknowledge that after the Effective
Date a Party or its Affiliate may acquire (including through any merger or
business combination) or be acquired by a Third Party. In the case of such a
transaction where such Third Party is Developing or Commercializing a
Competitive Oligo that would violate Section 4.1.1 or 4.1.2, notwithstanding
anything to the contrary in this Agreement:




4.3.1.
Akcea or its Affiliate Acquires or is Acquired by a Third Party. On a
Product-by-Product basis and after Novartis exercises its Option for such
Product, for a period of [***] months after the [***] of such Product for the
same Exclusive Target as such Competitive Oligo, if Akcea or its Affiliate
acquires or is acquired by a Third Party with a Competitive Oligo, then within
[***] months after such acquisition, Akcea (or its Affiliate) and such Third
Party must either (i) [***] such Competitive Oligo, or (ii) not [***] (or, if
such Competitive Oligo is already being [***], will stop [***] within [***]
months) such Competitive Oligo. Any such transaction that occurs during the
Option Period is [***] until such time as Novartis exercises its Option for the
applicable Product for the same Exclusive Target as such Competitive Oligo, at
which time [***].




4.3.2.
Novartis or its Affiliate Acquires or is Acquired by a Third Party. On a
Product-by-Product basis and after Novartis exercises its Option for such
Product, for a period of [***] months after the [***] of such Product for the
same Exclusive Target as such Competitive Oligo, if Novartis or its Affiliate
acquires or is acquired by a Third Party with a Competitive Oligo, then within
[***] months after such acquisition, Novartis (or its Affiliate) and such Third
Party must either (i) [***] such Competitive Oligo, or (ii) not [***] (or, if
such Competitive Oligo is already being [***], will stop [***] within [***]
months) such Competitive Oligo. Any such transaction that occurs during the
Option Period is [***] until such time as Novartis exercises its Option for the
applicable Product for the same Exclusive Target as such Competitive Oligo, at
which time [***].




4.4.
Effect of Exclusivity on Indications. Akcea and Novartis are subject to certain
restrictive covenants under Section 4.1.1 or Section 4.1.2; however, the Parties
acknowledge and agree that each Party (on its own or with a Third Party) may
continue to research, Develop and Commercialize any therapeutic compound that is
designed to directly modulate a gene that is not an Exclusive Target for any
Indication, even if such therapeutic compound is designed to treat the same
disease or condition as a Product.

 
18

--------------------------------------------------------------------------------

Confidential
 
ARTICLE 5.
LICENSE GRANTS; TECHNOLOGY TRANSFER AND SUPPORT



5.1.
License Grants to Novartis.




5.1.1.
AKCEA-APO(a)-LRx Development, Manufacture and Commercialization License. Subject
to the terms and conditions of this Agreement, upon Novartis’ exercise of the
Option for AKCEA-APO(a)-LRx in accordance with ARTICLE 3 and Novartis’ payment
of the license fee under Section 7.1, Akcea grants to Novartis a worldwide,
exclusive, royalty-bearing, sublicensable (in accordance with Section 5.2)
license under the Licensed Technology to Research, Develop, Manufacture, have
Manufactured and Commercialize AKCEA-APO(a)-LRx.




5.1.2.
AKCEA-APOCIII-LRx Development, Manufacture and Commercialization License.
Subject to the terms and conditions of this Agreement, upon Novartis’ exercise
of the Option for AKCEA-APOCIII-LRx in accordance with ARTICLE 3 and Novartis’
payment of the license fee under Section 7.2, Akcea grants to Novartis a
worldwide, exclusive, royalty-bearing, sublicensable (in accordance with Section
5.2) license under the Licensed Technology to Research, Develop, Manufacture,
have Manufactured and Commercialize AKCEA-APOCIII-LRx.




5.2.
Sublicense Rights. Novartis will have the right to grant sublicenses under the
licenses granted to Novartis in Section 5.1 as expressly permitted by this
Section 5.2.




5.2.1.
Right to Grant Sublicenses. Novartis acknowledges that the licenses under
Section 5.1 are personal to Novartis.  Notwithstanding anything to the contrary,
Novartis will have the right to grant sublicenses under the licenses granted
under Section 5.1.1 and Section 5.1.2 above:




(i)
under the Licensed Technology to an Affiliate of Novartis to Develop,
Manufacture, have Manufactured and Commercialize or have Commercialized a
Product; or




(ii)
under the Licensed Technology to a Third Party contracted by Novartis or its
Affiliate to further Develop and Commercialize a Product if any such arrangement
between Novartis and such [***] is [***] the license (and collaboration)
agreements Novartis enters into for [***]; or




(iii)
under the Licensed Technology solely to a Third Party (including a [***]) with
[***] (which [***], if required, will not be unreasonably withheld, conditioned
or delayed) under the Akcea Manufacturing and Analytical Patents and Akcea
Manufacturing and Analytical Know-How, in each case solely to Manufacture API or
Products in a manufacturing facility owned or operated by such Third Party;  or




(iv)
in all other cases with Akcea’s prior written consent (which consent will not be
unreasonably withheld, conditioned or delayed), under the Licensed Technology to
a Third Party solely to further Manufacture, Develop and Commercialize a
Product;

 
19

--------------------------------------------------------------------------------

Confidential
 
provided that each such sublicense will contain terms and conditions consistent
with the terms and conditions of this Agreement. Upon Akcea’s request, Novartis
will provide updates at JDCC meetings regarding CMOs and strategic sublicenses
to Third Party(ies) granted by Novartis in Major Markets (which update will
include the name of the Sublicensee and the material terms of the sublicense).

 

5.2.2.
Enforcement of Sublicense Agreements. If, within [***] ([***]) calendar days
after first learning of a material breach of the terms of any such sublicense
agreement, Novartis does not take any action to enforce the sublicense terms of
a sublicense granted pursuant to this Section 5.2, which failure could cause a
material adverse effect on Akcea, Novartis hereby grants Akcea the right to
enforce such sublicense terms on Novartis’ behalf and will cooperate with and
support Akcea (which cooperation will be at Novartis’ sole expense and will
include, Novartis joining any action before a court or administrative body filed
by Akcea against such Sublicensee if and to the extent necessary for Akcea to
have legal standing before such court or administrative body) in connection with
enforcing such terms.




5.2.3.
Effect of Termination on Sublicenses. If this Agreement terminates for any
reason, any Sublicensee will, from the effective date of such termination,
automatically become a direct licensee of Akcea with respect to the rights
sublicensed to the Sublicensee by Novartis; so long as (i) such Sublicensee
agrees in writing to comply with all of the terms of this Agreement to the
extent applicable to the rights originally sublicensed to it by Novartis, and
(ii) such Sublicensee agrees to pay directly to Akcea such Sublicensee’s
payments under this Agreement to the extent applicable to the rights sublicensed
to it by Novartis. Upon Akcea’s written request after such termination of this
Agreement, Novartis will use Commercially Reasonable Efforts to deliver to Akcea
within [***] calendar days a copy of any such sublicense with such Sublicensee
(provided that Novartis may redact any information in such sublicense that does
not relate to the Product or Products).




5.3.
Consequence of Natural Expiration of this Agreement. If this Agreement naturally
expires in accordance with Section 11.1, then with respect to any Product that
is the subject of such expiration for which Novartis has a license under Section
5.1 at such time, Akcea grants to Novartis a perpetual, non-exclusive,
worldwide, royalty-free license under [***] and the [***] to Research, Develop,
Manufacture, have Manufactured and Commercialize such Product.




5.4.
No Implied Licenses. All rights in and to Licensed Technology not expressly
licensed to Novartis under this Agreement are hereby retained by Akcea and its
Affiliates. All rights in and to Novartis Technology not expressly licensed to
Akcea under this Agreement, are hereby retained by Novartis and its Affiliates.
Except as expressly provided in this Agreement, no Party will be deemed by
estoppel or implication to have granted the other Party any license or other
right with respect to any intellectual property.

 
20

--------------------------------------------------------------------------------

Confidential
 

5.5.
License Conditions; Limitations. Subject to Section 7.9, the licenses granted
under Section 5.1.1 and Section 5.1.2 and the sublicense rights under Section
5.2 are subject to and limited by (i) the Prior Agreements, (ii) the Akcea
In-License Agreements, in each case to the extent such agreements are disclosed
to Novartis prior to the date Novartis exercises the applicable Option with
respect to AKCEA-APO(a)-LRx or AKCEA-APOCIII-LRx (as applicable), and (iii)
Akcea’s Co-Commercialization right to be agreed upon as contemplated in Section
6.5.




5.6.
Trademark and Domain Names.




5.6.1.
Novartis will be solely responsible for selecting, registering and maintaining
the Trademarks used to Commercialize Products. Novartis will own and control the
Trademarks and pay all relevant costs related thereto.




5.6.2.
So long as Novartis Commercializes a Product under this Agreement, only Novartis
will be authorized to initiate at its own discretion legal proceedings against
any infringement or threatened infringement of the Trademarks for such Product.




5.6.3.
Novartis will be responsible for registering, hosting, maintaining and defending
the Domain Names under all generic Top Level Domains (gTLDs) and under all
relevant country code Top Level Domains (ccTLD). For the avoidance of doubt, and
subject to the terms of Section 11.3.4 for any Transition Services, Novartis may
register such Domain Names in its own name, to host on its own servers, maintain
and defend the Domain Names and use them for websites.




5.7.
Technology and Information Transfer. On a Product-by-Product basis, within [***]
([***]) calendar days after Akcea grants Novartis the license for such Product
under Section 5.1, Akcea will deliver to Novartis the following Licensed
Know-How pursuant to a technology transfer plan to be mutually agreed by Akcea
and Novartis:




5.7.1.
Licensed Know-How - Generally. Copies of Licensed Know-How (other than the Akcea
Manufacturing and Analytical Know-How) in Akcea’s possession that has not
previously been provided hereunder, for use solely in accordance with the
licenses granted under Section 5.1.1 or Section 5.1.2, as the case may be, to
Novartis, which includes transferring to Novartis the applicable IND and
delivering copies of information included in such IND and the data from the
Phase 1 Trials and Phase 2 Trials conducted by Akcea, together with all
regulatory documentation.




5.7.2.
Akcea Manufacturing and Analytical Know-How. Solely for use by Novartis, its
Affiliates or a Third Party as permitted under Section 5.2, copies of the Akcea
Manufacturing and Analytical Know-How relating to Products in Akcea’s possession
that has not previously been provided hereunder, which is necessary for
Novartis, its Affiliates or a Third Party to exercise the Manufacturing rights
granted under Section 5.1.1 or Section 5.1.2, as the case may be.

 
21

--------------------------------------------------------------------------------

Confidential
 

5.7.3.
Akcea Assistance. If requested by Novartis, Akcea will provide Novartis with a
timely and reasonable level of assistance in connection with such Licensed
Know-How under Section 5.7.1 and Section 5.7.2. Novartis will compensate Akcea
in accordance with Section 7.10 for Akcea’s and its Affiliates’ activities
conducted under Section 5.7.1 and Section 5.7.2.




5.8.
Cross-Licenses under Program Technology.




5.8.1.
Enabling Patent License from Novartis to Akcea. Subject to the terms and
conditions of this Agreement (including Akcea’s exclusivity obligations under
Section 4.1.1 and without limiting the license(s) granted to Novartis under
Section 5.1), Novartis hereby grants Akcea a fully-paid, royalty-free,
irrevocable, worldwide, non-exclusive, sublicensable license under any Novartis
Program Technology (excluding any Product-Specific Patents) to research,
Develop, manufacture, have manufactured and Commercialize products that include
an [***] as an active pharmaceutical ingredient (other than a Product that is
being Developed or Commercialized by Novartis, its Affiliates or Sublicensees
under this Agreement).




5.8.2.
Enabling Patent License from Akcea to Novartis. Subject to the terms and
conditions of this Agreement (including Novartis’ exclusivity obligations under
Section 4.1.2 and without limiting the license(s) granted to Novartis under
Section 5.1), Akcea hereby grants Novartis a fully-paid, royalty-free,
irrevocable, worldwide, non-exclusive, sublicensable license under any Akcea
Program Technology (excluding any Product-Specific Patents) to research,
Develop, manufacture, have manufactured and Commercialize products that do not
include an Oligonucleotide as an active pharmaceutical ingredient; provided,
however, if Novartis delivers a written request to Akcea for the right to expand
the license under this Section 5.8.2 to include the right to research, Develop,
manufacture, have manufactured and Commercialize products that include [***] as
an active pharmaceutical ingredient for a particular [***], Akcea will not
unreasonably refuse to grant such a request and, if such request is refused by
Akcea, Akcea will deliver to Novartis [***] confirming that [***] such request.



ARTICLE 6.
NOVARTIS’ OBLIGATONS AFTER OPTION EXERCISE



6.1.
The Strategic Plan for Licensed Product(s). Subject to and in accordance with
the terms of this Agreement, for each Product licensed to Novartis under Section
5.1, Novartis will use Commercially Reasonable Efforts to Develop and
Commercialize such Product in accordance with a global strategic development and
commercialization plan to be defined by Novartis (the “Strategic Plan”).

 
22

--------------------------------------------------------------------------------

Confidential
 
The Strategic Plan will cover both the long-term global strategy for each
Product and, on a rolling [***]-month basis, the more detailed activities
Novartis will perform over the course of the next [***] months, including
overview and timing of the CVOT Novartis will conduct for the CVRR Indication
Novartis will pursue for each Product.


As determined by [***], the activities and strategy in the Strategic Plan will
be driven by emerging data, the shifting competitive landscape over time, and
scientific, reimbursement environment, and medical factors that impact
regulatory, development and commercialization strategies. The Strategic Plan
will contain the global strategy and launch planning and sequence in Major
Markets as determined by [***]. When materially updating the Strategic Plan,
Novartis will include the following components:



(i)
The objectives of the Strategic Plan and estimated timelines;




(ii)
The estimated timing and launch sequence per Indication for each Product;




(iii)
The key global Clinical Studies (including the CVOT Novartis will conduct),
including estimated timelines for the key milestones associated with such
studies, the primary and secondary endpoints, approximate size and duration of
such studies, and patient populations, in reasonable detail as determined by
Novartis, that Novartis will conduct for each Product; and




(iv)
Key elements of the planning and strategy to support Development, Manufacturing,
Regulatory Approvals and Commercialization (including [***] and [***]).



Each time Novartis exercises its Option to a Product, such Product will be
included in the Strategic Plan in accordance with the principles set forth in
this Section 6.1.



6.2.
Initial Strategic Plan. Novartis will deliver an initial draft Strategic Plan
for each Product to Akcea within [***] ([***]) calendar days after the date
Novartis licenses a Product under Section 5.1. [***]  It is agreed that the
Initial Strategic Plan will primarily cover details pertaining to the CVOT
Novartis will conduct for such Product.




6.3.
Updating the Strategic Plan.




6.3.1.
Novartis will review and update the Strategic Plan every [***] months and the
Parties will meet or hold a telephone conference to review such updates. 
Novartis will be responsible for coordinating and scheduling such meetings or
telephone conferences, and the Parties will mutually determine the location of
meetings. Each Party will be responsible for the costs of its own
representatives attending such meetings. At such meeting or telephone
conference, as applicable, the Parties will discuss, among other things:

 
23

--------------------------------------------------------------------------------

Confidential
 

(i)
Material updates to the Strategic Plan;




(ii)
Relevant new data and results from ongoing or completed Clinical Studies and
non-clinical studies;




(iii)
Technology advancements (including platform technology) potentially relevant to
the Products;




(iv)
Key elements of the manufacturing planning and strategy to support Development,
Regulatory Approvals and Commercialization for the Products; and




(v)
The evolving competitive landscape (including [***],[***] and [***]) and its
potential impact on the Products and strategy.




6.3.2.
Material Changes to the Strategic Plan. Novartis is responsible for preparing
each updated Strategic Plan and the agenda for each meeting or telephone
conference of the Parties to discuss such update, and will submit such updated
plan and agenda to Akcea at least [***] ([***]) calendar days prior to the date
of such next scheduled meeting or telephone conference, as applicable. The
Parties’ goal is to mutually agree on changes to the Strategic Plan materially
changing the CVRR Indication, the details or timing of the CVOT for a Product
(each, a “Material Change”). If, however, after good faith discussions, the
Parties cannot mutually agree on a Material Change to the Strategic Plan, then
Novartis will have final decision-making authority regarding [***]. 




6.3.3.
Ad Hoc Meetings. At either Party’s reasonable request, the Parties may meet or
hold a telephone conference as mutually agreed on an ad-hoc basis to address any
urgent matters that arise with respect to Products. Each Party will ensure that
its representatives at such meetings are senior development and/or commercial
executives.




6.4.
Commercialization and Novartis Diligence.




6.4.1.
Generally. Novartis will use Commercially Reasonable Efforts to Develop the
Products, including pursuing the CVRR for each Product and conducting the
activities set forth in the Strategic Plan in accordance with the timelines
specified therein. Subject to JDCC governance and Section 6.5, Novartis will be
solely responsible for all aspects of Commercialization of such Products,
including planning and implementation, distribution, booking of sales, pricing
and reimbursement. Novartis shall itself, or through its Affiliates or
Sublicensees, use Commercially Reasonable Efforts to Commercialize each Product
[***]. Notwithstanding the foregoing, Novartis’ application of Commercially
Reasonable Efforts shall not require Novartis to Commercialize a Product in any
country or territory in which Novartis reasonably determines it is not
commercially reasonable to do so for such Product.  Subject to compliance with
the foregoing, Novartis will have sole discretion and the final decision-making
authority regarding the [***] under the Strategic Plan so long as such decisions
are consistent with Novartis’ obligations under Section 6.4.2.



24

--------------------------------------------------------------------------------

Confidential
 

6.4.2.
Specific Performance Milestone Events. Novartis will achieve the specific
performance milestone events set forth in Schedule 6.4.2 (“Specific Performance
Milestone Events”); provided, however, if [***] issues arise that are outside of
Novartis’ reasonable control that impede achievement of any such Specific
Performance Milestone Event on the stated timeline, the Parties will meet and
discuss in good faith through the JDCC and revise the date by which the
applicable Specific Performance Milestone Event will be or can be achieved.




6.5.
Akcea’s Right to Co-Commercialize AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx. Akcea
has the right to Co-Commercialize each Product with Novartis in selected markets
with the terms and conditions of such Co-Commercialization to be mutually agreed
between Akcea and Novartis. If, on or before the [***] calendar day after [***]
or [***] for a particular Product, Akcea delivers written notice to Novartis
indicating that Akcea intends to Co-Commercialize such Product with Novartis,
then the Parties shall negotiate in good faith on the terms and conditions upon
which Akcea will Co-Commercialize the Product.




6.6.
Regulatory Interactions.




6.6.1.
Regulatory Interactions. In accordance with the Strategic Plan, after Option
Exercise, Novartis will (i) determine the regulatory plans and strategies for
the Products, (ii) (either itself or through its Affiliates or sublicensees)
make all Regulatory Filings with respect to the Products, and (iii) will be
responsible for obtaining and maintaining Regulatory Approvals in the name of
Novartis or its Affiliates or Sublicensees. Until Regulatory Approval of a
Product, Novartis will provide Akcea with material correspondence with and
material submissions (NDA, MAA, briefing documents, priority review or
breakthrough request) to any Regulatory Authority in each Major Market for such
Product, sufficiently in advance of providing such correspondence or submission
to the applicable Regulatory Authority to enable Akcea to provide comments on
the contents thereof.  In the event Akcea does not provide comments within [***]
calendar days from receipt (or shorter notice as reasonably indicated by
Novartis), it is agreed that Novartis shall be entitled to submit such
submission or correspondence as the case may be. In addition, until Regulatory
Approval of a Product, Novartis will notify, at JDCC meeting, Akcea of any
planned significant meetings with a Regulatory Authority for a Product in a
Major Market, and will, at Akcea’s request, consider in good faith inviting
Akcea (or its Affiliate) to participate with one representative [***] under the
direction of Novartis in any such meeting. For the avoidance of doubt, Akcea’s
performance under this Section 6.6.1 shall be at no cost to Novartis.




6.6.2.
Akcea Cooperation.




(a)
At no cost to Novartis, on a Product-by-Product basis, within [***] ([***])
calendar days after Akcea grants Novartis the license for such Product under
Section 5.1, Akcea will transfer the IND for such Product to Novartis together
with all regulatory documentation (including pending drafts) related to such
Product.

 
25

--------------------------------------------------------------------------------

Confidential
 

(b)
Following such IND transfer under Section 6.6.2(a), if requested by Novartis and
mutually agreed by Akcea (such agreement not to be unreasonably withheld,
delayed or conditioned), Akcea shall cooperate with and provide reasonable
assistance to Novartis in connection with filings or submission to any
Regulatory Authority relating to the Products, including by executing any
required documents, providing access to personnel and providing Novartis with
copies of all reasonably required documentation. After the first [***] hours of
Akcea’s time for any assistance under this Section 6.6.2(b), Novartis will
compensate Akcea in accordance with Section 7.10 for Akcea’s and its Affiliates’
activities conducted under this Section 6.6.2(b). To the extent required to
submit a regulatory filing or submission to a Regulatory Authority, Akcea shall
grant or cause to be granted to Novartis and its Affiliates or Sublicensees
cross-reference rights to any relevant drug master files and other filings
submitted by Akcea or its Affiliates with any Regulatory Authority




6.6.3.
Class Generic Claims; Investigator’s Brochure. To the extent Novartis intends to
make any claims in a Product label or regulatory filing that are class generic
to Oligonucleotides, Akcea’s or its Affiliate’s generation 2.0 or 2.5 chemistry
platform(s), Conjugate Technology, or any other Akcea technology included in a
Product, Novartis will provide such claims and regulatory filings to Akcea in
advance and will [***] any proposals and comments made by Akcea (or its
Affiliates). Novartis will provide Akcea updated versions of the investigator’s
brochure when Development of the Products results in any substantive change to
the safety or risk to the Products.



To the extent Akcea or Affiliates or licensors of Akcea intends to make any
claims in a label or regulatory filing that (i) is reasonably likely to [***],
and (ii) are [***], or any other [***], Akcea will provide such claims and
regulatory filings to Novartis in advance and will consider in good faith any
proposals and comments made by Novartis (or its Affiliates).



6.7.
Compliance. Each Party will perform its activities pursuant to this Agreement
(and will use reasonable efforts to require Third Parties to perform any such
activities) in compliance with good laboratory practices (GLP), good clinical
practices (GCP), and good manufacturing practices (GMP), in each case as
applicable under the laws and regulations of the country and the state and local
government wherein such activities are conducted or which are otherwise
affected.




6.8.
Pharmacovigilance and Ionis Internal ASO Safety Database.




(a)
On a Product-by-Product basis and within [***] ([***]) months after Option
Exercise, the Parties shall agree upon and implement procedures for the mutual
exchange of adverse events reports and safety information associated with the
Products. Details of the operating procedures regarding such adverse events
reports and safety information exchange shall be subject to a written
pharmacovigilance agreement which shall be entered into within such [***]
([***]) month period.

 
26

--------------------------------------------------------------------------------

Confidential
 

(b)
Akcea’s Affiliate, Ionis, maintains an internal database that includes
information regarding the tolerability of its drug compounds, individually and
as a class, including information discovered during non-clinical and clinical
development (the “Ionis Internal ASO Safety Database”). In an effort to maximize
understanding of the safety profile and pharmacokinetics of Akcea compounds,
Novartis will cooperate in connection with populating the Ionis Internal ASO
Safety Database. To the extent collected by Novartis and in the form in which
Novartis stores such information for its own purposes, Novartis will provide
Akcea with information concerning toxicology, pharmacokinetics, safety
pharmacology study(ies) and adverse events related to Products licensed by
Novartis under this Agreement within a reasonable period of time (but not later
than [***] ([***]) calendar days after Novartis’ receipt of such information).
In connection with any reported serious adverse event, Novartis will provide
Akcea all serious adverse event reports within a reasonable time period of time
but not later than [***] ([***]) calendar days after Novartis’ receipt of such
information. In addition, with respect to Products, Novartis will provide Akcea
with copies of Annual safety updates filed with each IND (e.g. DSURs or IND
annual reports) and the safety sections of any final Clinical Study reports
within [***] ([***]) calendar days following the date such information is filed,
as applicable. Furthermore, Novartis will provide in a timely manner to Akcea
supporting data that Novartis determines to be reasonably related to such safety
information provided by Novartis under this Section 6.8(a) and answer in a
timely manner any follow-up questions reasonably requested by Akcea or its
Affiliates to the extent such data and answers are reasonably available to
Novartis. All such information disclosed by Novartis to Akcea will be Novartis
Confidential Information and Novartis acknowledges and agrees that Akcea will
provide all such information to Ionis to enable Ionis to populate the Ionis
Internal ASO Safety Database.  In addition, so long as Akcea does not disclose
the identity of a Product or Novartis’ identity, Akcea may disclose any such
Novartis Confidential Information to (i) Akcea’s other partners pursuant to
Section 6.8(c) below if such information is regarding class generic properties
of ASOs, (ii) any Third Party (other than a Regulatory Authority) that
contributes to the populating of the Ionis Internal ASO Safety Database, or
(iii) a Regulatory Authority. Novartis will deliver all such information to
Akcea for the Ionis Internal ASO Safety Database to Akcea Therapeutics, Inc., 55
Cambridge Parkway, Cambridge, MA 02142, Attention: Chief Medical Officer (or to
such other address/contact designated in writing by Akcea). Novartis will also
cause its Affiliates and Sublicensees to comply with this Section 6.8(b).




(c)
From time to time, Akcea and Ionis utilize the information in the Ionis Internal
ASO Safety Database to conduct analyses to keep Akcea, Ionis and their partners
informed regarding class generic properties of ASOs, including with respect to
safety. As such, if and when Akcea identifies safety or other related issues
that may be relevant to a Product (including any potential class-related
toxicity), Akcea will inform Novartis in a timely manner of such issues and, if
requested allow Novartis to review such issues and conclusions and allow
Novartis the opportunity to review and align on safety statement and health
authority submissions in a timely manner before release.

 
27

--------------------------------------------------------------------------------

Confidential
 

(d)
During the Agreement Term, Novartis may submit written requests to Akcea for
Akcea to have queries run of the Ionis Internal ASO Safety Database relevant to
Products licensed to Novartis under this Agreement, and Akcea will use
Commercially Reasonable Efforts to promptly cause such queries to be run and
deliver to Novartis the results of such queries. Any information disclosed
between the Parties under this Section 6.8(d) will be treated as Confidential
Information in accordance with ARTICLE 12 below.



ARTICLE 7.
FINANCIAL PROVISIONS



7.1.
License Fee for AKCEA-APO(a)-LRx. Upon Novartis’ written notice to Akcea stating
that Novartis is exercising the Option for AKCEA-APO(a)-LRx in accordance with
this Agreement, Novartis will pay to Akcea a license fee of US$150,000,000
within [***] ([***]) Business Days after receipt by Novartis of an original
invoice from Akcea for such amount and in the form attached hereto as Exhibit X.




7.2.
License Fee for AKCEA-APOCIII-LRx. Upon Novartis’ written notice to Akcea
stating that Novartis is exercising the Option for AKCEA-APOCIII-LRx in
accordance with this Agreement, Novartis will pay to Akcea a license fee of
US$150,000,000 within [***] ([***]) Business Days after receipt by Novartis of
an original invoice from Akcea for such amount and in the form attached hereto
as Exhibit X.




7.3.
Milestone Payments for Achievement of Development Milestone Events by
AKCEA-APO(a)-LRx. Novartis will pay Akcea the milestone payments as set forth in
Table 1 below when a development milestone event listed in Table 1 is first
achieved by AKCEA-APO(a)-LRx:

 

 
Table 1
 
Development Milestone Event
Milestone Event Payment
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]

 
28

--------------------------------------------------------------------------------

Confidential
 

7.4.
Milestone Payments for Achievement of Development Milestone Events by
AKCEA-APOCIII-LRx. Novartis will pay Akcea the milestone payments as set forth
in Table 2 below when a development milestone event listed in Table 2 is first
achieved by AKCEA-APOCIII-LRx:

 

 
Table 2
 
Development Milestone Event
Milestone Event Payment
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]
 
[***]
US$[***]




7.5.
Milestone Payments for First Achievement of Sales Milestone Events by
AKCEA-APO(a)-LRx. Novartis will pay Akcea the sales milestone payments set forth
in Table 3 below if a sales milestone event listed in Table 3 is achieved by
AKCEA-APO(a)-LRx:




 
Table 3
 
Sales Milestone Event for AKCEA-APO(a)-LRx
Milestone Payment
 
US$[***] in Annual Net Sales
US$[***]
 
US$[***] in Annual Net Sales
US$[***]
 
US$[***] in Annual Net Sales
US$[***]




7.6.
Milestone Payments for First Achievement of Sales Milestone Events by
AKCEA-APOCIII-LRx. Novartis will pay Akcea the sales milestone payments set
forth in Table 4 below if a sales milestone event listed in Table 4 is achieved
by AKCEA-APOCIII-LRx:

 
29

--------------------------------------------------------------------------------

Confidential
 

 
Table 4
 
Sales Milestone Event for AKCEA-APOCIII-LRx
Milestone Payment
 
US$[***] in Annual Net Sales
US$[***]
 
US$[***] in Annual Net Sales
US$[***]
 
US$[***] in Annual Net Sales
US$[***]




7.7.
Limitations on Milestone Payments; Exceptions; Notice.




7.7.1.
Each milestone payment set forth in Table 1, Table 2, Table 3 and Table 4 above
will be paid only once upon the first achievement of the milestone event by the
applicable Product regardless of how many times such Product achieves such
milestone event.




7.7.2.
If a particular milestone event is not achieved by a Product, then upon
achievement of a later milestone event by such Product the milestone event
payment applicable to such earlier milestone event will also be due. For
example, if Novartis proceeds directly to “[***]” without achieving the “[***],”
then upon achieving the “[***]” milestone event, both the “[***]” and “[***]”
milestone event payments are due.




7.7.3.
If a particular milestone event is achieved by a Product contemporaneously with
or in connection with another milestone event by such Product, then both
milestone events will be deemed achieved and the milestone payments for both
milestone events are due. For example, if Novartis achieves the “[***]”
milestone event and the [***] ([***]) that was the subject of such milestone
event contains one or more separate [***] that were also [***], then both the
“[***]” and the “[***]” milestone event payments are due.




7.7.4.
Each time a milestone event is achieved under this ARTICLE 7, Novartis will send
Akcea a written notice thereof within [***] ([***]) calendar days following the
date of achievement of such milestone event and the applicable milestone payment
is due within [***] ([***]) calendar days after receipt by Novartis of an
original invoice from Company for such amount and in the form attached hereto as
Exhibit X.




7.7.5.
Novartis and Akcea acknowledge and agree that nothing in this Agreement shall be
construed as representing an estimate or projection of anticipated sales of any
Product, and that the Milestones and Net Sales levels set forth above are only
intended to define the Milestone Payment and royalty obligations to Akcea in the
event such milestones or Net Sales level are achieved.  Neither Akcea nor
Novartis makes any representation or warranty, either express or implied, that
it will be able to successfully Develop or Commercialize any Product or, if
Commercialized, that any particular Net Sales of such Product will be achieved.

 
30

--------------------------------------------------------------------------------

Confidential
 

7.8.
Royalty Payments.




7.8.1.
Royalty. As partial consideration for the rights granted to Novartis hereunder,
subject to the provisions of this Section 7.8.1 and Section 7.8.2, Novartis will
pay to Akcea royalties on Annual worldwide Net Sales of Products sold by
Novartis, its Affiliates or Sublicensees, on a country-by-country and
Product-by-Product basis, in each case in the amounts as follows in Table 5
below (the “Novartis Royalty”):



Table 5
Royalty
Tier
 
Annual Worldwide Net Sales of such Product
Royalty
Rate
1
 
For the portion of Annual Worldwide Net Sales        < US$[***]
[***]%
2
 
For the portion of Annual Worldwide Net Sales        > US$[***] but < US$[***]
[***]%
3
 
For the portion of Annual Worldwide Net Sales        > $[***] but < US$[***]
[***]%
4
 
For the portion of Annual Worldwide Net Sales        > US$[***]
[***]%



Annual worldwide Net Sales will be calculated by taking the aggregate sum of Net
Sales of a Product for all countries worldwide.


Novartis will pay Akcea royalties on Net Sales of Products arising from
pre-Commercial sales (including, named patient and other similar programs under
Applicable Laws), and Novartis will provide reports and payments to Akcea
consistent with Section 7.11.1. No royalties are due on Net Sales of Products
arising from compassionate use and other programs providing for the delivery of
Product at no cost. The sales of Products arising from named patient,
compassionate use, or other similar programs will not be considered a First
Commercial Sale for purposes of calculating the Initial Payment Period.



7.8.2.
Application of Royalty Rates. All royalties set forth under Section 7.8.1 are
subject to the provisions of this Section 7.8.2, and are payable as follows:




(a)
Initial Payment Period. Novartis’ obligation to pay Akcea the Novartis Royalty
above with respect to a Product will continue on a country-by-country and
Product-by-Product basis from the date of First Commercial Sale of such Product
until the later of the date of expiration of (i) the last Valid Claim of the
Orange Book Patents Covering such Product in the country in which such Product
is made, used or sold, (ii) the data exclusivity period conferred by the
applicable Regulatory Authority in such country with respect to such Product,
and (iii) the tenth anniversary of the First Commercial Sale of such Product in
such country (such royalty period, the “Initial Payment Period”).

 
31

--------------------------------------------------------------------------------

Confidential
 

(b)
Generic Competition During the Initial Payment Period. Notwithstanding the
foregoing, on a country-by-country and Product-by-Product basis, if at any time
during the Initial Payment Period a Generic Product is sold in such country,
then Novartis will pay Akcea royalties on Net Sales of Products sold by
Novartis, its Affiliates or Sublicensees in such country using the royalty
adjustment set forth in this Section 7.8.2(b) for such country as follows:




(i)
If the aggregate Net Sales of such Product in such country in any Calendar Year
are between [***]% - [***]% lower as compared to the aggregate Net Sales of such
Product in the last Calendar Year during which there were no Generic Products
sold in such country, then, following such reduction in Net Sales, the
applicable Net Sales from such country upon which royalties are calculated shall
be adjusted to [***] percent ([***]%) for purposes of calculation of such
royalties; or




(ii)
If the aggregate Net Sales of such Product in such country in any Calendar Year
are at least [***]% lower as compared to the aggregate Net Sales of such Product
in the last Calendar Year during which there were no Generic Products sold in
such country, then, following such reduction in Net Sales, the applicable Net
Sales from such country upon which royalties are calculated shall be adjusted to
[***] percent ([***]%) for the purpose of calculation of such royalties.




(c)
Royalty Adjustment After the Initial Payment Period. On a country-by-country and
Product-by-Product basis, after the expiration of the Initial Payment Period and
until the end of the Adjusted Payment Period for such Product, Novartis will pay
Akcea a royalty on [***]% of the Net Sales of Products sold by Novartis, its
Affiliates or Sublicensees on a Calendar Year-by-Calendar Year basis at the
royalty rates set forth in Table 5 of Section 7.8.1 above. “Adjusted Payment
Period” means, on a country-by-country and Product-by-Product basis, the period
commencing upon the expiration of the Initial Payment Period and ending when (i)
aggregate Net Sales of such Product in such country in a Calendar Year are at
least [***]% lower as compared to the aggregate Net Sales of such Product in the
immediately preceding Calendar Year, or (ii) Akcea (by itself or through an
Affiliate or Third Party) commercializes a drug designed to directly modulate an
Exclusive Target (other than Volanesorsen), whichever occurs first.




(d)
End of Royalty Obligation for Products. On a country-by-country and
Product-by-Product basis, [***], Novartis’ obligation to make royalty payments
hereunder for such Product in such country will end on the expiration of the
Adjusted Payment Period in such country.

 
32

--------------------------------------------------------------------------------

Confidential
 

(e)
API Cost Adjustment. The Parties may negotiate in good faith a potential
adjustment to the Novartis Royalty in Table 5 of Section 7.8.1.




(f)
Royalty Examples. Schedule 7.8.2(f) attached hereto contains examples of how
royalties will be calculated under this Section 7.8.




(g)
Limitation on [***] for [***].



In no event will the [***] under [***] and [***] in any given period [***] for
such Product.



7.9.
Third Party Payment Obligations. Any Third Party Obligations that become payable
by Akcea or Novartis under an agreement such Party (or its Affiliate) has
entered into to license or otherwise acquire Third Party Patent Rights will be
promptly paid by a Party or shared by the Parties as expressly set forth in this
Section 7.9.




7.9.1.
Existing In-License Agreements as of Option Exercise.




(a)
Akcea’s Existing In-License Agreements. On a Product-by-Product basis, certain
of the Licensed Technology Controlled by Akcea as of the date of Option Exercise
that may be licensed to Novartis under Section 5.1.1 or Section 5.1.2, as the
case may be, are in-licensed or were acquired by Akcea or its Affiliates under
(i) the agreements with Third Party licensors or sellers listed on Appendix 3,
or (ii) the Ionis-Akcea License Agreement (such license or purchase agreements
being the “Akcea In-License Agreements”), and certain milestone, royalty
payments, license maintenance fees and other payments may become payable by
Akcea or its Affiliates to such Third Parties under the Akcea In-License
Agreements based on the Development or Commercialization of a Product by
Novartis, its Affiliates or Sublicensees. Any payment obligations arising under
the Akcea In-License Agreements will be paid by [***] as [***].




(b)
Novartis’ Existing In-License Agreements. On a Product-by-Product basis, [***]
will be solely responsible for any Third Party Obligations that become payable
by Novartis or its Affiliates to Third Parties under any agreements or
arrangements Novartis or its Affiliates has with such Third Parties as of the
date of Option Exercise, based on the Development or Commercialization of a
Product by Novartis, its Affiliate or Sublicensee under this Agreement. Any such
payment obligations will be paid by [***] as [***].




7.9.2.
New In-Licensed Akcea Core Technology Patents, Akcea Manufacturing and
Analytical Patents or Akcea Product-Specific Patents.

 
33

--------------------------------------------------------------------------------

Confidential
 

(a)
New In-Licensed Akcea Core Technology Patents or Akcea Manufacturing and
Analytical Patents. On a Product-by-Product basis, if, after the date of Option
Exercise, Akcea obtains Third Party Patent Rights necessary to Develop,
Manufacture or Commercialize a Product that would have been considered an Akcea
Core Technology Patent or an Akcea Manufacturing and Analytical Patent had Akcea
Controlled such Patent Rights on the Effective Date, Akcea will include such
Third Party Patent Rights in the license granted to Novartis under Section 5.1.1
or Section 5.1.2 (as applicable) and any and all costs arising under such Third
Party agreement as they apply to a Product will be paid solely by [***] as
[***].




(b)
New In-Licensed Akcea Product-Specific Patents. On a Product-by-Product basis,
if, after the date of Option Exercise, Akcea obtains Third Party Patent Rights
necessary to Develop, Manufacture or Commercialize a Product that would have
been considered an Akcea Product-Specific Patent had Akcea Controlled such
Patent Rights on the Effective Date, Akcea will include such Third Party Patent
Rights in the license granted to Novartis under Section 5.1.1 or Section 5.1.2
(as applicable) if [***] as [***] any and all costs arising under such Third
Party agreement as they apply to Products; provided, however, if Akcea obtains
any such Akcea Product-Specific Patents  as a result of [***], then Akcea will
include such Third Party Patent Rights in the license granted to Novartis under
Section 5.1.1 or Section 5.1.2 (as applicable) and any and all costs arising
under such Third Party agreement as they apply to a Product will be paid solely
by [***] as [***].




7.9.3.
Additional IP In-License Agreements.




(a)
After the date of Option Exercise, on a Product-by-Product basis,  Novartis will
promptly provide Akcea written notice of any Additional IP Novartis believes it
has identified and Akcea or its Affiliate will have the first right, but not the
obligation, to negotiate with, and obtain a license from the Third Party
Controlling such Additional IP. If Akcea or its Affiliate obtains such a Third
Party license, Akcea will include such Additional IP in the license granted to
Novartis under Section 5.1.1 or Section 5.1.2 (as applicable), and [***] will
pay any financial obligations under such Third Party agreement as [***].




(b)
If, however, Akcea and its Affiliates elect not to obtain such a license to such
Additional IP, Akcea will so notify Novartis, and Novartis may obtain such a
Third Party license and, except as set forth in Section 7.9.3(d), Novartis may
offset an amount equal to [***]% of [***] during a Calendar Quarter paid by
Novartis under such Third Party license against any [***] during the same
Calendar Quarter.

 
34

--------------------------------------------------------------------------------

Confidential
 
 
 
(c)
If Akcea does not agree that certain intellectual property identified by
Novartis pursuant to Section 7.9.3(a) is Additional IP under Section 7.9.3(b),
Akcea will send written notice to such effect to Novartis, and the Parties will
engage a mutually agreed upon independent Third Party intellectual property
lawyer with expertise in the patenting of Oligonucleotides, and appropriate
professional credentials in the relevant jurisdiction, to determine the question
of whether or not such Third Party intellectual property is Additional IP. The
determination of the Third Party expert engaged under the preceding sentence
will be binding on the Parties solely for purposes of determining whether
Novartis is permitted to apply the offset under Section 7.9.3(b) above. The
costs of any Third Party expert engaged under this Section 7.9.3(c) will be paid
by the Party against whose position the Third Party lawyer's determination is
made.




(d)
Notwithstanding the determination of the Third Party lawyer under Section
7.9.3(c), if a Third Party Controlling Additional IP is awarded a final judgment
from a court of competent jurisdiction arising from its claim against Novartis
asserting that a license to such Additional IP is necessary for Novartis to
practice an invention claimed within an Orange Book Patent to Commercialize a
particular Product in a particular country or Novartis and Akcea mutually agree
to settle such a Third Party claim, then, on a country-by-country and
Product-by-Product basis, Novartis will be permitted to, subject to Section
7.8.2(g), offset against any [***] for such Product in such country (A) [***]%
of the sum of any amounts paid by Novartis to such Third Party constituting
[***] or [***] (excluding any [***] or [***]) awarded by such court against
Novartis based on [***] occurring after Option Exercise and prior to the date of
such final judgment or such settlement, and (B) [***]% of the sum of any
royalties paid by Novartis to such Third Party on such Product sold in such
country under such final judgment or such settlement. In no event will Novartis
have the right to offset the sum of any amounts paid by Novartis to such Third
Party constituting [***] or [***].




7.9.4.
Minimum Third Party Payments. Any Minimum Third Party Payments Novartis is
obligated to pay under this Agreement will be satisfied by paying Akcea
directly.




7.10.
Invoices. If the Parties explicitly refer to this Section 7.10, for any mutually
agreed work performed by Akcea and/or Akcea’s Affiliates at Novartis’ request
under this Agreement (other than the Akcea Activities) after (i) the first [***]
hours of Akcea’s time for any [***], (ii) the first [***] hours of Akcea’s time
for [***], or (iii) the first [***] hours of Akcea’s time for [***], as
applicable, Novartis will reimburse Akcea for the services rendered within [***]
([***]) Business Days from the date an invoice is received by Novartis; provided
that any invoiced costs are for fees or services that have been rendered by
Akcea plus out-of-pocket costs incurred by Akcea. Akcea’s invoices will include
Akcea’s good faith estimate of the FTE cost incurred by Akcea in performing the
services and the amount of any out-of-pocket costs incurred by Akcea. Before
Akcea commences work for which it intends to invoice Novartis, Novartis and
Akcea will agree to a budget for the work Novartis requests Akcea to perform
that will include Akcea’s good faith estimate of the FTE cost plus any
out-of-pocket costs.

 
35

--------------------------------------------------------------------------------

Confidential
 

7.11.
Payments.




7.11.1.
Commencement. Beginning with the Calendar Quarter in which the First Commercial
Sale for a Product is made and for each Calendar Quarter thereafter, Novartis
will make royalty payments to Akcea under this Agreement within [***] ([***])
calendar days following the end of each such Calendar Quarter. Each royalty
payment will be accompanied by a report, summarizing Net Sales for Products
during the relevant Calendar Quarter and the calculation of royalties due
thereon, including country, units, sales price and the exchange rate used. If no
royalties are payable in respect of a given Calendar Quarter, Novartis will
submit a written royalty report to Akcea so indicating together with an
explanation as to why no such royalties are payable. In addition, beginning with
the Calendar Quarter in which the First Commercial Sale for a Product is made
and for each Calendar Quarter thereafter, Novartis will provide Akcea with a
single preliminary, non-binding Net Sales amount for the entire territory
(worldwide) within [***] ([***]) Business Days after the end of the Calendar
Quarter in order to provide Akcea with an indication of the approximate Net
Sales for all Products that are likely to be due under the applicable royalty
report pursuant to Section 7.8. Such “preliminary Net Sales” shall be provided
as a courtesy estimate only and shall not be used as a basis of comparison
against actual royalties due or be considered binding in any way.  For the
avoidance of doubt, royalty reports and “preliminary Net Sales” hereunder are
Novartis’ Confidential Information subject to the terms and conditions of this
Agreement.




7.11.2.
Mode of Payment. All payments under this Agreement will be (i) payable in full
in U.S. dollars, regardless of the country(ies) in which sales are made, (ii)
made by wire transfer of immediately available funds to an account designated by
Akcea in writing, and (iii) non-creditable (except as otherwise provided in
Section 7.12) and non-refundable. All payments under this Agreement shall be
made in US Dollars. Any sales incurred in a currency other than US Dollars shall
be converted to the US Dollar equivalent using Novartis’ then-current standard
exchange rate methodology as consistently applied in its external reporting for
the conversion of foreign currency sales into US Dollars. Novartis shall notify
Akcea in the event of changes to this methodology. In addition, an “original
invoice” will be deemed duly delivered by a Party to the other Party under this
Agreement when delivered electronically to such other Party and, if so delivered
electronically, will be promptly followed by delivery of a paper copy of such
invoice.




7.11.3.
Records Retention. Commencing with the First Commercial Sale of a Product,
Novartis will keep complete and accurate records pertaining to the Net Sale of
Products for a period of [***] ([***]) months after the Quarter in which such
sales occurred in accordance with Novartis Accounting Standards.

 
36

--------------------------------------------------------------------------------

Confidential
 

7.12.
Audits.




7.12.1.
During the Agreement Term and for a period of [***] months thereafter, at
Akcea’s expense and upon written notice to Novartis, Novartis will permit an
independent certified public accountant of internationally recognized standing
(the “Auditor”) appointed by Akcea and reasonably acceptable to Novartis, at
reasonable times and upon reasonable notice, but in no case more than [***] per
Calendar Year and not more frequently than [***] with respect to records
covering any specific period of time, to examine such records as may be
necessary for the sole purpose of verifying the accrual of any milestone
payments, the calculation and reporting of Net Sales, and the correctness of any
milestone or royalty payment made under this Agreement for any period within the
preceding [***] months.




7.12.2.
As a condition to and prior to examining any of Novartis’ records, such Auditor
will sign a nondisclosure agreement reasonably acceptable to Novartis in form
and substance. Any and all of Novartis’ records examined by such independent
certified public accountant will be deemed Novartis’ Confidential Information.
Novartis and its Affiliates shall make their records available for inspection by
such Auditor during regular business hours at such place or places where such
records are customarily kept, upon receipt of reasonable advance notice from
Akcea.




7.12.3.
Upon completion of the audit, the accounting firm will provide both Novartis and
Akcea with a written audit report disclosing whether the milestone or royalty
payments made by Novartis are correct or incorrect and the specific details
concerning any discrepancies (“Audit Report”). Before it is considered final,
Novartis shall have the right to request a further determination by such Auditor
as to matters which Novartis disputes within [***] ([***]) Business Days
following receipt of such Audit Report. Novartis will provide Akcea and the
Auditor with a reasonably detailed statement of the grounds upon which it
disputes any findings in the Audit Report and the Auditor shall undertake to
complete such further determination within [***] ([***]) Business Days after the
dispute notice is provided, which determination shall be limited to the disputed
matters. Any matters that remain unresolved shall be resolved in accordance with
the dispute resolution procedures in Section 13.1. No Audit Report shall be
considered final until conclusions are undisputed by both Parties or are
otherwise conclusively determined.




7.12.4.
If, as a result of any inspection of Novartis’ books and records, it is
undisputed (or later conclusively determined) that Novartis’ payments under this
Agreement were more or less than the milestone or royalty amount which should
have been paid, then the relevant Party will make all payments required to be
made by paying the other Party the difference between such amounts to eliminate
any discrepancy revealed by said inspection within [***] ([***]) Business Days
of receiving the final Audit Report, with interest calculated in accordance with
Section 7.14; provided, however, that any such payment by Akcea to Novartis will
be in the form of a credit against future royalty payments due under Section 7.8
equal to the difference between the amounts actually paid by Novartis to Akcea
and the royalty amounts Novartis should have paid Akcea. Akcea will pay for such
audit, except that if Novartis is found to have underpaid Akcea by more than
[***]% of the amount that should have been paid for the audited period, Novartis
will reimburse Akcea the reasonable fees and expenses charged by the Auditor for
the audit.

 
37

--------------------------------------------------------------------------------

Confidential
 

7.13.
Taxes.




7.13.1.
Taxes on Income. Each Party alone will be solely responsible for paying any and
all taxes (other than withholding taxes required by Applicable Law to be paid by
Novartis or Akcea (as the case may be) levied on account of, or measured in
whole or in part by reference to, the income of such Party.




7.13.2.
Indirect Taxes. All payments are exclusive of Indirect Taxes. If any Indirect
Taxes are chargeable in respect of any payments, the paying Party will pay such
Indirect Taxes at the applicable rate in respect of such payments following
receipt, where applicable, of an Indirect Taxes invoice in the appropriate form
issued by the receiving Party in respect of those payments.

 
The Parties will issue invoices for all amounts payable under this Agreement
consistent with Indirect Tax requirements and irrespective of whether the sums
may be netted for settlement purposes. If such amounts of Indirect Taxes are
refunded by the applicable Governmental Authority or other fiscal authority
subsequent to payment, the Party receiving such refund will transfer such amount
to the paying Party within [***] ([***]) Business Days of receipt. The Parties
agree to reasonably cooperate to provide any information required by the Party
pursuing a refund of Indirect Taxes paid.
 

7.13.3.
Withholding Tax. To the extent the paying Party is required to deduct and
withhold taxes on any payment, the paying Party will pay the amounts of such
taxes to the proper Governmental Authority for the account of the receiving
Party and remit the net amount to the receiving Party in a timely manner. The
paying Party will promptly furnish the receiving Party with proof of payment of
such taxes. If documentation is necessary in order to secure an exemption from,
or a reduction in, any withholding taxes, the Parties will provide such
documentation to the extent they are entitled to do so.




7.13.4.
Tax Cooperation. At least [***] ([***]) Business days prior to the date a given
payment is due under this Agreement, the non-paying Party will provide the
paying Party with any and all tax forms that may be reasonably necessary in
order for the paying Party to lawfully not withhold tax or to withhold tax at a
reduced rate with respect to such payment under an applicable bilateral income
tax treaty. Following the paying Party’s timely receipt of such tax forms from
the non-paying Party, the paying Party will not withhold tax or will withhold
tax at a reduced rate under an applicable bilateral income tax treaty, if
appropriate under the Applicable Laws. Each Party will provide the other with
reasonable assistance to enable the recovery, as permitted by Applicable Law, of
withholding taxes resulting from payments made under this Agreement, such
recovery to be for the benefit of the Party who would have been entitled to
receive the money but for the application of withholding tax under this Section
7.13.

 
38

--------------------------------------------------------------------------------

Confidential
 
The provisions of this Section 7.13 are to be read in conjunction with the
provisions of Section 13.4 below.



7.14.
Interest. Any undisputed payments to be made hereunder that are not paid on or
before the date such payments are due under this Agreement, and any payments
that are pending resolution of any dispute unless the dispute is ruled in favor
of the paying Party, will bear interest at a rate per annum equal to the lesser
of (i) the rate announced by Bank of America (or its successor) as its prime
rate in effect on the date that such payment would have been first due plus
[***]% or (ii) the maximum rate permissible under applicable law.



ARTICLE 8.
INTELLECTUAL PROPERTY



8.1.
Joint Patent Committee.




8.1.1.
Unless the Parties mutually agree to establish it sooner, the Parties will
establish a “Joint Patent Committee” or “JPC” upon the [***]. The JPC will serve
as the primary contact and forum for discussion between the Parties with respect
to intellectual property matters arising under this Agreement, and will
cooperate with respect to the activities set forth in this Section 8.1. If the
JPC dissolves, each Party may designate a patent attorney who will be
responsible for intellectual property matters under this Agreement. A strategy
will be discussed with regard to (i) prosecution and maintenance, defense and
enforcement of Akcea Product-Specific Patents that would be or are licensed to
Novartis under Section 5.1 and Novartis Product-Specific Patents, (ii) defense
against allegations of infringement of Third Party Patent Rights, (iii) licenses
to Third Party Patent Rights or Know-How, and (iv) the timing and subject matter
of any potential publications regarding a Product, in each case to the extent
such matter would be reasonably likely to have a material impact on this
Agreement or the licenses granted hereunder, which strategy will be considered
in good faith by the Party entitled to prosecute, enforce and defend such Patent
Rights, as applicable, hereunder, but will not be binding on such Party. Upon
Novartis’ exercise of (or the expiration or termination of) the last Option,
each Party will no longer have the obligation, but will continue to have the
right, to participate in the JPC, provided that, if requested by Novartis, Akcea
shall consider in good faith and not unreasonably refuse to participate in the
JPC.

 
39

--------------------------------------------------------------------------------

Confidential
 
 
 
8.1.2.
The JPC will comprise an equal number of at most three members from each Party.
The JPC will meet as often as agreed by them (and at least semi-Annually), to
discuss matters arising out of the activities set forth in this Section 8.1. The
JPC will determine the JPC operating procedures at its first meeting, including
the JPC’s policies for replacement of JPC members, and the location of meetings,
which will be codified in the written minutes of the first JPC meeting. The
Parties may escalate issues to the Executives for input and resolution pursuant
to Section 13.1. Each Party’s representatives on the JPC will consider comments
and suggestions made by the other in good faith. Each Party will bear their own
cost of participation on the JPC.




8.2.
Ownership.




8.2.1.
Akcea Technology and Novartis Technology. As between the Parties, Akcea will own
and retain all of its rights, title and interest in and to the Licensed Know-How
and Licensed Patents and Novartis will own and retain all of its rights, title
and interest in and to the Novartis Know-How and Novartis Patents, subject to
any rights or licenses expressly granted by one Party to the other Party under
this Agreement.




8.2.2.
Program Technology. As between the Parties, Novartis is the sole owner of any
Know-How discovered, invented or created solely by or on behalf of Novartis or
its Affiliates under or in connection with this Agreement (“Novartis Program
Know-How”) and any Patent Rights that claim or cover Novartis Program Know-How
(“Novartis Program Patents” and together with the Novartis Program Know-How, the
“Novartis Program Technology”), and will retain all of its rights, title and
interest thereto, subject to any rights or licenses expressly granted by
Novartis to Akcea under this Agreement. As between the Parties, Akcea is the
sole owner of any Know-How discovered, invented or created solely by or on
behalf of Akcea or its Affiliates under or in connection with this Agreement
(“Akcea Program Know-How”) and any Patent Rights that claim or cover such
Know-How (“Akcea Program Patents” and together with the Akcea Program Know-How,
the “Akcea Program Technology”), and will retain all of its rights, title and
interest thereto, subject to any rights or licenses expressly granted by Akcea
to Novartis under this Agreement. Any Know-How discovered, invented or created
jointly under or in connection with this Agreement by or on behalf of both
Parties or their respective Affiliates or Third Parties acting on their behalf
(“Jointly-Owned Program Know-How”), and any Patent Rights that claim or cover
such Jointly-Owned Program Know-How (“Jointly-Owned Program Patents”, and
together with the Jointly-Owned Program Know-How, the “Jointly-Owned Program
Technology”), are owned jointly by Novartis and Akcea on an equal and undivided
basis, including all rights, title and interest thereto, subject to any rights
or licenses expressly granted by one Party to the other Party under this
Agreement.

 
40

--------------------------------------------------------------------------------

Confidential
 
Except as expressly provided in this Agreement, neither Party will have any
obligation to account to the other for profits with respect to, or to obtain any
consent of the other Party to license or exploit, Jointly-Owned Program
Technology by reason of joint ownership thereof, and each Party hereby waives
any right it may have under the laws of any jurisdiction to require any such
consent or accounting. Furthermore, the Parties acknowledge and agree that any
such Jointly-Owned Program Technology is [***], and therefore shall not be [***]
under this Agreement. The Parties acknowledge and agree that either Party may
freely utilize or otherwise exploit any Jointly-Owned Program Technology without
recourse, accounting or any other obligations to the other Party. This right
includes the right to grant sublicenses or otherwise dispose of the Party’s
interest in any Jointly-Owned Program Technology, subject to the following
limitations. If either Party (“Offering Party”) intends to grant a license,
assign or otherwise dispose of its rights in any [***] to a Third Party under
such Party’s interest in such [***] for the development and/or commercialization
of a Product, the Offering Party will first provide the other Party notice of
such intent and offer to such Party a right of first negotiation together with
proposed terms for such a license (a “ROFN Notice”). Such Party will have [***]
calendar days from the date such Party receives a ROFN Notice to send notice to
the Offering Party of such Party’s desire to exercise its right of first
negotiation (a “Negotiation Notice”). If (i) such Party does not timely deliver
a Negotiation Notice to the Offering Party, or (ii) such Party timely delivers a
Negotiation Notice to the Offering Party but the Parties cannot agree on the
terms of such a license by the [***] calendar day after the date the Offering
Party receives such Negotiation Notice, then the Offering Party may grant a
license to a Third Party under such Offering Party’s interest in such [***] for
the development and/or commercialization of a Product on terms [***].


Each Party will promptly disclose to the other Party in writing, and will cause
its Affiliates to so disclose, the discovery, invention or creation of any
Novartis Program Technology, Akcea Program Technology or Jointly-Owned Program
Technology. The Novartis Program Patents, Akcea Program Patents and
Jointly-Owned Program Patents are collectively referred to herein as the
“Program Patents,” the Novartis Program Know-How, Akcea Program Know-How and
Jointly-Owned Program Know-How are collectively referred to herein as the
“Program Know-How,” and Novartis Program Technology, Akcea Program Technology
and Jointly-Owned Program Technology are collectively referred to herein as
“Program Technology.”



8.2.3.
In addition, the JPC (or the Parties’ respective patent representatives if no
JPC exists) will be responsible for the assessment of inventorship of Program
Patents in accordance with United States patent laws. In case of a dispute in
the JPC (or otherwise between Akcea and Novartis) over inventorship of Program
Patents, if the JPC (or the Parties’ respective patent representatives if no JPC
exists) cannot resolve such dispute, such dispute will be resolved by
independent patent counsel not engaged or regularly employed in the past two
years by either Party (or its Affiliates) and reasonably acceptable to both
Parties. The decision of such independent patent counsel will be binding on the
Parties. Expenses of such patent counsel will be shared equally by the Parties.

 
41

--------------------------------------------------------------------------------

Confidential
 

8.3.
Filing, Prosecution and Maintenance of Patents.




8.3.1.
Licensed Patents.




(a)
Akcea Core Technology Patents and Akcea Manufacturing and Analytical Patents.
Akcea will control and be responsible for Prosecuting and Maintaining (i) the
Akcea Core Technology Patents, and (ii) Akcea Manufacturing and Analytical
Patents, including any Jointly-Owned Program Patents in (i) or (ii).




(b)
Akcea Product-Specific Patents. Prior to the date Novartis exercises its Option
for a Product in accordance with this Agreement, Akcea will control and be
responsible for Prosecuting and Maintaining the Akcea Product-Specific Patents
(including any Jointly-Owned Program Patents that are Product-Specific Patents).
On a Product-by-Product basis, following the date Novartis exercises its Option
for such Product in accordance with this Agreement (and so long as the
applicable license to Novartis under Section 5.1 is in effect), Akcea will
continue to control and be responsible for Prosecuting and Maintaining the Akcea
Product-Specific Patents (including any Jointly-Owned Program Patents that are
Product-Specific Patents) that (i) Cover an Akcea-Separate Product or (ii) Cover
Conjugate Technology (“Akcea Special Product-Specific Patents”) and Novartis
will control and be responsible for Prosecuting and Maintaining all other
Product-Specific Patents (including any Jointly-Owned Program Patents) that are
not Akcea Special Product-Specific Patents.




(c)
Other Jointly-Owned Program Patents. The Parties will decide through the JPC the
appropriate Party to control and be responsible for Prosecuting and Maintaining
all other Jointly-Owned Program Patents not provided for above.




8.3.2.
Other Matters Pertaining to Prosecution and Maintenance of Patents.




(a)
Each Party will keep the other Party informed through the JPC as to material
developments with respect to the Prosecution and Maintenance of the
Product-Specific Patents or Jointly-Owned Program Patents for which such Party
has responsibility for Prosecution and Maintenance pursuant to Section 8.3.1 or
this Section 8.3.2, including by providing copies of any office actions or
office action responses or other correspondence that such Party provides to or
receives from any patent office, including notice of all interferences,
reissues, re-examinations, inter partes reviews, post-grant reviews, oppositions
or requests for patent term extensions, and all patent-related filings, and by
providing the other Party the timely opportunity to have reasonable input into
the strategic aspects of such Prosecution and Maintenance.

 
42

--------------------------------------------------------------------------------

Confidential
 

(b)
If Novartis elects (i) not to file and prosecute patent applications for a
Patent Right Novartis is responsible for Prosecuting and Maintaining under
Section 8.3.1 above (“Novartis-Prosecuted Patents”) in a particular country,
(ii) not to continue the prosecution (including any interferences, oppositions,
reissue proceedings, re-examinations, and patent term extensions, adjustments,
and restorations) or maintenance of any Novartis-Prosecuted Patent in a
particular country, or (iii) not to file and prosecute patent applications for
the Novartis-Prosecuted Patent in a particular country following a written
request from Akcea to file and prosecute in such country, then Novartis will so
notify Akcea promptly in writing of its intention (including a reasonably
detailed rationale for doing so) in good time to enable Akcea to meet any
deadlines by which an action must be taken to establish or preserve any such
Patent Right in such country; and Akcea will have the right, but not the
obligation, to file, prosecute, maintain, enforce, or otherwise pursue such
Novartis-Prosecuted Patent in the applicable country at its own expense with
counsel of its own choice. In such a case, Novartis will cooperate with Akcea to
file for, or continue to Prosecute and Maintain or enforce, or otherwise pursue
such Novartis-Prosecuted Patent in such country in Akcea’s own name, but only to
the extent that Novartis is not required to take any position with respect to
such abandoned Novartis-Prosecuted Patent that would be reasonably likely to
adversely affect the scope, validity or enforceability of any of the other
Patent Rights being prosecuted and maintained by Novartis under this Agreement.
Notwithstanding anything to the contrary in this Agreement, if Akcea assumes
responsibility for the Prosecution and Maintenance of any such
Novartis-Prosecuted Patent under this Section 8.3.2(b), Akcea will have no
obligation to notify Novartis if Akcea intends to abandon such
Novartis-Prosecuted Patent.




(c)
The Parties, through the JPC, will cooperate in good faith to determine if and
when any divisional or continuation applications will be filed with respect to
any Jointly-Owned Program Patents or Product-Specific Patents, and where a
divisional or continuation patent application filing would be practical and
reasonable, then such a divisional or continuation filing will be made.




(d)
If the Party responsible for Prosecution and Maintenance pursuant to Section
8.3.1 intends to abandon a Jointly-Owned Program Patent without first filing a
continuation or substitution, then such Party will notify the other Party of
such intention at least [***] ([***]) calendar days before such Jointly-Owned
Program Patent will become abandoned, and such other Party will have the right,
but not the obligation, to assume responsibility for the Prosecution and
Maintenance thereof at its own expense (subject to Section 8.4) with counsel of
its own choice, in which case the abandoning Party will, and will cause its
Affiliates to, assign to the other Party (or, if such assignment is not
possible, grant a fully-paid exclusive license in) all of their rights, title
and interest in and to such Jointly-Owned Program Patents. If a Party assumes
responsibility for the Prosecution and Maintenance of any such Jointly-Owned
Program Patents under this Section 8.3.2(d), such Party will have no obligation
to notify the other Party of any intention of such Party to abandon such
Jointly-Owned Program Patents.

 
43

--------------------------------------------------------------------------------

Confidential
 

8.4.
Patent Costs. Except as set forth in Section 8.3.2 and this Section 8.4, each
Party will be responsible for all Patent Costs incurred by such Party prior to
and after the Effective Date in all countries designated by it in the
Prosecution and Maintenance of Patent Rights for which such Party is responsible
under ARTICLE 8. Unless the Parties agree otherwise, the following Patent Costs
will be paid by the Parties as follows:




8.4.1.
Akcea and Novartis will [***] the Patent Costs associated with the Prosecution
and Maintenance of each Akcea Special Product-Specific Patent with each Party’s
share of such Patent Costs calculated based on the [***]; and




8.4.2.
Akcea and Novartis will [***] the Patent Costs associated with the Prosecution
and Maintenance of Jointly-Owned Program Patents;

 
provided that, either Party may decline to pay its share of costs for filing,
prosecuting and maintaining any Akcea Special Product-Specific Patents or
Jointly-Owned Program Patents in a particular country or particular countries,
in which case the declining Party will, and will cause its Affiliates to, assign
to the other Party (or, if such assignment is not possible, grant a fully-paid
exclusive license in) all of their rights, titles and interests in and to such
Akcea Special Product-Specific Patents or Jointly-Owned Program Patents (as
applicable) and any such Patent Right will no longer be a Licensed Patent under
this Agreement.



8.5.
Defense of Claims Brought by Third Parties; Oppositions.




8.5.1.
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx – Prior to Option Exercise. If a Third
Party initiates a Proceeding claiming a Patent Right owned by or licensed to
such Third Party is infringed by the Development, Manufacture or
Commercialization of any Product with respect to which Novartis has not yet
exercised its Option, Akcea will have the first right, but not the obligation,
to defend against any such Proceeding at its sole cost and expense. If Akcea
elects to defend against such Proceeding, then Akcea will have the sole right to
direct the defense and to elect whether to settle such claim.




8.5.2.
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx – After Option Exercise. If a Third Party
initiates a Proceeding claiming a Patent Right owned by or licensed to such
Third Party is infringed by the Development, Manufacture or Commercialization of
any Product being Developed or Commercialized by Novartis under a license
granted under Section 5.1, then Novartis will have the first right, but not the
obligation, to defend against any such Proceeding at its sole cost and expense.
If Novartis elects to defend against such Proceeding, then Novartis will have
the sole right to direct the defense and to elect whether to settle such claim
(but only with the prior written consent of Akcea, not to be unreasonably
withheld, conditioned or delayed). Akcea will reasonably assist Novartis in
defending such Proceeding and cooperate in any such litigation at Novartis’
request and expense. Novartis will keep Akcea apprised of the progress of such
Proceeding. If Novartis elects not to defend against a Proceeding, then Novartis
will so notify Akcea in writing within [***] ([***]) calendar days after
Novartis first receives written notice of the initiation of such Proceeding, and
Akcea will have the right, but not the obligation, to defend against such a
Proceeding at its sole cost and expense and thereafter Akcea will have the sole
right to direct the defense thereof, including the right to settle such claim
(but only with the prior written consent of Novartis, which consent will not be
unreasonably withheld, delayed or conditioned). In any event, the Party not
defending such Proceeding will reasonably assist the other Party and cooperate
in any such litigation at defending Party’s request and expense. Each Party may
at its own expense and with its own counsel join any defense initiated or
directed by the other Party under this Section 8.5. Each Party will provide the
other Party with prompt written notice of the commencement of any such
Proceeding under this Section 8.5, and such Party will promptly furnish the
other Party with a copy of each communication relating to the alleged
infringement that is received by such Party.

 
44

--------------------------------------------------------------------------------

Confidential
 

8.5.3.
Interferences, Reissues, Re-Examinations and Oppositions. If a Third Party
initiates a Proceeding related to an interference, reissue, re-examination or
opposition of an Akcea Product-Specific Patent, then (A) if such Proceeding
occurs prior to Option exercise (or after Option exercise with respect to an
Akcea Special Product-Specific Patent), Akcea will have the right, but not the
obligation, to control the defense of such Proceeding as Akcea determines in
Akcea’s sole discretion, and (B) if such Proceeding occurs after Option exercise
and does not involve an Akcea Special Product-Specific Patent, Novartis will, at
Novartis’ expense, by written notice to Akcea either (i) control the defense of
such Proceeding solely to the extent such Proceeding relates to an interference,
reissue, re-examination or opposition of an Akcea Product-Specific Patent that
is not an Akcea Special Product-Specific Patent, or (ii) have Akcea control the
defense of such Proceeding, provided if Novartis makes no such election within a
reasonable period of time, then Akcea will have the right, but not the
obligation, to control the defense of such Proceeding and Akcea and Novartis
will evenly split the cost of such defense. If Akcea elects not to defend
against such a Proceeding under (A) in this section above, then Akcea will so
notify Novartis in writing within [***] ([***]) calendar days after Akcea first
receives written notice of the initiation of such Proceeding, and Novartis will
have the right, but not the obligation, to defend against such Proceeding at its
sole cost and expense and thereafter Novartis will have the sole right to direct
the defense thereof, including the right to settle such claim (but only with the
prior written consent of Akcea, which consent will not be unreasonably withheld,
delayed or conditioned). In any event, the Party not defending such Proceeding
will reasonably assist the other Party and cooperate in any such litigation at
the defending Party’s request and expense. Each Party may at its own expense and
with its own counsel join any defense initiated or directed by the other Party
under this Section 8.5. Each Party will provide the other Party with prompt
written notice of the commencement of any such Proceeding under this Section
8.5, and such Party will promptly furnish the other Party with a copy of each
communication relating to the alleged infringement that is received by such
Party.

 
45

--------------------------------------------------------------------------------

Confidential
 

8.6.
Enforcement of Patents Against Competitive Infringement. With respect to
infringement, unauthorized use, misappropriation or threatened infringement by a
Third Party of any Akcea Product-Specific Patents by reason of the development,
manufacture, use or commercialization of a product that binds to an Exclusive
Target (“Competitive Infringement”), prior to the date Novartis exercises its
applicable Option under this Agreement (or after Option exercise with respect to
an Akcea Special Product-Specific Patent), Akcea will have the sole right, but
not the obligation, to institute, prosecute, and control a Proceeding with
respect thereto. With respect to any Competitive Infringement involving an Akcea
Licensed Patent that is not an Akcea Special Product-Specific Patent that occurs
after the date Novartis exercises its applicable Option under this Agreement,
the Parties will handle such Competitive Infringement in accordance with the
remainder of this Section 8.6.




8.6.1.
Duty to Notify of Competitive Infringement. If either Party learns of a
Competitive Infringement by a Third Party, such Party will promptly notify the
other Party in writing and will provide such other Party with available evidence
of such Competitive Infringement; provided, however, that for cases of
Competitive Infringement under Section 8.6.6 below, such written notice will be
given within [***] ([***]) calendar days.




8.6.2.
Control of Competitive Infringement Proceedings. For any Competitive
Infringement involving an Akcea Product-Specific Patent that is not an Akcea
Special Product-Specific Patent for a Product licensed to Novartis under Section
5.1 that occurs after Novartis exercises its Option for such Product, so long as
part of such Proceeding Novartis also enforces any Patent Rights Controlled by
Novartis being infringed that Cover such Product, then Novartis will have the
first right, but not the obligation, to institute, prosecute, and control a
Proceeding with respect thereto by counsel of its own choice at its own expense,
and Akcea will have the right, at its own expense, to be represented in that
action by counsel of its own choice, however, Novartis will have the right to
control such litigation. If Novartis fails to initiate a Proceeding within a
period of [***] ([***]) calendar days after receipt of written notice of such
Competitive Infringement (subject to a [***] ([***]) calendar days extension to
conclude negotiations, if Novartis has commenced good faith negotiations with an
alleged infringer for elimination of such Competitive Infringement within such
[***] calendar day period), Akcea will have the right to initiate and control a
Proceeding with respect to such Competitive Infringement by counsel of its own
choice, and Novartis will have the right to be represented in any such action by
counsel of its own choice at its own expense.

 
46

--------------------------------------------------------------------------------

Confidential
 

8.6.3.
Joinder; Cooperation.




(a)
If a Party initiates a Proceeding in accordance with this Section 8.6, the other
Party agrees to be joined as a party plaintiff where necessary and to give the
first Party reasonable assistance and authority to file and prosecute the
Proceeding. Subject to Section 8.6.4, the costs and expenses of each Party
incurred pursuant to this Section 8.6.3(a) will be borne by the Party initiating
such Proceeding; provided Novartis will only be requested to join such a
Proceeding if such Proceeding relates to a Patent Right or Product licensed to
Novartis under Section 5.1.




(b)
If one Party initiates a Proceeding in accordance with this Section 8.6.3, the
other Party may join such Proceeding as a party plaintiff where necessary for
such other Party to seek lost profits with respect to such infringement.




8.6.4.
Share of Recoveries. Any damages or other monetary awards recovered with respect
to a Proceeding brought pursuant to Section 8.5 or this Section 8.6 will be
shared as follows:




(a)
the amount of such recovery will first be applied to the Parties’ reasonable
out-of-pocket costs incurred in connection with such Proceeding (which amounts
will be allocated pro rata if insufficient to cover the totality of such
expenses); then




(b)
any remaining proceeds will be allocated as follows: (A) prior to Option
exercise, to [***], and (B) after Option exercise, (x) if Novartis initiates or
controls the defense of the Proceeding pursuant to Section 8.5.2 or Section
8.6.2, [***], or (y) if Akcea initiates or controls the defense of the
Proceeding, [***] will receive and retain the remaining proceeds.




8.6.5.
Settlement. Notwithstanding anything to the contrary in this ARTICLE 8, neither
Party may enter a settlement, consent judgment or other voluntary final
disposition of a suit under this ARTICLE 8 that disclaims, limits the scope of,
admits the invalidity or unenforceability of, or grants a license, covenant not
to sue or similar immunity under a Patent Right Controlled by the other Party
without first obtaining the written consent of the Party that Controls the
relevant Patent Right.




8.6.6.
35 USC 271(e)(2) Infringement. Notwithstanding anything to the contrary in this
Section 8.6, for a Competitive Infringement under 35 USC 271(e)(2), the time
period set forth in Section 8.6.2 during which a Party will have the initial
right to bring a Proceeding will be shortened to a total of twenty five (25)
calendar days, so that, to the extent the other Party has the right, pursuant to
such Section to initiate a Proceeding if the first Party does not initiate a
Proceeding, such other Party will have such right if the first Party does not
initiate a Proceeding within [***] ([***]) calendar days after such first
Party’s receipt of written notice of such Competitive Infringement.

 
47

--------------------------------------------------------------------------------

Confidential
 

8.7.
Other Infringement - Jointly-Owned Program Patents. With respect to the
infringement of a Jointly-Owned Program Patent which is not a Competitive
Infringement, the Parties will cooperate in good faith to bring suit together
against such infringing party or the Parties may decide to permit one Party to
solely bring suit. Any damages or other monetary awards recovered with respect
to a Proceeding brought pursuant to this Section 8.7 will be shared as follows:
(i) the amount of such recovery will first be applied to the Parties’ reasonable
out-of-pocket costs incurred in connection with such Proceeding (which amounts
will be allocated pro rata if insufficient to cover the totality of such
expenses); (ii) (A) if the Parties jointly initiate a Proceeding pursuant to
this Section 8.7, each Party will retain or receive 50% of such remaining
proceeds; and (B) if only one Party initiates the Proceeding pursuant to this
Section 8.7, such Party will retain or receive such remaining proceeds. 
Notwithstanding the provision of Section 8.6.4. the remaining proceeds
contemplated under this section, if retained by Novartis, shall not be treated
as if it were Net Sales,




8.8.
Patent Listing. Novartis will promptly, accurately and completely list, with the
applicable Regulatory Authorities during the Agreement Term, all applicable
Orange Book Patents. Prior to such listings, the Parties will meet, through the
JPC, to evaluate and identify all applicable Patent Rights, and Novartis will
have the right to review, where reasonable, original records relating to any
invention for which Patent Rights are being considered by the JPC for any such
listing. Notwithstanding the preceding sentence, Novartis will retain final
decision-making authority as to [***] for a Product that [***], regardless of
which Party owns such [***].




8.9.
Joint Research Agreement under the Leahy-Smith America Invents Act. If a Party
intends to invoke its rights under 35 U.S.C. § 102(c) of the Leahy-Smith America
Invents Act, it will notify the other Party and neither Party will make an
election under such provision when exercising its rights under this ARTICLE 8
without the prior written consent of the other Party (such consent not to be
unreasonably withheld, conditioned or delayed), and the Parties will use
reasonable efforts to cooperate and coordinate their activities with such Party
with respect to any submissions, filings or other activities in support thereof.
The Parties acknowledge and agree that this Agreement is a “joint research
agreement” as defined in 35 U.S.C. § 100(h).




8.10.
Obligations to Third Parties. Notwithstanding any of the foregoing, each Party’s
rights and obligations with respect to Licensed Technology under this ARTICLE 8
will be subject to the restrictions set forth in Section 5.5, provided, however,
that, to the extent that Akcea has a non-transferable right to prosecute,
maintain or enforce any Patent Rights licensed to Novartis hereunder and, this
Agreement purports to grant any such rights to Novartis, Akcea will act in such
regard with respect to such Patent Rights at Novartis’ direction.




8.11.
Additional Rights and Exceptions. Other than as set forth in this ARTICLE 8,
Akcea retains the sole right to (i) commence, control, prosecute and settle any
Proceeding involving Volanesorsen, and (ii) Prosecute and Maintain (A) Akcea
Special Product-Specific Patents, (B) Akcea Core Technology Patents, and (C)
Akcea Manufacturing and Analytical Patents during the Agreement Term and to
control any enforcement of Akcea Special Product-Specific Patents, Akcea Core
Technology Patents and Akcea Manufacturing and Analytical Patents, and will take
the lead on such enforcement solely to the extent that the scope or validity of
any Patent Rights Controlled by Akcea and Covering Akcea Special
Product-Specific Patents, the Akcea Core Technology Patents or Akcea
Manufacturing and Analytical Patents is at risk.

 
48

--------------------------------------------------------------------------------

Confidential
 

8.12.
Patent Term Extension. The Parties will cooperate with each other in gaining
patent term extension wherever applicable to a Product, and Novartis will
determine which Akcea Product-Specific Patents (other than Akcea Special
Product-Specific Patents) will be extended.



ARTICLE 9.
REPRESENTATIONS, WARRANTIES AND COVENANTS



9.1.
Representations and Warranties of Both Parties. Each Party hereby represents and
warrants as of the Effective Date (and covenants as applicable) to the other
Party that:




9.1.1.
it is a corporation duly organized, validly existing, and in good standing under
the laws of its jurisdiction of incorporation;




9.1.2.
It has the power and authority and the legal right to enter into this Agreement
and perform its obligations hereunder, and that it has taken all necessary
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder;




9.1.3.
this Agreement has been duly executed and delivered on behalf of such Party and
constitutes a legal, valid and binding obligation of such Party and is
enforceable against it in accordance with its terms subject to the effects of
bankruptcy, insolvency or other laws of general application affecting the
enforcement of creditor rights and judicial principles affecting the
availability of specific performance and general principles of equity, whether
enforceability is considered a proceeding at law or equity;




9.1.4.
other than compliance with the HSR Act for the exercised Options granted
hereunder, all necessary consents, approvals and authorizations of all
Regulatory Authorities and other parties required to be obtained by such Party
in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained;




9.1.5.
the execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder (a) do not conflict with or violate any requirement of
Applicable Law or any provision of the certificate of incorporation, bylaws or
any similar instrument of such Party, as applicable, and (b) do not conflict
with, violate, or breach or constitute a default or require any consent not
already obtained under, any contractual obligation or court or administrative
order by which such Party is bound;

 
49

--------------------------------------------------------------------------------

Confidential
 

9.1.6.
all employees, consultants, or (sub)contractors (except academic collaborators
or Third Parties under material transfer agreements) of such Party or Affiliates
performing development activities hereunder on behalf of such Party will be
obligated to assign all right, title and interest in and to any inventions
developed by them, whether or not patentable, to such Party or Affiliate,
respectively, as the sole owner thereof;




9.1.7.
(i) neither such Party nor, to the actual knowledge of such Party, any employee,
agent or subcontractor of such Party involved or to be involved in the
Development of the Products has been debarred under Subsection (a) or (b) of
Section 306 of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 335a); (ii) no
Person who is known by such Party to have been debarred under Subsection (a) or
(b) of Section 306 of said Act will be employed by such Party in the performance
of any activities hereunder; and (iii) to the actual knowledge of such Party, no
Person on any of the FDA clinical investigator enforcement lists (including, but
not limited to, the (1) Disqualified/Totally Restricted List, (2) Restricted
List and (3) Adequate Assurances List) will participate in the performance of
any activities hereunder;




9.1.8.
during the term of this Agreement, neither Party nor any of its Affiliates shall
disclose any Confidential Information of the other Party relating to any Product
to any Third Party if such disclosure would fundamentally frustrate the purpose
of this Agreement;




9.1.9.
Akcea has taken reasonable precautions, and during the term of this Agreement
each Party will take reasonable precautions, to preserve the confidentiality of
the Licensed Know-How, including requiring each Person having access to the
Licensed Know-How to be subject to confidentiality, non-use, and non-disclosure
obligations protecting the Licensed Know-How as the confidential, proprietary
materials and information of Akcea;




9.1.10.
there are no claims pending or, to each Party’s Knowledge, threatened against
such Party or any of its Affiliates, nor is such Party or any of its Affiliates
a party to any judgment or settlement, that would be reasonably expected to
adversely affect or restrict the ability of such Party to consummate any of the
transactions contemplated under this Agreement or to perform any of its
obligations under this Agreement, or which would affect any of the Licensed
Technology, including the Licensed Patents, or Akcea’s Control thereof, or any
Product;




9.1.11.
all non-clinical and clinical studies and trials conducted by a Party on
AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx, have been and will be conducted in
accordance with Applicable Law and, as applicable, GLP and GCP;

 
50

--------------------------------------------------------------------------------

Confidential
 

9.1.12.
except for any activities Akcea is obligated to conduct under the Prior
Agreements as in effect on the Effective Date, each Party does not and during
the term of this Agreement will not conduct any activities which would violate
ARTICLE 4; and




9.1.13.
Each Party and its Affiliates have conducted and will conduct their business in
compliance with the Foreign Corrupt Practices Act of 1977, the UK Bribery Act of
2010 and any other applicable anti-corruption Laws.




9.2.
Representations, Warranties and Covenants of Akcea. Akcea hereby represents and
warrants as of the Effective Date and any applicable bring-down date under
Section 1.2.4 (and covenants as applicable) to Novartis that:




9.2.1.
Except for certain Akcea Core Technology Patents noted in Appendix 4 that are
jointly-owned by Ionis and Novartis, Akcea or Ionis is the sole and exclusive
owner or exclusive licensee of, and has the right to grant all rights and
licenses it purports to grant to Novartis with respect to, the Licensed
Technology, including the Licensed Patents, in each case under this Agreement
for AKCEA-APO(a)-LRx and AKCEA-APOCIII-LRx, free and clear of all liens, claims,
security interests or other encumbrances of any kind (including prior license
grants other than under the Akcea In-License Agreements) that would interfere,
or the exercise of which would interfere, with Novartis’s exercise of any
license or right granted, or that may be granted, hereunder;




9.2.2.
Except for certain Akcea Core Technology Patents noted in Appendix 4 that are
jointly-owned by Ionis and Novartis, Akcea or Ionis is listed in the records of
the appropriate governmental agencies as the sole and exclusive owner of record
or exclusive licensee for each registration, grant and application included in
the Licensed Patents;




9.2.3.
the Licensed Technology was not and will not be funded by the U.S. federal
government or otherwise subject to any rights of the U.S. federal government
under the Bayh-Dole Act;




9.2.4.
all Licensed Patents have been filed, prosecuted and maintained properly and
correctly in all material respects;




9.2.5.
neither Akcea nor any of its Affiliates has previously entered into, or during
the term of this Agreement will enter into, any agreement, whether written or
oral, with respect to, or has otherwise assigned, transferred, licensed,
conveyed or otherwise encumbered, or during the term of this Agreement will
otherwise assign, transfer, license, convey or otherwise encumber, any portion
of its right, title or interest in or to, the Licensed Technology (including by
granting any covenant not to sue with respect thereto) in such a way as to make
the representation set forth in Section 9.2.1 not true;




9.2.6.
each Akcea Product-Specific Patent and, to Akcea’s Knowledge, each of the other
Licensed Patents, properly identifies each and every inventor of the claims
thereof as determined in accordance with the laws of the jurisdiction in which
such Patent Right is issued or such application is pending;

 
51

--------------------------------------------------------------------------------

Confidential
 

9.2.7.
to Akcea’s Knowledge, the issued patents in the Licensed Patents are valid and
enforceable without any claims, challenges, oppositions, nullity actions,
interferences, inter-partes reexaminations, inter-partes reviews, post-grant
reviews, derivation proceedings or other proceedings pending or threatened;




9.2.8.
to Akcea’s Knowledge, neither Akcea nor any of its Affiliates has committed any
act, or omitted to commit any act, that may cause the Licensed Patents to expire
prematurely or be declared invalid or unenforceable;




9.2.9.
all application, registration, maintenance and renewal fees in respect of the
Licensed Patents existing as of the Effective Date have been paid and all
necessary documents and certificates have been filed with the relevant agencies
for the purpose of maintaining such Licensed Patents;




9.2.10.
as of the Effective Date, neither Akcea nor any of its Affiliates has received
any written Claim alleging that any of the Licensed Technology is invalid or
unenforceable;




9.2.11.
where Akcea’s or its Affiliates’ ownership of any of the Licensed Technology is
based upon or depends on a sequence of historical transfers of title to any of
the Licensed Technology (i.e., chain of title to the applicable Licensed
Technology) being valid, effective and free from defects and other problems, if
at any time there is a potential defect with the validity or effectiveness in
such transfers or other problems in such chain of title, then Akcea and its
Affiliates shall, at their expense, with urgency and diligence, use reasonable
efforts to make any and all corrections and clarifications, including preparing
any documents and obtaining any necessary Third Party signatures and consents,
as may be necessary, including filing such documents in any patent office as
appropriate, to remedy any such problems and to restore such chain of title;




9.2.12.
as of the Effective Date, Akcea has not received any written claim alleging that
any of Akcea’s activities relating to AKCEA-APO(a)-LRx or AKCEA-APOCIII-LRx
infringes or misappropriates any intellectual property rights of a Third Party;




9.2.13.
(i) the licenses granted to Akcea under the Akcea In-License Agreements are in
full force and effect, (ii) Akcea has not received any written notice, and is
not aware, of any breach by any party to the Akcea In-License Agreements, and
(iii) Akcea’s performance of its obligations under this Agreement (including the
Pre-Option Development Plan as it exists on the Effective Date) will not
constitute a breach of Akcea’s obligations under the Akcea In-License Agreements
or the licenses granted to Akcea thereunder;




9.2.14.
to Akcea’s Knowledge, in respect of the pending United States patent
applications included in the Licensed Patents, Akcea or its Affiliates have
submitted all material prior art of which it or they are aware in accordance
with the requirements of the United States Patent and Trademark Office;

 
52

--------------------------------------------------------------------------------

Confidential
 

9.2.15.
to Akcea’s Knowledge, (i) there are no rights of any Person that may be
infringed, misappropriated or violated by any of the activities specifically
anticipated by Akcea as of the Effective Date to be performed under this
Agreement, and (ii) the manufacture (as manufactured by Akcea or its Affiliate),
use and sale of each Product in the product presentation existing on the
Execution Date does not and will not infringe any of Akcea’s or any Third
Party’s Patent Rights, Know-How or other intellectual property rights; Provided
that Novartis cannot assert a claim against Akcea for breach of this Section
9.2.15 related to any Third Party Patent Rights Novartis has Knowledge of as of
the Effective Date;




9.2.16.
Akcea has not used, and during the term of this Agreement will not knowingly use
in the Development, Manufacture or Commercialization of any Product any Know-How
that is encumbered by any contractual right of or obligation to a Third Party
that conflicts or interferes with any of the rights or licenses granted or that
may be granted to Novartis hereunder;




9.2.17.
As of the Effective Date, neither Akcea or any of its Affiliates has granted any
right or license to practice any Know-How related to, or Patent Rights that
Cover, the Development, Manufacture or Commercialization of any Product that
conflicts or interferes with any of the rights or licenses granted or that may
be granted to Novartis hereunder;




9.2.18.
As of the Effective Date, neither Akcea nor any of its Affiliates has initiated
or been involved in any Claim in which it has alleged that any Third Party is or
was infringing or misappropriating any Licensed Technology, nor has any such
Claim been threatened by Akcea or any of its Affiliates, nor do Akcea or any of
its Affiliates know of any valid basis for any such Claim;




9.2.19.
except for the Akcea In-License Agreements, as of the Effective Date, there are
no agreements pursuant to which Akcea or any of its Affiliates has in-licensed
or otherwise acquired the right to practice any Know-How related to, or Patent
Rights that Cover, the Development, Manufacture or Commercialization of any
Product;




9.2.20.
to Akcea’s Knowledge, no officer, employee or consultant of Akcea or any of its
Affiliates is, or during the term of this Agreement will be, subject to any
agreement that requires such individual to assign any interest in any Licensed
Technology to any Third Party;




9.2.21.
the Patents listed in Appendices 4, 5 and 6 are a complete and correct listing
of the relevant Akcea Core Technology Patents, Akcea Manufacturing and
Analytical Patents, and Akcea Product Specific Patents which are owned or
otherwise Controlled by Akcea;

 
53

--------------------------------------------------------------------------------

Confidential
 

9.2.22.
other than the Akcea Core Technology Patents, Akcea Manufacturing and Analytical
Patents, and Akcea Product Specific Patents, no other Patent Rights are owned by
or licensed to Akcea or any of its Affiliates as of the Effective Date that are
necessary or reasonably useful for the Development, Manufacture or
Commercialization of a Product;




9.2.23.
Except as otherwise expressly provided in this Agreement, Akcea or its Affiliate
shall be and remain solely responsible for fulfilling and performing at its cost
and expense, any and all obligations under each Akcea In-License Agreement,
including timely, full and complete payment of any and all amounts due
thereunder or in connection therewith to the other parties thereto;




9.2.24.
Akcea shall not, and shall cause its Affiliates not to, incur or permit to
exist, with respect to any Licensed Technology, any lien, encumbrance, charge,
security interest, mortgage, liability, assignment, grant of license or other
obligation that is or would be inconsistent with the licenses and other rights
granted to, or that may be granted to, Novartis under this Agreement;




9.2.25.
Akcea shall not enter into any amendment to any Akcea In-License Agreement that
adversely affects any rights granted to, or that may be granted to, Novartis
hereunder without the prior written consent of Novartis;




9.2.26.
Akcea will promptly furnish Novartis with true and complete copies of all
amendments to the Akcea In-License Agreements arising after the Effective Date;




9.2.27.
Akcea will remain, and cause its Affiliates to remain, in compliance in all
material respects with all Akcea In-License Agreements; and




9.2.28.
Akcea will furnish Novartis with copies of all notices received by Akcea or any
of its Affiliates relating to any alleged breach or default by Akcea or any of
its Affiliates under any Akcea In-License Agreement within seven (7) calendar
days after receipt thereof and thereafter furnish Novartis with copies of all
correspondence and summaries of material discussions between the applicable
parties to the Akcea In-License Agreement relating to the alleged breach,
including any proposed resolution of the matter.




9.3.
DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN THIS
ARTICLE 9, NOVARTIS AND AKCEA MAKE NO REPRESENTATIONS AND GRANT NO WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE, AND NOVARTIS AND AKCEA EACH SPECIFICALLY DISCLAIM ANY WARRANTIES,
WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY
WARRANTY AS TO THE VALIDITY OF ANY PATENT RIGHTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 
54

--------------------------------------------------------------------------------

Confidential
 
ARTICLE 10.
INDEMNIFICATION; INSURANCE



10.1.
Indemnification by Novartis. Novartis agrees to defend Akcea, its Affiliates and
their respective directors, officers, employees and their respective successors,
heirs and assigns (collectively, the “Akcea Indemnitees”), and will indemnify
and hold harmless the Akcea Indemnitees, from and against any liabilities,
losses, costs, damages, fees or expenses payable to a Third Party, and
reasonable attorneys’ fees and other legal expenses with respect thereto
(collectively, “Losses”) arising out of any claim, action, lawsuit or other
proceeding by a Third Party (collectively, “Third Party Claims”) brought against
any Akcea Indemnitee and resulting from or occurring as a result of: (a) any
activities conducted by a Novartis employee, consultant, Affiliate, Sublicensee,
or (sub)contractor in the performance of the activities Novartis agrees to
perform under this Agreement, including, the Manufacture, Development or
Commercialization of any Product, or (b) any breach by Novartis of any of its
representations, warranties or covenants pursuant to this Agreement; except in
any such case to the extent such Losses result from: (i) the negligence or
willful misconduct of any Akcea Indemnitee, (ii) any breach by Akcea of any of
its representations, warranties, covenants or obligations pursuant to this
Agreement, or (iii) any breach of Applicable Law by any Akcea Indemnitee, and
provided that Novartis shall not be obliged to so indemnify, defend and hold
harmless the Akcea Indemnities for any claims for which Akcea has an obligation
to indemnify Novartis Indemnities pursuant to Section 10.2.




10.2.
Indemnification by Akcea. Akcea agrees to defend Novartis, its Affiliates and
their respective directors, officers, employees and their respective successors,
heirs and assigns (collectively, the “Novartis Indemnitees”), and will indemnify
and hold harmless the Novartis Indemnitees, from and against any Losses arising
out of Third Party Claims brought against any Novartis Indemnitee and resulting
from or occurring as a result of: (a) any activities that an Akcea employee,
consultant, Affiliate, Sublicensee, or (sub)contractor has undertaken in respect
of Products either prior to the Effective Date or outside the scope of this
Agreement, or in the performance of the activities Akcea agreed to perform under
this Agreement, including, the Manufacture, Development or Commercialization of
any Product or Terminated Product, or (b) any breach by Akcea of any of its
representations, warranties or covenants pursuant to this Agreement; except in
any such case to the extent such Losses result from: (i) the negligence or
willful misconduct of any Novartis Indemnitee, (ii) any breach by Novartis of
any of its representations, warranties, covenants or obligations pursuant to
this Agreement, or (iii) any breach of Applicable Law by any Novartis
Indemnitee, and provided that Akcea  shall not be obliged to so indemnify,
defend and hold harmless the Novartis Indemnities for any claims for which
Novartis has an obligation to indemnify Akcea Indemnities pursuant to Section
10.1.

 
55

--------------------------------------------------------------------------------

Confidential
 

10.3.
Notice of Claim.  All indemnification claims provided for in Section 10.1 or
Section 10.2 will be made solely by such Party to this Agreement (the
“Indemnified Party”). The Indemnified Party will give the indemnifying Party
prompt written notice (an “Indemnification Claim Notice”) of any Losses or the
discovery of any fact upon which the Indemnified Party intends to base a request
for indemnification under Section 10.1 or Section 10.2, but in no event will the
indemnifying Party be liable for any Losses to the extent such Losses result
from any delay in providing such notice. The failure or delay to so notify the
Indemnified Party shall not relieve the indemnifying Party of any obligation or
liability to the Indemnified Party, except to the extent that the indemnifying
Party demonstrates that its ability to defend or resolve such Claim is adversely
affected as a result of such failure or delay.  Each Indemnification Claim
Notice must contain a description of the claim and the nature and amount of such
Loss (to the extent that the nature and amount of such Loss is known at such
time). The Indemnified Party will furnish promptly to the indemnifying Party
copies of all papers and official documents received or sent in respect of any
Losses and Third Party Claims.




10.4.
Defense, Settlement, Cooperation and Expenses.




10.4.1.
Control of the Defense. At its option, the indemnifying Party may assume the
defense and handling of any Third Party Claim by giving written notice to the
Indemnified Party within [***] ([***]) calendar days after the indemnifying
Party’s receipt of an Indemnification Claim Notice. The assumption and handling
of the defense of a Third Party Claim by the indemnifying Party shall not be
construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defenses it may assert
against the Indemnified Party’s claim for indemnification. Upon assuming the
defense of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defense of the Third Party Claim any legal counsel selected by
the indemnifying Party. If the indemnifying Party assumes the defense of a Third
Party Claim, the Indemnified Party will as soon as is reasonably possible
deliver to the indemnifying Party all original notices and documents (including
court papers) received or sent by the Indemnified Party in connection with the
Third Party Claim. Should the indemnifying Party assume the defense of a Third
Party Claim, except as provided in this Section 10.4.1, the Indemnified Party
will be responsible for the legal costs or expenses subsequently incurred by
such Indemnified Party in connection with the analysis, defense or settlement of
the Third Party Claim.




10.4.2.
Right to Participate in Defense. Without limiting Section 10.4.1, any
Indemnified Party will be entitled to participate in, but not control, the
defense of such Third Party Claim and to employ counsel of its choice for such
purpose; provided, however, that such employment will be at the Indemnified
Party’s own cost and expense unless (a) the employment thereof has been
specifically authorized by the indemnifying Party in writing, (b) the
indemnifying Party has failed to assume the defense and employ counsel in
accordance with Section 10.4.1 (in which case the Indemnified Party will control
the defense), or (c) the interests of the Indemnified Party and the indemnifying
Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles in which case the indemnifying Party
will be responsible for any such costs and expenses of counsel for the
Indemnified Party.

 
56

--------------------------------------------------------------------------------

Confidential
 

10.4.3.
Settlement. With respect to any Third Party Claims relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not admit liability or violation of Law on the part of the Indemnified Party or
result in the Indemnified Party’s becoming subject to injunctive or other relief
or otherwise adversely affecting the business of the Indemnified Party in any
manner (such as granting a license or admitting the invalidity of a Patent Right
Controlled by an Indemnified Party), and as to which the indemnifying Party will
have acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, the indemnifying Party will have the sole right to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss, on such terms as the indemnifying Party, in its sole discretion, will deem
appropriate. With respect to all other Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defense of the Third Party
Claim in accordance with Section 10.4.1, the indemnifying Party will have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss provided it obtains the prior written consent of
the Indemnified Party (which consent will not be unreasonably withheld, delayed
or conditioned). The indemnifying Party will not be liable for any settlement,
consent to entry of judgment, or other disposition of a Loss by an Indemnified
Party that is reached without the written consent of the indemnifying Party.
Regardless of whether the indemnifying Party chooses to defend or prosecute any
Third Party Claim, no Indemnified Party will admit any liability with respect to
or settle, compromise or discharge, any Third Party Claim without the prior
written consent of the indemnifying Party, such consent not to be unreasonably
withheld, delayed or conditioned.




10.4.4.
Cooperation. Regardless of whether the indemnifying Party chooses to defend or
prosecute any Third Party Claim, the Indemnified Party will, and will cause each
other Indemnified Party to, cooperate in the defense or prosecution thereof and
will furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation will
include access during normal business hours afforded to indemnifying Party to,
and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim, and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder, and the indemnifying Party will reimburse the Indemnified Party for
all its reasonable out-of-pocket costs and expenses in connection therewith.

 
57

--------------------------------------------------------------------------------

Confidential
 

10.4.5.
Costs and Expenses. Except as provided above in this Section 10.4, the costs and
expenses, including attorneys’ fees and expenses, incurred by the Indemnified
Party in connection with any claim will be reimbursed on a Calendar Quarter
basis by the indemnifying Party, without prejudice to the indemnifying Party’s
right to contest the Indemnified Party’s right to indemnification and subject to
refund in the event the indemnifying Party is ultimately held not to be
obligated to indemnify the Indemnified Party.




10.5.
Insurance.




10.5.1.
Akcea’s Insurance Obligations. Akcea will maintain, at its cost, reasonable
insurance against liability and other risks associated with its activities
contemplated by this Agreement, including its indemnification obligations
herein, in such amounts and on such terms as are customary for prudent practices
for biotech companies of similar size and with similar resources in the
pharmaceutical industry for the activities to be conducted by it under this
Agreement taking into account the scope of development of Products.




10.5.2.
Novartis’ Insurance Obligations. Novartis hereby represents and warrants to
Akcea that it will maintain, at its cost, reasonable insurance against liability
and other risks associated with its activities contemplated by this Agreement
(including product liability), including its indemnification obligations herein,
in such amounts and on such terms as are customary for prudent practices for
large companies in the pharmaceutical industry for the activities to be
conducted by Novartis under this Agreement.




10.6.
LIMITATION OF CONSEQUENTIAL DAMAGES. EXCEPT FOR (A) THIRD PARTY CLAIMS THAT ARE
SUBJECT TO INDEMNIFICATION UNDER THIS ARTICLE 10, (B) CLAIMS ARISING OUT OF A
PARTY’S WILLFUL MISCONDUCT OR FRAUD UNDER THIS AGREEMENT, (C) A PARTY’S BREACH
OF ARTICLE 4, (D) NOVARTIS’ BREACH OF SECTION 6.5, OR (E) CLAIMS ARISING OUT OF
A PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT,
NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE OTHER PARTY TO
THIS AGREEMENT OR ITS AFFILIATES FOR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR OTHER INDIRECT DAMAGES OR LOST OR IMPUTED PROFITS OR ROYALTIES, LOST
DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER LIABILITY
IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE.

 
58

--------------------------------------------------------------------------------

Confidential
 
ARTICLE 11.
TERM; TERMINATION



11.1.
Agreement Term; Expiration. This Section 11.1, ARTICLE 12 and ARTICLE 13 of this
Agreement are effective as of the Execution Date and the remainder of this
Agreement will become effective as of the Effective Date and, unless earlier
terminated pursuant to the other provisions of this ARTICLE 11, will continue in
full force and effect until this Agreement expires as follows:




11.1.1.
where all Options have expired unexercised;




11.1.2.
on a country-by-country and Product-by-Product basis, on the date of expiration
of all payment obligations by Novartis under this Agreement with respect to such
Product in such country; or




11.1.3.
in its entirety upon the expiration of all payment obligations by Novartis under
this Agreement with respect to the last Product in all countries pursuant to
Section 11.1.2.



The period from the Effective Date until the date of expiration of this
Agreement pursuant to this Section 11.1 or earlier termination of this Agreement
pursuant to Section 11.2, is the “Agreement Term.” If the Effective Date has not
occurred by the [***] calendar day after the Execution Date, then either Party
will have the right to terminate this Agreement, including this Section 11.1,
ARTICLE 12 and ARTICLE 13, with immediate effect by providing written notice of
such termination to the other Party. If by the [***] calendar day after the
Execution Date, the Parties anticipate that the Effective Date may not occur by
the [***] calendar day after the Execution Date, within [***] calendar days upon
receiving written notice, the Parties will promptly meet to discuss in good
faith any additional actions or amendments to the Agreement the Parties may take
or agree upon to cause the Effective Date to occur as soon as reasonably
practicable.


Other than the provisions of this Section 11.1, ARTICLE 12 and ARTICLE 13 which
shall apply as of the Execution Date, the rights and obligations of the Parties
under this Agreement will not become effective until the Effective Date.  Upon
the occurrence of the Effective Date, all other provisions of this Agreement
shall become effective automatically without the need for further action by the
Parties.



11.2.
Termination of the Agreement.




11.2.1.
Novartis’ Termination for Convenience. At any time following payment by Novartis
of the Upfront Option Fee under Section 3.2, subject to Section 11.3 below,
Novartis will be entitled to terminate this Agreement in its entirety or in part
on a Product-by-Product basis for convenience by providing [***] ([***])
calendar days written notice to Akcea of such termination.




11.2.2.
Termination for Material Breach.




(a)
Novartis’ Right to Terminate. If Novartis has reason to believe that Akcea is in
material breach of this Agreement (other than with respect to a failure to use
Commercially Reasonable Efforts under ARTICLE 1, which is governed by Section
11.2.3 below), then Novartis may deliver notice of such material breach to
Akcea. If the breach is curable, Akcea will have [***] ([***]) calendar days to
cure such breach. If Akcea fails to cure such breach within such [***] ([***])
calendar days period, or if the breach is not subject to cure, Novartis may
terminate this Agreement in its entirety if such breach relates to this
Agreement in its entirety, or in relevant part on a Product-by-Product basis if
such breach does not relate to this Agreement in its entirety, by providing
written notice to Akcea.

 
59

--------------------------------------------------------------------------------

Confidential
 

(b)
Akcea’s Right to Terminate. If Akcea has reason to believe that Novartis is in
material breach of this Agreement (other than with respect to a failure to use
Commercially Reasonable Efforts under ARTICLE 1 or ARTICLE 6, which is governed
by Section 11.2.3 below), then Akcea may deliver notice of such material breach
to Novartis. If the breach is curable, Novartis will have [***] ([***]) calendar
days to cure such breach (except to the extent such breach involves the failure
to make a payment when due, which breach must be cured within [***] ([***])
calendar days following such notice). If Novartis fails to cure such breach
within such [***] ([***]) calendar day or [***] ([***]) calendar day period, as
applicable, or if the breach is not subject to cure, Akcea may terminate this
Agreement in its entirety if such breach relates to this Agreement in its
entirety, or in relevant part on a Product-by-Product basis if such breach does
not relate to this Agreement in its entirety, by providing written notice to
Novartis.




11.2.3.
Remedies for Failure to Use Commercially Reasonable Efforts.




(a)
If Akcea fails to use Commercially Reasonable Efforts as contemplated in ARTICLE
1 (as determined in accordance with Section 13.1), Novartis will notify Akcea
and, within [***] ([***]) calendar days thereafter, Akcea and Novartis will meet
through the CSC or JDCC (as applicable) and attempt to resolve the matter in
good faith, and to devise a mutually agreeable plan to address any outstanding
issues related to Akcea’s use of Commercially Reasonable Efforts in ARTICLE 1.
Following such a meeting, if Akcea fails to use Commercially Reasonable Efforts
as contemplated in ARTICLE 1 and such failure constitutes a material breach of
this Agreement, then subject to Section 11.2.4 below, Novartis will have the
right, at its sole discretion, to terminate this Agreement in whole or in part
on a Product-by-Product basis.




(b)
If Novartis fails to use Commercially Reasonable Efforts as contemplated in
ARTICLE 1 or ARTICLE 6 (as determined in accordance with Section 13.1), Akcea
will notify Novartis and, within [***] ([***]) calendar days thereafter, Akcea
and Novartis will meet and confer to discuss and resolve the matter in good
faith, and attempt to devise a mutually agreeable plan to address any
outstanding issues related to Novartis’ use of Commercially Reasonable Efforts
in ARTICLE 1 or ARTICLE 6. Following such a meeting, if Novartis fails to use
Commercially Reasonable Efforts as contemplated in ARTICLE 1 or ARTICLE 6, and
such failure constitutes a material breach of this Agreement then subject to
Section 11.2.4 below, Akcea will have the right, at its sole discretion, to
terminate this Agreement in part on a Product-by-Product basis.

 
60

--------------------------------------------------------------------------------

Confidential
 

11.2.4.
Disputes Regarding Material Breach. Notwithstanding the foregoing, if the
Breaching Party in Section 11.2.2 or Section 11.2.3 disputes in good faith the
existence, materiality, or failure to cure of any such breach which is not a
payment breach, and provides notice to the Non-Breaching Party of such dispute
within such [***] calendar day cure period or [***] calendar day notice period
(as applicable), the Non-Breaching Party will not have the right to terminate
this Agreement in accordance with Section 11.2.2 or Section 11.2.3, unless and
until it has been determined in accordance with Section 13.1 that this Agreement
was materially breached by the Breaching Party and the Breaching Party fails to
cure such breach within [***] ([***]) calendar days following such
determination. It is understood and acknowledged that during the pendency of
such dispute, all the terms and conditions of this Agreement will remain in
effect and the Parties will continue to perform all of their respective
obligations hereunder, including satisfying any payment obligations.




11.2.5.
Termination for Insolvency.




(a)
Either Party may terminate this Agreement if, at any time, the other Party files
in any court or agency pursuant to any statute or regulation of any state or
country a petition in bankruptcy or insolvency or for the appointment of a
receiver or trustee of the Party or of substantially all of its assets; or if
the other Party proposes a written agreement of composition or extension of
substantially all of its debts; or if the other Party will be served with an
involuntary petition against it, filed in any insolvency proceeding, and such
petition will not be dismissed within [***] ([***]) calendar days after the
filing thereof; or if the other Party will propose or be a party to any
dissolution or liquidation; or if the other Party will make an assignment of
substantially all of its assets for the benefit of creditors.




(b)
All rights and licenses granted under or pursuant to any section of this
Agreement are and will otherwise be deemed to be for purposes of Section 365(n)
of Title 11, United States Code (the “Bankruptcy Code”) or analogous provisions
of Applicable Law outside the U.S. licenses of rights to “intellectual property”
as defined in Section 101(56) of the Bankruptcy Code or analogous provisions of
Applicable Law outside the U.S. The Parties will retain and may fully exercise
all of their respective rights and elections under the Bankruptcy Code or
analogous provisions of Applicable Law outside the U.S. Upon the commencement of
a bankruptcy proceeding of any Party, the non-bankrupt Party will further be
entitled to a complete duplicate of, or complete access to, any such
intellectual property, and all embodiments which, if not already in its
possession, will be promptly delivered to the non-bankrupt Party upon written
request.

 
61

--------------------------------------------------------------------------------

Confidential
 

11.2.6.
Termination for Patent Challenge. Akcea may terminate this Agreement if Novartis
or its Affiliates disputes, or assists any Third Party to dispute, the validity
of any Licensed Patent, in a patent re-examination, inter-partes review, post
grant or other patent-office proceeding, opposition, litigation, or other court
proceeding and, within [***] ([***]) calendar days written notice from Akcea,
Novartis fails to rescind any and all of such actions, provided however that,
nothing in this clause prevents Novartis or its Affiliates from taking any of
the actions referred to in this clause and provided further that Akcea will not
have the right to terminate if Novartis or its Affiliates:




(a)
asserts invalidity as a defense in any court proceeding brought by Akcea or its
Affiliates asserting infringement of a Licensed Patent; or




(b)
Acquires a Third Party that has an existing challenge, whether in a court or
administrative proceeding, against a Licensed Patent; or




(c)
licenses a product for which Akcea has an existing challenge, whether in a court
or administrative proceeding, against a Licensed Patent.




11.2.7.
Termination for Safety Issue. Each Party shall have the right to terminate this
Agreement without any further obligations or liabilities towards the other Party
(other than the consequences of termination set forth in Section 11.3 below),
if, during the term of the Agreement, such Party delivers written notice to the
other Party that such Party reasonably and in good faith has determined that the
continued Development or Commercialization of such Product presents safety
concerns that pose an unacceptable risk or threat of harm in humans, or (ii)
would violate any Applicable Law, ethical principles, or principles of
scientific integrity.




11.3.
Consequences of Expiration or Termination of this Agreement.




11.3.1.
Consequence of Termination of this Agreement. If this Agreement is terminated by
a Party in accordance with Section 11.2 in its entirety or on a
Product-by-Product basis at any time and for any reason, the following terms
will apply to any such termination, but only to the extent of any such
termination (i.e., with respect to the terminated Product (the “Terminated
Product” and its Exclusive Target, the “Terminated Target”), or in its
entirety):




(a)
Options. If not exercised prior to the date of termination, Novartis’ Option
will terminate with respect to any Terminated Product.

 
62

--------------------------------------------------------------------------------

Confidential
 

(b)
Licenses. Any license granted by Akcea to Novartis under Section 5.1 will
terminate. Novartis and its Affiliates and, subject to Section 5.2.3, its
Sublicensees will cease selling Terminated Products under such licenses, unless
Akcea elects to have Novartis continue to sell the applicable Terminated Product
as part of the Transition Services under Section 11.3.4; provided, that (i) in
any case, unless otherwise agreed by the Parties under Section 11.3.4, Novartis
and its Affiliates and Sublicensees will have the right to sell any remaining
inventory of Terminated Product over a period of no greater than [***] months
after the effective date of such termination, Novartis will pay Akcea royalties
in accordance with Section 7.8 on the Net Sales of such inventory of such
Products, to the extent not already paid; and (ii) if there are any Clinical
Studies being conducted at the date of termination, Novartis shall be entitled
to continue Developing and Manufacturing Products to the extent and for the
period necessary to effect an orderly transfer or wind down of such Clinical
Studies in a timely manner and in accordance with all Applicable Laws.




(c)
Exclusivity. Neither Party will have any further obligations under ARTICLE 4 of
this Agreement insofar as it relates to a Terminated Product and the Terminated
Target.




(d)
Pre-Option Development Plan. Neither Party will have any further obligations
with respect to the Terminated Product under the Pre-Option Development Plan.




(e)
Return of Information and Materials. The Parties will return (or destroy, as
directed by the other Party) all data, files, records and other materials
containing or comprising the other Party's Confidential Information to which it
does not retain rights under the surviving provisions of this Agreement.
Notwithstanding the foregoing, the Parties will be permitted to retain one copy
of such data, files, records, and other materials for archival and legal
compliance purposes. Each Party will also be permitted to retain such additional
copies of or any computer records or files containing the other Party's
Confidential Information that have been created solely by automatic archiving
and back-up procedures, to the extent created and retained in a manner
consistent with the retaining Party’s standard archiving and back-up procedures,
but not for any other use or purpose. All Confidential Information shall
continue to be subject to the terms of this Agreement for the period set forth
in ARTICLE 12.




(f)
Accrued Rights. Termination of this Agreement for any reason will be without
prejudice to any rights or financial compensation that will have accrued to the
benefit of a Party prior to such termination. Such termination will not relieve
a Party from obligations that are expressly indicated to survive the termination
of this Agreement. For purposes of clarification, milestone payments under
ARTICLE 7 accrue as of the date the applicable milestone event is achieved even
if the payment is not due at that time.

 
63

--------------------------------------------------------------------------------

Confidential
 

(g)
Survival. The following provisions of this Agreement will survive the expiration
or earlier termination of this Agreement: Section 5.2.3 (Effect of Termination
on Sublicenses); Section 5.3 (Consequences of Natural Expiration of this
Agreement); Section 5.8 (Cross-Licenses Under Program Technology); Section
7.11.3 (Records Retention); Section 7.12 (Audits); Section 8.2.1 (Akcea
Technology and Novartis Technology); Section 8.2.2 (Program Technology); Section
9.3 (Disclaimer of Warranty); ARTICLE 10 (Indemnification; Insurance); ARTICLE
11 (Term; Termination); ARTICLE 12 (Confidentiality); ARTICLE 13
(Miscellaneous); Appendix 1 (to the extent definitions are embodied in the
foregoing listed Articles and Sections).




11.3.2.
Akcea: Special Consequences of Certain Terminations. If (A) Novartis terminates
the Agreement under Section 11.2.1 or Section 11.2.7 or (B) Akcea terminates
this Agreement under Section 11.2.2(b), Section 11.2.3(b), Section 11.2.5,
Section 11.2.6, or Section 11.2.7, then, in addition to the terms set forth in
Section 11.3.1, the following additional terms will also apply but only with
respect to the Terminated Product:




(a)
Novartis will and hereby does grant to Akcea:




(i)
a sublicensable, worldwide, exclusive license or sublicense, as the case may be,
under all Novartis Technology (excluding Novartis Background Technology)
Controlled by Novartis as of the date of such termination that Covers the
Terminated Product as of such date;




(ii)
a sublicensable, worldwide, non-exclusive royalty-bearing license or sublicense,
as the case may be, under all Novartis Background Technology Controlled by
Novartis as of the date of such termination that Covers the Terminated Product
as of such date; provided, however, that Akcea will not sublicense to [***] any
Novartis Background Know-How claiming or covering [***] without Novartis’ prior
written consent (such consent not to be unreasonably withheld, delayed or
conditioned); and




(iii)
in each case solely to Develop, make, have made, use, sell, offer for sale, have
sold, import and otherwise Commercialize the Terminated Product. Novartis will
execute confirmatory license grants of the licenses granted to Akcea under this
Section 11.3.2(a) within [***] ([***]) calendar days following the effective
date of termination.



If, after the effective date of such termination, Akcea or any of its Affiliates
or Sublicensees Commercializes a Terminated Product previously licensed to
Novartis under Section 5.1.1 or Section 5.1.2 (as applicable), then Akcea will
pay Novartis a mutually agreed royalty on terms to be negotiated in good faith.
 
64

--------------------------------------------------------------------------------

Confidential
 

(b)
Within [***] ([***]) calendar days following the date of termination, Novartis
will deliver to Akcea for use with respect to the Development and
Commercialization of the Terminated Product, any Know-How, data, results,
regulatory information, pricing and market access strategy information, health
economic study information, material communications with payors, regulatory
filings in the possession of Novartis, or copies thereof, as of the date of such
termination that relate solely to such Terminated Product;




(c)
Within [***] ([***]) calendar days following the date of termination, Novartis
will grant to Akcea an exclusive, royalty-free, fully paid up license under any
Trademarks that are specific to a Terminated Product solely for use with such
Terminated Product;




(d)
Akcea will control and be responsible for all aspects of the Prosecution and
Maintenance of all Akcea Product-Specific Patents and Jointly-Owned Program
Patents and Novartis will provide Akcea with (and will instruct its counsel to
provide Akcea with) all of the information and records in Novartis’ and its
counsel’s possession related to the Prosecution and Maintenance of such Akcea
Product-Specific Patents and Jointly-Owned Program Patents, in each case only in
respect of the Terminated Product;




(e)
If requested by Akcea, Novartis will sell to Akcea all remaining API or Finished
Drug Product in Novartis’ possession at a price equal to [***] (or [***]) at the
time such material was [***]; and




(f)
Akcea may request Novartis to support (or cause to be supported by Novartis’
CMO) a technology transfer to Akcea (or Akcea’s designated Third Party supplier)
of any technology, information and data reasonably related to Novartis’ or such
CMO’s manufacturing and supply of API and/or Finished Drug Product for such
Product, and if so requested, Novartis will, at no cost to Akcea for the first
[***] hours of Novartis’ time, support (or cause to be supported by Novartis’
CMO) such a technology transfer and Novartis will (or will cause Novartis’ CMO
to) continue to (i) provide reasonable support and cooperation with Akcea’s
regulatory filings and interactions with Regulatory Authorities related to
Novartis’ or such CMO’s API and/or Finished Drug Product manufacturing
(including any required inspections), and (ii) supply (or cause to be supplied
by Novartis’ CMO) API and/or Finished Drug Product to Akcea, at a price equal to
[***] ([***]) at the time such material was [***], for a period of up to [***]
([***]) months to enable Akcea to identify and contract with a suitable Third
Party API and/or Finished Drug Product manufacturer.

 
65

--------------------------------------------------------------------------------

Confidential
 

11.3.3.
Novartis: Special Consequences of Certain Terminations. If Novartis terminates
this Agreement under Section 11.2.2(a), Section 11.2.3(a) or Section 11.2.5, all
of the provisions of Section 11.3.1 will apply, except that Novartis, its
Affiliates, and Sublicensees will have the right to sell any remaining inventory
of Product and Novartis will pay Akcea royalties in accordance with Section 7.8
on the Net Sales of such inventory of such Products to the extent not already
paid (unless Akcea elects to have Novartis continue to sell the applicable
Terminated Product as part of the Transition Services under Section 11.3.4 (in
which case Akcea will own all revenue derived from the Product after the
termination date)).




11.3.4.
Transition Services.




(a)
In the case where (i) Novartis terminates the Agreement under Section 11.2.1
(Novartis’ Termination for Convenience) or Section 11.2.7 (Termination for
Safety Issue), or (ii) Akcea terminates this Agreement under Section 11.2.2(b)
(Akcea’s Right to Terminate), Section 11.2.3(b) (Remedies for Failure to Use
Commercially Reasonable Efforts), or Section 11.2.6 (Termination for Patent
Challenge) with respect to one or more Products, the Parties wish to provide a
mechanism to ensure that patients who were being treated with the Product prior
to such termination or who desire access to the Product can continue to have
access to such Product while the regulatory and commercial responsibilities for
the Product are transitioned from Novartis to Akcea. As such, Akcea may request
Novartis perform transition services that are necessary or useful to (1) provide
patients with continued access to the applicable Products, (2) enable Akcea (or
Akcea’s designee) to assume and execute the responsibilities under all
Regulatory Approvals and ongoing Clinical Studies for the applicable Product,
and (3) ensure long-term continuity of supply for the Product (collectively, the
“Transition Services”), including Transition Services related to commercial
matters, patient continuity, medical affairs, government and managed care
contracts, quality, and supply chain and manufacturing. The Parties shall
negotiate in good faith a Transition Services agreement and Novartis shall use
Commercially Reasonable Efforts to provide such Transition Services on terms to
be mutually agreed upon between the Parties for a maximum duration of [***]
months (unless agreed otherwise).



ARTICLE 12.
CONFIDENTIALITY



12.1.
Confidentiality; Exceptions. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, during the
Agreement Term and for five years thereafter, the receiving Party (the
“Receiving Party”) and its Affiliates will keep confidential and will not
publish or otherwise disclose or use for any purpose other than as provided for
in this Agreement any Confidential Information disclosed by the other Party or
its Affiliates (the “Disclosing Party”). Subject to the other provisions of this
ARTICLE 12, each Party shall hold as confidential such Information of the other
Party and its Affiliates in the same manner and with the same protection as such
Receiving Party maintains its own Confidential Information.

 
66

--------------------------------------------------------------------------------

Confidential
 

12.2.
Prior Confidentiality Agreement Superseded. As of the Effective Date, this
Agreement supersedes the Confidential Disclosure Agreement executed by Ionis and
Novartis on February 4, 2016 (including any and all amendments thereto). All
information exchanged among Ionis, Akcea and Novartis under such Confidential
Disclosure Agreement are deemed Confidential Information hereunder and subject
to the terms of this ARTICLE 12.




12.3.
Authorized Disclosure. Except as expressly provided otherwise in this Agreement,
a Receiving Party or its Affiliates may use and disclose Confidential
Information of the Disclosing Party to (i) employees, agents, contractors,
consultants and advisors of the Receiving Party and its Affiliates, and
sublicensees and to (ii) Third Parties to the extent reasonably necessary for
the performance of its obligations or exercise of rights granted or reserved in
this Agreement, in each case under confidentiality provisions no less
restrictive than those in this Agreement.  In addition, a Receiving Party or its
Affiliates may disclose Confidential Information of the Disclosing Party (i) to
the extent reasonably necessary to file or prosecute patent, copyright and
trademark applications (subject to Section 12.4 below), complying with
applicable governmental regulations, obtaining Regulatory Approvals, conducting
non-Clinical Studies or Clinical Studies, marketing a Product, or as otherwise
required by applicable law, regulation, rule or legal process (including the
rules of the SEC and any stock exchange); provided, however, that if a Receiving
Party or any of its Affiliates is required by law or regulation to make any such
disclosure of a Disclosing Party’s Confidential Information it will, except
where impracticable for necessary disclosures, give reasonable advance notice to
the Disclosing Party of such disclosure requirement and will use its reasonable
efforts to secure confidential treatment of such Confidential Information
required to be disclosed; (ii) on a need-to-know basis, in communication with
actual or potential lenders, potential acquirers, investors, merger partners,
consultants, or professional advisors, in each case under confidentiality
provisions no less restrictive than those of this Agreement; (iii) to the extent
such disclosure is required to comply with existing expressly stated contractual
obligations owed to such Party’s or its Affiliates’ licensor with respect to any
intellectual property licensed to the other Party under this Agreement; or (iv)
as mutually agreed to in writing by the Parties.




12.4.
Press Release; Publications; Disclosure of Agreement.




12.4.1.
Announcement of Transaction. On or promptly after the Execution Date and, on a
Product-by-Product basis, on or promptly after exercise by Novartis of the
Options, Novartis and Akcea (and/or Ionis) will issue a public announcement in
form and substance mutually agreed by the Parties.




12.4.2.
Other Disclosures.

 
67

--------------------------------------------------------------------------------

Confidential
 

(a)
During the Option Period. Except to the extent required to comply with
applicable law, regulation, rule or legal process or as otherwise permitted in
accordance with this Section 12.4, during the Option Period, neither Novartis
nor its Affiliates will make any public announcements, press releases or other
public disclosures concerning a Product, this Agreement or the terms or the
subject matter hereof without the prior written consent of Akcea, which consent
will not be unreasonably withheld, conditioned or delayed.



If, during the Option Period, Akcea intends to make any public announcements,
press releases or other public disclosures regarding this Agreement or the terms
or the subject matter hereof, or that will materially impact a Product, (i)
unless Akcea’s or its Affiliate’s existing confidentiality obligations to a
Third Party prohibit it from doing so, Akcea will submit such proposed public
disclosure to Novartis for review at least [***] ([***]) Business Days in
advance of such proposed public disclosure, (ii) Novartis will have the right to
review and recommend changes to such communication, and (iii) Akcea will in good
faith consider any changes that are timely recommended by Novartis.



(b)
After Option Exercise. Except to the extent required to comply with applicable
law, regulation, rule or legal process or as otherwise permitted in accordance
with this Section 12.4, after Option Exercise with respect to a Product, neither
Akcea nor its Affiliates will make any public announcements, press releases or
other public disclosures regarding this Agreement or the terms or the subject
matter hereof, or that will materially impact a Product, without the prior
written consent of Novartis, which consent will not be unreasonably withheld,
conditioned or delayed.



If, after Option exercise, Akcea or its Affiliates intend to make any public
announcements, press releases or other public disclosures that will materially
impact a Product, (i) unless Akcea’s or its Affiliate’s existing confidentiality
obligations to a Third Party prohibit it from doing so, Akcea will submit such
proposed public disclosure to Novartis for review at least [***] ([***])
Business Days in advance of such proposed public disclosure, (ii) Novartis will
have the right to review and recommend changes to such communication, and (iii)
Akcea will in good faith consider any changes that are timely recommended by
Novartis.


If, after Option Exercise with respect to a Product, Novartis intends to make
any public announcements, press releases or other public disclosures regarding
this Agreement or the terms or the subject matter hereof, or that are
significant to a Product (limited to disclosures concerning Product regulatory
filings and approvals in Major Markets, reimbursement matters in Major Markets,
data from Phase III clinical trials or supporting new indications regulatory
filings, safety or efficacy issues, pricing or sales projections), (i) Novartis
will submit such proposed public disclosure to Akcea for review at least [***]
([***]) Business Days in advance of such proposed public disclosure, (ii) Akcea
will have the right to review and recommend changes to such communication, and
(iii) Novartis will in good faith consider any changes that are timely
recommended by Akcea.
 
68

--------------------------------------------------------------------------------

Confidential
 
Notwithstanding the foregoing, any public announcements, press releases or other
public disclosures that involve work conducted by Akcea with a Product will (A)
for work solely performed by Akcea, not require Novartis’ consent (but Akcea
will provide Novartis the review and comment rights above), (B) for work jointly
performed by Novartis and Akcea, be issued jointly by Akcea and Novartis with
content as mutually agreed, (C) acknowledge Akcea’s and Ionis’ role in
discovering and developing such Product, and (D) contain Akcea’s and Ionis’
stock ticker symbols (e.g., Nasdaq: IONS) only to the extent such public
disclosures include Novartis stock ticker symbol.



12.4.3.
Use of Name. Except as set forth in Section 12.4.8, neither Party will use the
other Party’s name in a press release or other publication without first
obtaining the prior consent of the Party to be named.




12.4.4.
Notice of Significant Events; Disclosure of Information Related to Products.
Each Party will use Commercially Reasonable Efforts to immediately notify (and
provide as much advance notice as possible, but at a minimum [***] ([***])
Business Days advance notice to) the other Party of any event materially related
or significant to a Product so the Parties may analyze the need for or
desirability of publicly disclosing or reporting such event. If Novartis intends
to make a press release or similar public communication disclosing information
that may materially impact a Product licensed by Novartis hereunder (i) Novartis
will submit such proposed communication to Akcea for review at least [***]
([***]) Business Days in advance of such proposed public disclosure, (ii) Akcea
will have the right to review and recommend changes to such communication, and
(iii) Novartis will in good faith consider any changes that are timely
recommended by Akcea.  For the purpose of this Section 12.4.4, an event
materially related or significant to a Product or information that may
materially impact a Product shall be limited to events or information concerning
Product regulatory filings, regulatory approvals in Major Markets, reimbursement
matters in Major Markets, data from Phase III clinical trials or supporting new
indications regulatory filings, safety and efficacy issues, pricing or sales
projections. If Akcea intends to make a press release or similar public
communication disclosing material information that can negatively impact the
Product, unless Akcea’s or its Affiliate’s existing confidentiality obligations
to a Third Party prohibit it from doing so, (i) Akcea will submit such proposed
communication to Novartis for review at least [***] ([***]) Business Days in
advance of such proposed public disclosure, (ii) Novartis will have the right to
review and recommend changes to such communication, and (iii) Akcea will in good
faith consider any changes that are timely recommended by Novartis.

 
69

--------------------------------------------------------------------------------

Confidential
 

12.4.5.
Scientific or Clinical Presentations. Upon exercise of the Option on a
Product-by-Product basis, Novartis shall be solely responsible for any
Scientific or Clinical Presentations related to the Product. Any Scientific or
Clinical Presentation relating to the Product that represents work in which
Akcea (or its Affiliate) and for which Akcea is an author or a co-author,
authorship will be mutually agreed to by Novartis and Akcea before any such
abstract, presentation or publication is submitted to the Third Party publisher
for publication and will appropriately represent the contribution of Akcea (or
its Affiliate), Novartis and any Third Party collaborators. Industry-recognized
principles of both inclusion of authors and order of authors will be applied to
respect appropriately the contributions of all parties to the inventions or data
being presented or published. For abstract, presentation or publication that are
authored or co-authored with Akcea according to the preceding sentence, each
Party will review such proposed publication in order to avoid the unauthorized
disclosure of a Party’s Confidential Information and to preserve the
patentability of inventions arising under this Agreement. Each Party will first
submit to the other Party an early draft of all such publications or
presentations, whether they are to be presented orally or in written form, at
least [***] ([***]) Business Days prior to submission for publication including
to facilitate the publication of any summaries of Clinical Studies data and
results as required on the clinical trial registry of each respective Party. If
at any time during such [***] ([***]) Business Day period, the other Party
informs such Party that its proposed publication discloses inventions made by
either Party under this Agreement that have not yet been protected through the
filing of a patent application, or the public disclosure of such proposed
publication could be expected to have a material adverse effect on any Patent
Rights or Know-How solely owned or Controlled by such other Party, then such
Party will either (i) delay such proposed publication for up to [***] ([***])
calendar days from the date the other Party informed such Party of its objection
to the proposed publication, to permit the timely preparation and first filing
of patent application(s) on the information involved or (ii) remove the
identified disclosures prior to publication.  In Scientific or Clinical
presentation, Novartis will acknowledge Akcea (as an affiliate of Ionis) role in
discovering the Product and that the Product is under license from Akcea.  For
the avoidance of doubt, the term of this Section 12.4.5 shall be limited to
publication authored or co-authored by Akcea personnel in peer reviewed journal
and limited to abstracts authored or co-authored by Akcea at international
congresses.




12.4.6.
SEC Filings. Each Party will give the other Party a reasonable opportunity to
review all material filings with the SEC describing the terms of this Agreement
prior to submission of such filings, and will give due consideration to any
reasonable comments by the non-filing Party relating to such filing.




12.4.7.
Subsequent Disclosure. Notwithstanding the foregoing, to the extent information
regarding this Agreement or a Product has already been publicly disclosed,
either Party (or its Affiliates) may subsequently disclose the same information
to the public without the consent of the other Party.

 
70

--------------------------------------------------------------------------------

Confidential
 

12.4.8.
Acknowledgment. Novartis will acknowledge in any press release, public
presentation or publication regarding a Product, Akcea’s and/or Ionis’ role in
discovering and developing the Product, that the Product is under license from
Akcea and otherwise acknowledge Akcea’s contributions, and Akcea’s and, if
referring to Ionis or Akcea as an Affiliate of Ionis, Ionis’ and Akcea’s stock
ticker symbol (e.g., Nasdaq: IONS). Akcea and Ionis may include each Product
(and identify Novartis as its partner for the Product) in Akcea’s and Ionis’
respective drug pipelines, any press release, public presentation or publication
mentioning a Product.



ARTICLE 13.
MISCELLANEOUS



13.1.
Dispute Resolution.




13.1.1.
General. The Parties recognize that a dispute may arise relating to this
Agreement (“Dispute”). Except as set forth in Sections 7.9.3(c), 8.2.3 and
13.1.5, any Dispute between the Parties or their respective Affiliates will be
resolved in accordance with this Section 13.1.




13.1.2.
Continuance of Rights and Obligations during Pendency of Dispute Resolution. If
there are any Disputes in connection with this Agreement, including Disputes
related to termination of this Agreement under ARTICLE 11, all rights and
obligations of the Parties will continue until such time as any Dispute has been
resolved in accordance with the provisions of this Section 13.1.




13.1.3.
Escalation. Subject to Section 13.1.5, any claim, Dispute, or controversy as to
the breach, enforcement, interpretation or validity of this Agreement will be
referred to the Chief Executive Officer of Novartis Pharmaceuticals Unit and to
the Chief Executive Officer of Akcea (the “Executives”) for attempted
resolution. If the Executives are unable to resolve such Dispute within [***]
([***]) calendar days of such Dispute being referred to them, then, upon the
written request of either Party to the other Party, the Dispute will be subject
to arbitration in accordance with Section 13.1.4, except as expressly set forth
in Section 13.1.5 or Section 13.3.




13.1.4.
Arbitration.




(a)
If the Parties cannot resolve the Dispute through Escalation, and a Party
desires to pursue resolution of the Dispute, any Dispute will be finally settled
under the Rules of Arbitration of the ICC by a panel of three arbitrators
appointed in accordance with said Rules, provided however, that the third
arbitrator, who will act as president of the arbitral tribunal, will not be
appointed by the International Court of Arbitration, but by the two arbitrators
which have been appointed by either of the Parties in accordance with Article 12
para 4 of said Rules.

 
71

--------------------------------------------------------------------------------

Confidential
 

(b)
The place of arbitration will be New York, New York and the language to be used
in any such proceeding (and for all testimony, evidence and written
documentation) will be English. The IBA Rules on the Taking of Evidence in
International Arbitration will apply on any evidence to be taken up in the
arbitration.




(c)
Without limiting any other remedies that may be available under law, the
arbitrators will have no authority to award consequential damages not permitted
to be recovered pursuant to Section 10.6. The Parties agree to select the
arbitrator(s) within [***] ([***]) calendar days after initiation of the
arbitration. The hearing will be concluded within [***] ([***]) calendar days
after selection of the arbitrator(s) and the award will be rendered within [***]
calendar days after the conclusion of the hearing, or of any post hearing
briefing, which briefing will be completed by both Parties within [***] ([***])
calendar days after the conclusion of the hearing. If the Parties cannot agree
upon a schedule, then the arbitrator(s) will set the schedule following the time
limits set forth above as closely as practicable.




(d)
If the arbitration proceedings have been initiated under this Section 13.1.4 in
order to fully or partially terminate this Agreement in accordance with Section
11.2.2 for material breach, both Parties will – during the pendency of the
arbitration proceedings – strive to find an amicable solution to resolve the
Dispute with the support of the arbitrators. If through such process Akcea and
Novartis agree to a remediation plan and to a failure remedy that will apply if
such breach is not cured (which may include the non-breaching Party’s right to
terminate this Agreement upon written notice to the breaching Party), then if
the breaching Party subsequently materially fails to execute such remediation
plan within [***] ([***]) calendar days after the date the Parties agreed to
such remediation plan (or during a longer period of time if such breach is not
reasonably curable within such [***]-calendar day period, so long as the
breaching Party is pursuing a cure in good faith) the non-breaching Party will
have the right to exercise and receive the applicable failure remedy. In such
case the Parties will mutually terminate the pending arbitration procedure and,
so long as the non-breaching Party has received the applicable failure remedy,
the non-breaching Party will not be entitled to reinitiate the arbitration
proceedings to seek the full or partial termination of this Agreement on the
same or essentially the same facts.




(e)
EXCEPT IN THE CASE OF COURT ACTIONS PERMITTED BY SECTION 13.1.5 AND FOR CLAIMS
NOT SUBJECT TO ARBITRATION PURSUANT TO SECTION 13.1.4 AS SET FORTH IN SECTION
13.1.5, EACH PARTY HERETO WAIVES: (1) ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY,
(2) WITH THE EXCEPTION OF RELIEF MANDATED BY STATUTE, ANY CLAIM TO PUNITIVE,
EXEMPLARY, MULTIPLIED, INDIRECT, CONSEQUENTIAL OR LOST PROFITS/REVENUES DAMAGES,
AND (3) ANY CLAIM FOR ATTORNEY FEES, COSTS AND PREJUDGMENT INTEREST.

 
72

--------------------------------------------------------------------------------

Confidential
 

(f)
Each Party will bear its own attorneys’ fees, costs, and disbursements arising
out of the arbitration, and will pay an equal share of the fees and costs of the
arbitrators; provided, however, the arbitrators will be authorized to determine
whether a Party is the prevailing party, and if so, to award to that prevailing
party reimbursement for any or all of its reasonable attorneys’ fees, costs and
disbursements (including, for example, expert witness fees and expenses,
photocopy charges, travel expenses, etc.), and/or the fees and costs of the
administrators and the arbitrators.




13.1.5.
Injunctive Relief; Court Actions. Notwithstanding anything to the contrary in
this Agreement, each Party will be entitled to seek from any court of competent
jurisdiction, in addition to any other remedy it may have at law or in equity,
injunctive or other equitable relief in the event of an actual or threatened
breach of this Agreement by the other Party, without the posting of any bond or
other security, and such an action may be filed and maintained notwithstanding
any ongoing discussions between the Parties or any ongoing arbitration
proceeding. The Parties agree that in the event of a threatened or actual
material breach of this Agreement injunctive or equitable relief may be an
appropriate remedy. In addition, except as set forth otherwise in Section
7.9.3(c) and Section 8.2.3 either Party may bring an action in any court of
competent jurisdiction to resolve disputes pertaining to the validity,
construction, scope, enforceability, infringement or other violations of Patent
Rights or other intellectual property rights, and no such claim will be subject
to arbitration pursuant to Section 13.1.4.




13.2.
Governing Law; Jurisdiction; Venue; Service of Process. This Agreement and any
Dispute will be governed by and construed and enforced in accordance with the
laws of the State of New York, U.S.A., without reference to conflicts of laws
principles.  The United Nations Convention on Contract for the International
Sales of Goods (1980) shall not apply to the interpretation of this Agreement. 
﻿




13.3.
Recovery of Losses. Neither Party will be entitled to recover any Losses
relating to any matter arising under one provision of this Agreement to the
extent that such Party has already recovered Losses with respect to such matter
pursuant to other provisions of this Agreement (including recoveries under
Section 7.8.2(e), Section 10.1 or Section 10.2, and the offsets under Sections
7.9.3(b) and Section 7.9.3(d)). Except for the offset and credits explicitly set
forth in Section 7.12, Section 7.9.3(b), and Section 7.9.3(d), a final and
binding decision of the arbitrators in accordance with Section 13.1.4 or by the
court of competent jurisdiction in accordance with Section 13.1.5 neither Party
will have the right to set off any amount it is owed or believes it is owed
against payments due or payable to the other Party under this Agreement.

 
73

--------------------------------------------------------------------------------

Confidential
 

13.4.
Assignment and Successors. Neither this Agreement nor any obligation of a Party
hereunder may be assigned by either Party without the consent of the other,
which will not be unreasonably withheld, delayed or conditioned, except that
each Party may assign this Agreement and the rights, obligations and interests
of such Party, in whole or in part, without the other Party's consent, to any of
its Affiliates, to any purchaser of all or substantially all of its assets or
all or substantially all of its assets to which this Agreement relates or to any
successor corporation resulting from any merger, consolidation, share exchange
or other similar transaction. In addition, Akcea may assign or transfer its
rights to receive payments under this Agreement (but no liabilities), without
Novartis’ consent, to an Affiliate or to a Third Party in connection with a
payment factoring transaction. Except in the case where Akcea assigns or
transfers its rights to receive payments under this Agreement to a Third Party,
any permitted assignee will assume all obligations of its assignor under this
Agreement. Subject to the terms of this Agreement, this Agreement will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns. Unless explicitly agreed otherwise in writing
between the Parties, if any assignment of this Agreement or of any rights or
obligations under this Agreement results in higher withholding taxes compared to
the withholding taxes applicable prior to such assignment, then such higher
withholding taxes will be borne by the assigning Party (“Transferring Party”)
such that the Party (“Non-Transferring Party”) entitled to receive a given
payment under this Agreement receives the amount of such payment such Party
would have otherwise received under this Agreement but for the assigning Party’s
transfer or assignment. Any purported assignment or transfer made in
contravention of this Section 13.4 will be null and void. This Section 13.4 will
apply to the assignment of Licensed Technology mutatis mutandis.




13.5.
To the extent the Non-Transferring Party utilizes a [***] in any year, the
Non-Transferring Party will [***] the Transferring Party an amount equal to (i)
[***]% of the [***] or (ii) [***] the Non-Transferring Party resulting from the
[***], which [***] will be calculated as the sum of (a) the amount [***]
multiplied by the highest [***] applicable to the Non-Transferring Party; plus
(b) any [***] of the [***] by the Non-Transferring Party. To assist the
Transferring Party  in determining when a [***] from the Non-Transferring Party
pursuant to the foregoing sentence, beginning with the first Annual tax return
for the year in which the Transferring Party [***] (i.e., [***]) payment under
this Section 13.4, and each year thereafter (including, for clarity, all years
in which the Non-Transferring Party [***] or [***]), the Non-Transferring Party
will provide the Transferring Party with the relevant portions of the
Non-Transferring Party’s Annual tax returns (federal and state) and, in years in
which the Non-Transferring Party utilizes the [***], supporting documentation
for such [***].




13.6.
Change of Control Event Involving Novartis or Akcea. A Party subject to a Change
of Control Event will provide written notice to the other Party within [***]
([***]) calendar days following the closing of a Change of Control Event, and
such notice will identify the Third Party acquiring company (the “Acquirer”) and
the contact information of the person at the Acquirer with whom the other Party
will work to schedule meetings between the Acquirer and the other Party. Within
[***] ([***]) calendar days following the closing of such Change of Control
Event, the Party or the Acquirer will meet or hold a teleconference with the
other Party at a mutually agreed date, time and/or place to discuss any possible
impacts of the Change of Control Event for this Agreement. In the event of a
change of control involving Akcea, within [***] calendar days following the
announcement of a Change of Control Event, Novartis, Akcea and Ionis shall meet
and negotiate in good faith any amendment required to this Agreement reflecting
obligations that may have been assumed by Ionis on behalf of Akcea and rights
that may be owned by Ionis but that may be required for Novartis to fully
exercise the licenses granted under this Agreement.

 
74

--------------------------------------------------------------------------------

Confidential
 

13.7.
Subcontracting.




13.7.1.
Subject to the terms of this Section 13.7, each Party will have the right to
engage Third-Party subcontractors to perform certain of its obligations under
this Agreement. Any subcontractor to be engaged by a Party to perform a Party’s
obligations set forth in the Agreement will meet the qualifications typically
required by such Party for the performance of work similar in scope and
complexity to the subcontracted activity and will enter into such Party’s
standard nondisclosure agreement consistent with such Party’s standard
practices. Any Party engaging a subcontractor hereunder will remain responsible
and obligated for such activities and will not grant rights to such
subcontractor that interfere with the rights of the other Party under this
Agreement. Each Party will be responsible for any income or non-income taxes
that arise as a result of such Party’s use of any Third Party subcontractors
hereunder, including payroll, income, withholding, sales and use, VAT, customs,
duties excise or property taxes, and such taxes will not be reimbursable
expenditures.




13.7.2.
Akcea agrees that, where Novartis wishes to (sub)contract with a Third Party
with respect to any of the rights granted under Section 1.3.2, Akcea will,
within [***] ([***]) calendar days of any request by Novartis, provide Novartis
with a letter of authorization as necessary for Novartis to be able to contract
with such Third Party in accordance with the terms of this Agreement. Novartis
will use Commercially Reasonable Efforts to ensure that CMOs Novartis may use to
conduct the manufacturing activities contemplated by Section 1.3.2 will be
obligated to assign to Novartis all right, title and interest in and to any
inventions developed by such (sub)contractors in the performance of such
activities. In addition, Novartis will use Commercially Reasonable Efforts to
include in agreements with CMOs, the [***] in the event the applicable Option is
terminated, expires unexercised or this Agreement is terminated.




13.8.
Force Majeure. No Party will be held responsible to the other Party nor be
deemed to be in default under, or in breach of any provision of, this Agreement
for failure or delay in performing any obligation of this Agreement when such
failure or delay is due to force majeure, and without the fault or negligence of
the Party so failing or delaying. For purposes of this Agreement, force majeure
means a cause beyond the reasonable control of a Party, which may include acts
of God, war, terrorism, cyber-attacks, civil commotion, fire, flood, earthquake,
tornado, tsunami, explosion or storm; pandemic; epidemic and failure of public
utilities or common carriers. In such event the Party so failing or delaying
shall promptly notify the other Party of such inability and of the period for
which such inability is expected to continue. The Party giving such notice will
be excused from such of its obligations under this Agreement as it is thereby
disabled from performing for so long as it is so disabled and shall use
commercially reasonable efforts to minimize the duration of any force majeure
and resume performance of its obligation as promptly as practicable. 
Notwithstanding the foregoing, if such Force Majeure event induced delay or
failure of performance continues for a period [***] ([***]) calendar days, after
which time the Parties will negotiate in good faith any permanent or transitory
modifications of the terms of this Agreement that may be necessary to arrive at
an equitable solution, unless the Party giving such notice has set out a
reasonable timeframe and plan to resolve the effects of such force majeure and
executes such plan within such timeframe.

 
75

--------------------------------------------------------------------------------

Confidential
 

13.9.
Notices. Any notice or request required or permitted to be given under or in
connection with this Agreement will be deemed to have been sufficiently given if
in writing and personally delivered or sent by certified mail (return receipt
requested), facsimile transmission (receipt verified), or overnight express
courier service (signature required), prepaid, to the Party for which such
notice is intended, at the address set forth for such Party below:




 
If to Akcea, addressed to:
Akcea Therapeutics, Inc.
   
55 Cambridge Parkway
   
Cambridge, MA 02142
   
Attention: Chief Executive Officer
   
Fax: 760-602-1855




 
with a copy to:
Ionis Pharmaceuticals, Inc.
 
(so long as Ionis and
2855 Gazelle Court
 
Akcea are Affiliates)
Carlsbad, CA 92010
   
Attention: General Counsel
   
Fax: 760-268-4922




 
If to Novartis, addressed to:
Novartis Pharma AG
   
Lichtstrasse 35
   
4002, Basel, Switzerland
   
Attention:  General Counsel
   
[***]




 
with a copy to:
Novartis Pharma AG
   
Lichtstrasse 35
   
4002, Basel, Switzerland
   
Attention:  Head Global Business Development & Licensing
   
[***]

 
76

--------------------------------------------------------------------------------

Confidential
 
or to such other address for such Party as it will have specified by like notice
to the other Party; provided that notices of a change of address will be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery will be deemed to be the next Business Day after such notice or
request was deposited with such service.



13.10.
Waiver. Neither Party may waive or release any of its rights or interests in
this Agreement except in writing. The failure of either Party to assert a right
hereunder or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver or subsequent waiver of such condition or term or of
another condition or term. No waiver shall be effective unless it has been given
in writing and signed by the Party giving such waiver.




13.11.
Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties will negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof will remain in
full force and effect in such jurisdiction and will be liberally construed in
order to carry out the intentions of the Parties hereto as nearly as may be
possible. Such invalidity, illegality or unenforceability will not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.




13.12.
Entire Agreement; Modifications. This Agreement (including the attached
Appendices and Schedules) sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
all prior agreements, understanding, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth herein. No amendment, modification, release or
discharge will be binding upon the Parties unless in writing and duly executed
by authorized representatives of both Parties.




13.13.
Independent Contractors. Nothing herein will be construed to create any
relationship of employer and employee, agent and principal, partnership or joint
venture between the Parties. Each Party is an independent contractor. Neither
Party will assume, either directly or indirectly, any liability of or for the
other Party. Neither Party will have the authority to bind or obligate the other
Party and neither Party will represent that it has such authority.




13.14.
Interpretation. Except as otherwise explicitly specified to the contrary, (a)
references to a section, exhibit, Appendix or Schedule means a Section of, or
Schedule or exhibit or Appendix to this Agreement, unless another agreement is
specified, (b) the word “including” (in its various forms) means “including
without limitation,” (c) the words “will” and “shall” have the same meaning, (d)
references to a particular statute or regulation include all rules and
regulations thereunder and any predecessor or successor statute, rules or
regulation, in each case as amended or otherwise modified from time to time, (e)
words in the singular or plural form include the plural and singular form,
respectively, (f) references to a particular Person include such Person’s
successors and assigns to the extent not prohibited by this Agreement, (g)
unless otherwise specified, “$” is in reference to United States dollars, and
(h) the headings contained in this Agreement, in any exhibit or Appendix or
Schedule to this Agreement are for convenience only and will not in any way
affect the construction of or be taken into consideration in interpreting this
Agreement.

 
77

--------------------------------------------------------------------------------

Confidential
 

13.15.
Books and Records. Any books and records to be maintained under this Agreement
by a Party or its Affiliates or Sublicensees will be maintained in accordance
with their respective Applicable Law.




13.16.
Further Actions. Each Party will execute, acknowledge and deliver such further
instruments, and do all such other acts, as may be necessary or appropriate in
order to carry out the expressly stated purposes and the clear intent of this
Agreement.




13.17.
Construction of Agreement. The terms and provisions of this Agreement represent
the results of negotiations between the Parties and their representatives, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement will be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement will be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.




13.18.
Supremacy. In the event of any express conflict or inconsistency between this
Agreement and any Schedule or Appendix hereto, the terms of this Agreement will
apply. The Parties understand and agree that the Appendices identifying the
Licensed Technology are not intended to be the final and complete embodiment of
any terms or provisions of this Agreement, and are to be updated from time to
time during the Agreement Term, as appropriate and in accordance with the
provisions of this Agreement.




13.19.
Counterparts. This Agreement (or any notice, invoice or other document to be
delivered by a Party hereunder) may be signed in counterparts, each of which
will be deemed an original, notwithstanding variations in format or file
designation which may result from the electronic transmission, storage and
printing of copies of this Agreement from separate computers or printers, and
facsimile signatures and signatures transmitted via electronic mail in PDF
format will be treated as original signatures.




13.20.
Compliance with Laws. Each Party will, and will ensure that its Affiliates will,
comply with all relevant laws and regulations in exercising its rights and
fulfilling its obligations under this Agreement.

 
78

--------------------------------------------------------------------------------

Confidential
 

13.21.
Debarment. Neither Party is debarred under the United States Federal Food, Drug
and Cosmetic Act or comparable Applicable Laws and it does not, and will not
during the Agreement Term, employ or use the services of any person or entity
that is debarred, in connection with the Development, Manufacture or
Commercialization of the Products. If either Party becomes aware of the
debarment or threatened debarment of any person or entity providing services to
such Party, including the Party itself and its Affiliates, which directly or
indirectly relate to activities under this Agreement, the other Party will be
immediately notified in writing.




13.22.
Remedies at Law. Without limiting Section 13.3 and except as expressly stated in
this Agreement, the rights and remedies provided in this Agreement and all other
rights and remedies available to either Party at law or in equity are, to the
extent permitted by law, cumulative and not exclusive of any other right or
remedy now or hereafter available at law or in equity.



[SIGNATURE PAGE FOLLOWS]


* - * - * - *
 
79

--------------------------------------------------------------------------------

Confidential
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Execution Date.


NOVARTIS PHARMA AG
     
By:
/s/ Paul Hudson  

   
Name:
Paul Hudson
       
Title:
CEO
       
NOVARTIS PHARMA AG

   
By:
/s/ Nigel Sheail
 

   
Name:
Nigel Sheail
       
Title:
Head of Business Development & Licensing
 

 
Signature Page to Strategic Collaboration, Option and License Agreement
 
80

--------------------------------------------------------------------------------

Confidential
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their representatives thereunto duly authorized as of the Execution Date.


AKCEA THERAPEUTICS, INC.


By:
/s/ Paula Soteropolous
 
Name:
Paula Soteropolous
Title:
 President & CEO

 
Signature Page to Strategic Collaboration, Option and License Agreement
 
81

--------------------------------------------------------------------------------

Confidential
 
List of Appendices and Schedules


Appendix 1 – Definitions


Appendix 2 – Pre-Option Development Plan


Appendix 3 – Akcea In-License Agreements


Appendix 4 – Akcea Core Technology Patents


Appendix 5 – Akcea Manufacturing and Analytical Patents


Appendix 6 – Akcea Product-Specific Patents


Appendix 7 – Prior Agreements


Schedule 1.3.1 – API Supply Terms


Schedule 1.3.2 –  Manufacturing Transition Strategy and Pre-Option Novartis
Activities


Schedule 2.1.1 – CSC Representatives


Schedule 2.2 – Alliance Management Activities


Schedule 6.4.2 – Post-Option Novartis’ Development and Commercialization
Activities


Schedule 7.8.2(f) – Royalty Calculation Examples
 
82

--------------------------------------------------------------------------------

Confidential
 
Appendix 1


DEFINITIONS


For purposes of this Agreement, the following capitalized terms will have the
following meanings:


“[***]” means [***]% of [***]’ good faith estimate of the total number of
subjects to be enrolled in such [***] at the time such [***] is Initiated are
enrolled in such [***] in accordance with the protocol; provided, however, if,
after the Initiation of such [***], the total number of subjects to be enrolled
in such [***] materially changes, then “[***]” will mean [***]% of such lower or
higher total number of subjects to be enrolled in such [***] are enrolled in
such [***] in accordance with the approved protocol (as amended from time to
time).


 “Acceptance of NDA Filing” means the receipt of written notice from the FDA in
accordance with 21 C.F.R. §314.101(a)(2) that such NDA is officially “filed.”


“Accounting Standards” means, with respect to Akcea, U.S. GAAP (United States
Generally Accepted Accounting Principles) and means, with respect to Novartis,
the IFRS (International Financial Reporting Standards), in each case, as
generally and consistently applied throughout each Party’s organization.  Each
Party shall promptly notify the other in the event that it changes the
Accounting Standards pursuant to which its records are maintained, it being
understood that each Party may only use internationally recognized accounting
standards (e.g., U.S. GAAP, IFRS or equivalent).


“Additional IP” means Third Party (excluding Ionis) intellectual property that
is necessary to practice a Licensed Patent to Commercialize a Product. For
clarity, Additional IP does not include any Patent Rights claiming (or
intellectual property related to) formulation or delivery technology, other
active ingredients or Conjugate Technology (other than the THA Cluster).


“Adjusted Payment Period” has the meaning set forth in Section 7.8.2(c).


“Affiliate” of an entity means any corporation, firm, partnership or other
entity which directly or indirectly through one or more intermediaries controls,
is controlled by or is under common control with a Party to this Agreement. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, at least 50% of the outstanding voting securities or capital stock
(or such lesser percentage which is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such other entity, or has other
comparable ownership interest with respect to any entity other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the entity.


“Agreement” has the meaning set forth in the Preamble of this Agreement.


“Agreement Term” has the meaning set forth in Section 11.1.


“Akcea” has the meaning set forth in the Preamble of this Agreement.


“Akcea Activities” means the non-clinical and/or clinical activities for which
Akcea or its Affiliates are designated as responsible under the Pre-Option
Development Plan.
 
83

--------------------------------------------------------------------------------

Confidential
 
“AKCEA-APO(a)-LRx” means the Oligonucleotide known as ISIS 681257 (also known as
IONIS-APO(a)-LRx) having the following sequence and chemistry:
5'-THA-AHP=OMeUGP=OMeCP=OMeUP=OMeCP=OMeCGTTGGTGMeCTMeUP=OGP=OMeUMeUMeC-3′. The
underlined residues are 2'-O-(2-methoxyethyl) nucleosides (2'-MOE nucleosides).
The residues are arranged so that there are five 2'-MOE nucleosides at the 5'
and 3' ends of the Oligonucleotide flanking a gap of ten 2'-deoxynucleosides.
The cytosine and uracil bases are methylated at the 5-position. MeU and T have
the same structure and the choice for the symbol depends on whether the sugar is
2′-deoxy-D-ribose or D-ribose. The P=O designates the location of a phosphate
diester linkage. Each of the other internucleoside linkages is a
phosphorothioate diester linkage. AH designates the location of the aminohexyl
linker and THA is
5-N-{tris[(6-(2-acetamido-3,4,6-tri-O-acetyl-β-D-galactopyranosyloxy)hexylamino)-3-oxopropoxymethyl]methyl}amino-5-oxopentanoyl.


“AKCEA-APOCIII-LRx” means the Oligonucleotide known as ISIS 678354 (also known
as IONIS-APOCIII-LRx) having the following sequence and chemistry:
5'-THA-AHP=OAGMeCMeUMeUMeCTTGTMeCMeCAGMeCMeUMeUMeUAMeU-3′. The underlined
residues are 2'-O-(2-methoxyethyl) nucleosides (2'-MOE nucleosides). The
residues are arranged so that there are five 2'-MOE nucleosides at the 5' and 3'
ends of the Oligonucleotide flanking a gap of ten 2'-deoxynucleosides. The
cytosine and uracil bases are methylated at the 5-position. MeU and T have the
same structure and the choice for the symbol depends on whether the sugar is
2′-deoxy-D-ribose or D-ribose. The P=O designates the location of a phosphate
diester linkage. Each of the other internucleoside linkages is a
phosphorothioate diester linkage. AH designates the location of the aminohexyl
linker and THA is
5-N-{tris[(6-(2-acetamido-3,4,6-tri-O-acetyl-β-D-galactopyranosyloxy)hexylamino)-3-oxopropoxymethyl]methyl}amino-5-oxopentanoyl.


“Akcea Core Technology Patents” means any Patent Rights owned, used, developed
by, or licensed to Akcea or its Affiliates, in each case to the extent
Controlled by Akcea or its Affiliates on the Effective Date or at any time
during the Agreement Term, claiming subject matter generally applicable to
Oligonucleotides that are necessary to Develop, Manufacture or Commercialize a
Product, other than Akcea Product-Specific Patents or Akcea Manufacturing and
Analytical Patents. A list of Akcea Core Technology Patents as of the Effective
Date is set forth on Appendix 4 attached hereto.


“Akcea Indemnitees” has the meaning set forth in Section 10.1.


“[***] Information” has the meaning set forth in [***].


“Akcea In-License Agreements” has the meaning set forth in Section 7.9.1(a). 
The Akcea In-License Agreements are set forth on Appendix 3.


“Akcea Know-How” means any Know-How, excluding Akcea’s interest in any
Jointly-Owned Program Know-How, owned, used, developed by, or licensed to Akcea
or its Affiliates, in each case to the extent Controlled by Akcea or its
Affiliates on the Effective Date or at any time during the Agreement Term that
is necessary to Develop, Manufacture or Commercialize a Product. Akcea Know-How
does not include the Akcea Manufacturing and Analytical Know-How.
 
84

--------------------------------------------------------------------------------

Confidential
 
“Akcea Manufacturing and Analytical Know-How” means Know-How, excluding Akcea’s
interest in any Jointly-Owned Program Know-How, that relates to the synthesis or
analysis of a Product regardless of sequence or chemical modification, owned,
used, developed by, or licensed to Akcea or its Affiliates, in each case to the
extent Controlled by Akcea or its Affiliates on the Effective Date or at any
time during the Agreement Term that is necessary to Develop, Manufacture or
Commercialize a Product. Akcea Manufacturing and Analytical Know-How do not
include the Akcea Know-How.


“Akcea Manufacturing and Analytical Patents” means Patent Rights, including
Akcea’s interest in any Jointly-Owned Program Patents, that claim Manufacturing
Technology owned, used, developed by, or licensed to Akcea or its Affiliates, in
each case to the extent Controlled by Akcea or its Affiliates on the Effective
Date or at any time during the Agreement Term that are necessary to Develop,
Manufacture or Commercialize a Product. A list of Akcea Manufacturing and
Analytical Patents as of the Effective Date is set forth on Appendix 5 attached
hereto.


“Akcea Product-Specific Patents” means all Product-Specific Patents, in each
case to the extent Controlled by Akcea or its Affiliates on the Effective Date
or at any time during the Agreement Term that are necessary to Develop,
Manufacture or Commercialize a Product. A list of Akcea Product-Specific Patents
as of the Effective Date is set forth on Appendix 6 attached hereto.


“Akcea Program Know-How” has the meaning set forth in Section 8.2.2.


“Akcea Program Patents” has the meaning set forth in Section 8.2.2.


“Akcea Program Technology” has the meaning set forth in Section 8.2.2.


“Akcea-Separate Product” means a product (that is not a Product) and associated
method(s) of use being developed or commercialized by Akcea, its Affiliate or
sublicensee (e.g., Volanesorsen).


“Akcea Special Product-Specific Patents” has the meaning set forth in Section
8.3.1(b).


“Akcea Supported Pass-Through Costs” means the licensing costs and payments
payable by Akcea under [***] to Third Parties to the extent arising from any
Third Party intellectual property in-licensed or acquired by Akcea or its
Affiliates under a Third Party agreement that is (i) included in the Licensed
Patents or Licensed Know-How and (ii) necessary to Develop, Manufacture or
Commercialize a Product.


“Alliance Manager” has the meaning set forth in Section 2.2.


“Annual” or “Annually” means the period covering a Calendar Year or occurring
once per Calendar Year, as the context requires.


“API” means the bulk active pharmaceutical ingredient manufactured in accordance
with cGMP (unless expressly stated otherwise) for a Product. The quantity of API
will be the as-is gross mass of the API after lyophilization (i.e., including
such amounts of water, impurities, salt, heavy, metals, etc. within the limits
set forth in the API specifications).


“APO(a)” means the RNA or the protein product encoded by, or the DNA of, the
gene, apolipoprotein(a) (GenBank accession # NM_005577.2; Gene ID: 4018), or any
alternative splice variants, mutants, polymorphisms and fragments thereof.


“APOCIII” means the RNA or the protein product encoded by, or the DNA of, the
gene, apolipoprotein C-III (GenBank accession # NM_000040.1; Gene ID: 345), or
any alternative splice variants, mutants, polymorphisms and fragments thereof.


“Applicable Law” or “Law” means all applicable laws, statutes, rules,
regulations and other pronouncements having the effect of law of any federal,
national, multinational, state, provincial, county, city or other political
subdivision, agency or other body, domestic or foreign, including any applicable
rules, regulations, guidelines, or other requirements of the Regulatory
Authorities that may be in effect from time to time.
 
85

--------------------------------------------------------------------------------

Confidential
 
“Auditor” has the meaning set forth in Section 7.12.1.


“Audit Report” has the meaning set forth in Section 7.12.3.


“Bankruptcy Code” has the meaning set forth in Section 11.2.5(b).


“Breaching Party” means the Party that is believed by the Non-Breaching Party to
be in material breach of this Agreement.


“Business Day” means any calendar day other than a Saturday or Sunday on which
banking institutions in New York, New York are open for business.


“Calendar Quarter” means a period of three consecutive months ending on the last
calendar day of March, June, September, or December, respectively, and will also
include the period beginning on the Effective Date and ending on the last
calendar day of the Calendar Quarter in which the Effective Date falls.


“Calendar Year” means a year beginning on January 1 (or, with respect to 2017,
the Effective Date) and ending on December 31.


“cGMP” means current Good Manufacturing Practices as specified in the United
States Code of Federal Regulations, ICH Guideline Q7A, or equivalent laws,
rules, or regulations of an applicable Regulatory Authority at the time of
manufacture.


“Change of Control Event” means any (a) direct or indirect acquisition of all or
substantially all of the assets of a Party, (b) direct or indirect acquisition
by a Person, or group of Persons acting in concert, of 50% or more of the voting
equity interests of a Party, (c) tender offer or exchange offer that results in
any Person, or group of Persons acting in concert, beneficially owning 50% or
more of the voting equity interests of a Party, or (d) merger, consolidation,
other business combination or similar transaction involving a Party, pursuant to
which any Person owns all or substantially all of the consolidated assets, net
revenues or net income of a Party, taken as a whole, or which results in the
holders of the voting equity interests of a Party immediately prior to such
merger, consolidation, business combination or similar transaction ceasing to
hold 50% or more of the combined voting power of the surviving, purchasing or
continuing entity immediately after such merger, consolidation, other business
combination or similar transaction, in all cases where such transaction is to be
entered into with any Person other than the other Party to this Agreement or its
Affiliates.


“CIOM Form” means the Suspect Adverse Reaction Report Form as defined by the
Council for International Organizations of Medical Sciences.


“Clinical Study” or “Clinical Studies” means, with respect to a Product, a Phase
1 Trial, Phase 2 Trial, Phase 2 Dose-Ranging Trial, Phase 3 Trial, Phase 4 Trial
or such other study in humans that is conducted in accordance with good clinical
practices and is designed to generate data in support or maintenance of an NDA,
MAA, JNDA or other similar marketing application.


“CMO” means a Third Party contract manufacturer Manufacturing API, clinical
supplies or Finished Drug Product for any purpose under this Agreement.


“CMO Agreement” has the meaning set forth in Section 1.3.2(c).


“Co-Commercialize” or “Co-Commercialization” means, with respect to a Product,
conducting activities to market and sell such Product, including:


86

--------------------------------------------------------------------------------

Confidential
 

·
field force detailing Products to Lipid Specialists;




·
providing input on medical affairs communications;




·
providing input on marketing materials and strategy;




·
participating in field force trainings; and




·
participating in Novartis presence at medical meetings and congresses.



“Collaboration” means the conduct of the Pre-Option Development Plan in
accordance with this Agreement.


“Commercialize,” “Commercialization” or “Commercializing” means any and all
activities directed to registering, marketing, promoting, detailing,
distributing, importing, having imported, exporting, having exported, selling or
offering to sell a product (including a Product) following receipt of Regulatory
Approval for such product in the applicable country, including conducting
pre-and post-Regulatory Approval activities, including studies reasonably
required to increase the market potential of such product and studies to provide
improved formulation and product delivery, and launching and promoting the
product in each country.


“Commercially Reasonable Efforts” means the level of effort, budget and
resources normally used by a company in the pharmaceutical industry of similar
size as the respective Party or in case there is no such industry standard, the
level of effort, budget and resources normally used by the respective Party for
a product owned or controlled by it, which is of similar profitability and at a
similar stage in its development or product life, taking into account with
respect to a product inter alia any issues of patent coverage, safety and
efficacy, pricing, product profile, the proprietary position of the product, the
competitive environment for the product and the likely timing of the product(s)
entry into the market, the regulatory environment of the product and other
relevant scientific, technical and commercial factors. Commercially Reasonable
Efforts will be determined on a Product-by-Product and country-by-country basis.


“Competitive Infringement” has the meaning set forth in Section 8.6.


“Competitive Oligo” means an Oligonucleotide which acts to directly modulate an
Exclusive Target.


“Complete,” “Completed,” or “Completion” means, with respect to a Clinical
Study, the point in time at which database lock for such study has occurred and,
if such study has a statistical analysis plan, the primary endpoint and key
safety data (including tables, listings and figures validated by Akcea’s
statistician(s)) generated based on that database lock under the statistical
analysis plan for such study are available.


“Confidential Information” means any confidential or proprietary information or
materials, patentable or otherwise, in any form (written, oral, photographic,
electronic, magnetic, or otherwise) which is disclosed by the Disclosing Party
or otherwise received or accessed by the Receiving Party in the course of
performing its obligations or exercising its rights under this Agreement,
including trade secrets, Know-How, inventions or discoveries, proprietary
information, formulae, processes, techniques and information relating to the
past, present and future marketing, financial, and research and development
activities of any product or potential product or useful technology of the
Disclosing Party or its Affiliates and the pricing thereof. “Confidential
Information” does not include information that:
 
87

--------------------------------------------------------------------------------

Confidential
 

(a)
was in the lawful knowledge and possession of the Receiving Party or its
Affiliates prior to the time it was disclosed to, or learned by, the Receiving
Party or its Affiliates, or was otherwise developed independently by the
Receiving Party or its Affiliates, as evidenced by written records kept in the
ordinary course of business, or other documentary proof of actual use by the
Receiving Party or its Affiliates;




(a)
was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the Receiving Party or its Affiliates;




(b)
became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any act or omission of the Receiving
Party or its Affiliates in breach of this Agreement; or




(c)
was disclosed to the Receiving Party or its Affiliates, other than under an
obligation of confidentiality, by a Third Party who had no obligation to the
Disclosing Party or its Affiliates not to disclose such information to others.



“Conjugate Technology” means a group of atoms covalently bound to an
Oligonucleotide designed to enhance one or more properties of the
Oligonucleotide, such as targeting of antisense drugs to specific tissues and
cells. Conjugate Technology includes N-acetylgalactosamine (GalNAc) ligand
conjugates capable of binding to the asialoglycoprotein receptor (ASGP-R) and
enhancing the targeting of antisense drugs.


“Control” or “Controlled” means possession of the ability to grant a license or
sublicense hereunder without violating the terms of any agreement with any Third
Party; provided, however, that if a Party has a right to grant a license or
sublicense, with respect to an item of intellectual property to the other Party
only upon payment of compensation (including milestones or royalties) to a Third
Party (“Third Party Compensation”) (other than Akcea Supported Pass-Through
Costs in the case of Akcea, and other than Novartis Supported Pass-Through Costs
in the case of Novartis), then the first Party will be deemed to have “Control”
of the relevant item of intellectual property only if the other Party agrees to
bear the cost of such Third Party Compensation unless the first Party is obliged
to pay such costs under this Agreement. Notwithstanding anything to the contrary
under this Agreement, with respect to any Third Party that becomes an Affiliate
of a Party after the Effective Date (including a Third Party acquirer), no
intellectual property of such Third Party owned or controlled by such Third
Party immediately prior to the date such Third Party becoming an Affiliate of a
Party hereunder will be included in the licenses granted hereunder by virtue of
such Third Party becoming an Affiliate of such Party.


“Core European Countries” means the United Kingdom, Germany, France, Italy and
Spain.


“Cover,” “Covered” or “Covering” means, with respect to a patent, that, but for
rights granted to a Person under such patent, the act of making, using or
selling by such Person would infringe a Valid Claim included in such patent.


“CVOT” has the meaning set forth in Section 1.1.


“CVRR” has the meaning set forth in Section 1.2.5.
 
88

--------------------------------------------------------------------------------

Confidential
 
“Develop,” “Developing” or “Development” means, with respect to a product
(including a Product) after such product is designated as a development
candidate, any and all non-clinical, clinical or regulatory activity with
respect to such product to seek approval by a regulatory authority to market and
sell such product (including the submission of all necessary filings with
applicable Regulatory Authorities to support such non-clinical and clinical
activities and Regulatory Approval), including pharmacokinetic and toxicology
studies required to meet the requirements for filing an IND and filing an IND
with any regulatory authority, human clinical trials conducted after Regulatory
Approval of such product to seek approval by a regulatory authority to market
and sell such product for additional Indications.


“Disclosing Party” has the meaning set forth in Section 12.1.


“Dispute” has the meaning set forth in Section 13.1.1.


“DOJ” has the meaning set forth in Section 3.4.


“Domain Names” means any Domain Name identical or similar with the Trademarks
under any ccTLD (country code Top Level Domain) and gTLD (generic Top Level
Domain) address area.


“Effective Date” means the date when the conditions stipulated in Section 3.6
and Section 3.7 are fulfilled or waived.


“EMA” means the European Medicines Agency and any successor entity thereto.


“End of Phase 2b Meeting” means the first meeting with the FDA following
Completion of the Phase 2 Dose-Ranging Trial and pertaining to the clinical
program for a Product. In the case where FDA declines Akcea’s request for a
face-to-face End of Phase 2b Meeting, such meeting will be deemed to have
occurred upon Akcea’s or its Affiliate’s receipt of a written response from FDA
to the questions posed by Akcea or its Affiliate for such meeting and Akcea
having provided to the FDA any additional information in the possession of or
readily available to Akcea requested by the FDA as the case may be.


“Exclusive Target” means (i) APO(a), and (ii) APOCIII. Each Exclusive Target
will remain an Exclusive Target under this Agreement during the period Novartis
has the right to exercise its Option applicable to such Exclusive Target and,
after Novartis exercises the applicable Option, so long as Novartis, its
Affiliates or Sublicensees are Developing and/or Commercializing the Product
applicable to such Exclusive Target under this Agreement.


“Executives” has the meaning set forth in Section 13.1.3.


“Execution Date” has the meaning set forth in the Preamble of this Agreement.


“FDA” means the United States Food and Drug Administration and any successor
entity thereto.


“Finished Drug Product” means any drug product containing API as an active
ingredient, in finished form for Development or Commercialization by a Party
under this Agreement.


“First Commercial Sale” means, on a Product-by-Product basis, the first sale of
such Product by Novartis, its Affiliate or its Sublicensee to a Third Party in a
country after Regulatory Approval of such Product has been obtained in such
country.


“FTC” has the meaning set forth in Section 3.4.


“FTE” means the efforts of one or more employees of Akcea equivalent to the
efforts of one full-time Akcea employee for one year, or in the case of less
than a full-time dedicated person, a full-time equivalent person-year based upon
a total of [***] ([***]) hours per year of work.
 
89

--------------------------------------------------------------------------------

Confidential
 
“Generic Product” means (i) the identical Third Party oligonucleotide-based
therapeutic as the Product in such country and (ii) such Third Party
oligonucleotide-based therapeutic product has been approved by a Regulatory
Authority in such country. Upon manufacturing, use or sale of such Generic
Product with respect to any country that is [***] (each, a “[***]”), if
Novartis, its Affiliate or Sublicensee has the right to enforce any Orange Book
Patents or any other Patent Right Controlled by Novartis, its Affiliate or
Sublicensee being infringed by the manufacture, use or sale of such Generic
Product in such [***] and Novartis, its Affiliate or Sublicensee fails to use
Commercially Reasonable Efforts to so enforce such Orange Book Patents and other
Patent Rights against the Third Party who is selling such Generic Product in
such [***], then such Third Party product will not be a “Generic Product” in
such [***] under this Agreement.


“Governmental Authority” means any United States federal, state or local or any
foreign government, or political subdivision thereof, or any local, state,
national or multinational organization or authority or any authority, agency or
commission entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power, any court or
tribunal (or any department, bureau or division thereof), or any arbitrator or
arbitral body.


“HSR Act” means the United States Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended from time to time.


“HSR Clearance Date” means the earliest date on which the Parties have actual
knowledge that all applicable waiting periods under the HSR Act with respect to
the transactions contemplated under this Agreement have expired or have been
terminated.


“HSR Filing” means filings by Akcea and Novartis with the FTC and the DOJ of a
Notification and Report Form for Certain Mergers and Acquisitions (as that term
is defined in the HSR Act) with respect to the matters set forth in this
Agreement, together with all required documentary attachments thereto.


“IND” means an Investigational New Drug Application (as defined in the Food,
Drug and Cosmetic Act, as amended) filed with the FDA or its foreign
counterparts.


“Indication” means a primary sickness or medical condition or any interruption,
cessation or disorder of a particular bodily function, system or organ (each a
“disease”) requiring a separate NDA filing (or foreign equivalent filing) to
obtain Regulatory Approval to market and sell a Product for such disease.


“Indirect Taxes” means value added taxes, sales taxes, consumption taxes and
other similar taxes required by law to be disclosed on the invoice.


“Initial Payment Period” has the meaning set forth in Section 7.8.2(a).


“Initiation” or “Initiate” means, with respect to any Clinical Study, dosing of
the first human subject in such Clinical Study.


“Ionis-Akcea License Agreement” means that certain Development,
Commercialization and License Agreement between Ionis and Akcea dated December
18, 2015, as amended.


“Ionis Internal ASO Safety Database” has the meaning set forth in Section
6.8(b).


“Japan NDA” or “JNDA” means the Japanese equivalent of an NDA filed with the
Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto).
 
90

--------------------------------------------------------------------------------

Confidential
 
“Joint Patent Committee” or “JPC” has the meaning set forth in Section 8.1.1.


“Jointly-Owned Program Know-How” has the meaning set forth in Section 8.2.2.


“Jointly-Owned Program Patents” has the meaning set forth in Section 8.2.2.


“Jointly-Owned Program Technology” has the meaning set forth in Section 8.2.2.


“Know-How” means inventions, technical information, know-how and materials,
including technology, data, compositions, formulas, biological materials,
assays, reagents, constructs, compounds, discoveries, procedures, processes,
practices, protocols, methods, techniques, results of experimentation or
testing, knowledge, trade secrets, skill and experience, in each case whether or
not patentable or copyrightable, and in each case that are unpatented.


“Knowledge” means the good faith, actual understanding of the facts and
information by a Party’s or any of its Affiliate’s executive officers and their
attorneys employed in their Legal Department and Patent Department as of the
Effective Date; provided that, with respect to information regarding the status
of Patent Rights or other intellectual property rights, “Knowledge” means the
good faith, actual understanding of the facts and information by a Party’s or
any of its Affiliate’s executive officers and their attorneys employed in their
Legal Department and Patent Department as of the Effective Date after performing
a diligent investigation with respect to such facts and information as is
customary in the conduct of its business with respect to such Patent Rights or
other intellectual property rights (and not, for clarity, a diligent
investigation solely in connection with this Agreement).


“Licensed Know-How” means Akcea Manufacturing and Analytical Know-How, Akcea
Program Know-How, and Akcea Know-How. For clarity, Licensed Know-How does not
include (i) any Know-How covering formulation technology or delivery devices
(other than Conjugate Technology), and (ii) Akcea’s and its Affiliate’s interest
in any Jointly-Owned Program Know-How.


“Licensed Patents” means the Akcea Product-Specific Patents, Akcea Core
Technology Patents, Akcea Manufacturing and Analytical Patents, and Akcea
Program Patents. For clarity, Licensed Patents do not include (i) any Patent
Rights claiming formulation technology or delivery devices (other than Conjugate
Technology), and (ii) Akcea’s and its Affiliate’s interest in any Jointly-Owned
Program Patents.


“Licensed Technology” means, on a Product-by-Product basis, any and all Licensed
Patents and Licensed Know-How to the extent necessary to Develop, Manufacture or
Commercialize a Product. Licensed Technology expressly excludes Akcea’s and its
Affiliate’s interest in any Jointly-Owned Program Technology.


“Losses” has the meaning set forth in Section 10.1.


“MAA” means a marketing authorization application filed with the EMA after
completion of Clinical Studies to obtain Approval for a Product under the
centralized European filing procedure or, if the centralized EMA filing
procedure is not used, filed using the applicable procedures in any European
Union country or other country in Europe.


“MAA Approval” means, with respect to a Product in Europe, approval of the MAA
from the applicable Regulatory Authority in at least three Core European
Countries sufficient for the manufacture, distribution, use, marketing and sale
of such Product and either (x) pricing and reimbursement approval in such three
Core European Countries in accordance with Applicable Laws has been obtained, or
(y) the sale of a Product in such three Core European Countries has occurred.
 
91

--------------------------------------------------------------------------------

Confidential
 
“Major Market” means any of the following countries: [***].


“Manufacture” or “Manufactured” or “Manufacturing” means any activity involved
in or relating to the manufacturing, quality control testing (including
in-process, release and stability testing), releasing or packaging, for
non-clinical and clinical purposes, of API or a Product in finished form.


“Manufacturing Tech Transfer Notice” has the meaning set forth in Section
1.3.2(b).


“Manufacturing Technology” means (i) methods and materials used in the synthesis
or analysis of an Oligonucleotide regardless of sequence or chemical
modification, (ii) methods of making components of an Oligonucleotide, and (iii)
methods and materials used in making the Product.


“Material Change” has the meaning set forth in Section 6.3.2.


“Minimum Third Party Payments” means the amount of royalty and other financial
obligations Akcea or its Affiliates are obligated to contractually pay to Third
Parties (including any Akcea Supported Pass-Through Costs) to satisfy Akcea’s or
its Affiliate’s obligations under Third Party licenses for Third Party
technology Covering a Product that is sublicensed by Akcea to Novartis under
this Agreement due to Novartis’ exercise of rights sublicensed by Akcea to
Novartis under this Agreement and provided Akcea has provided to Novartis
written evidence of such Minimum Third Party Payment obligations. For the
avoidance of doubt, Minimum Third Party Payments shall not include any and all
royalty or other financial obligations that (i) Akcea or its Affiliates owe to
one another or (ii) Akcea or its Affiliates owe to Ionis or its Affiliates if
Akcea and Ionis are no longer Affiliates.


“NDA” means a New Drug Application filed with the FDA after completion of
Clinical Studies to obtain Regulatory Approval for a Product in the United
States.


“NDA Approval” means, with respect to a Product in the United States, FDA
approval of an NDA sufficient for the manufacture, distribution, use, marketing
and sale of such Product.


“Negotiation Notice” has the meaning set forth in Section 8.2.2.


“Net Sales” means the net sales recorded by Novartis or any of its Affiliates or
Sublicensees for any Product sold to Third Parties other than Sublicensees as
determined in accordance with Novartis’ Accounting Standards as consistently
applied, less a deduction of [***] percent ([***]%) for direct expenses related
to the sales of the Product, distribution and warehousing expenses and
uncollectible amounts on previously sold products.  The deductions booked on an
accrual basis by Novartis and its Affiliates under its Accounting Standards to
calculate the recorded net sales from gross sales are as follows: (i) normal
trade and cash discounts; (ii) amounts repaid or credited by reasons of defects,
rejections, recalls or returns; (iii) rebates and chargebacks to customers and
third parties (including, without limitation, Medicare, Medicaid, Managed
Healthcare and similar types of rebates); (iv)  any amounts recorded in gross
revenue associated with goods provided to customers for free; (v) amounts
provided or credited to customers through coupons and other discount programs;
(vi) delayed ship order credits, discounts or payments related to the impact of
price increases between purchase and shipping dates or retroactive price
reductions; (vii) fee for service payments to customers for any non-separable
services (including compensation for maintaining agreed inventory levels and
providing information); and (viii) other reductions or specifically identifiable
amounts deducted for reasons similar to those listed above in accordance with
Novartis’ Accounting Standards as consistently applied. With respect to the
calculation of Net Sales: (x) Net Sales only include the value charged or
invoiced on the first arm’s length sale to a Third Party and sales between or
among Novartis and its Affiliates and Sublicensees shall be disregarded for
purposes of calculating Net Sales (for the avoidance of doubt, in the case of
sale or other disposal of a Product between or among Novartis and its Affiliates
or sublicensees, for resale to Third Party, Net Sales shall be calculated on the
value charged or invoiced on the first arm’s-length sale thereafter to a Third
Party); and (y) if a Product is delivered to the Third Party before being
invoiced (or is not invoiced), Net Sales will be calculated at the time all the
revenue recognition criteria under Novartis Accounting Standards are met.
 
92

--------------------------------------------------------------------------------

Confidential
 
“Non-Breaching Party” means the Party that believes the Breaching Party is in
material breach of this Agreement.


“Novartis” has the meaning set forth in the Preamble of this Agreement.


“Novartis Background Technology” means Novartis Background Patents and Novartis
Background Know-How that are not Novartis Program Technology.


“Novartis Background Know-How” means Know-How Controlled by Novartis or its
Affiliates as of the Effective Date or any time during the Agreement Term that
is not Program Know-How, to the extent necessary to Develop, Manufacture or
Commercialize a Product.


“Novartis Background Patents” means Patent Rights Controlled by Novartis or its
Affiliates as of the Effective Date or any time during the Agreement Term that
are not Program Patents, to the extent necessary to Develop, Manufacture or
Commercialize a Product.


“Novartis Royalty” has the meaning set forth in Section 7.8.1.


“Novartis Indemnitees” has the meaning set forth in Section 10.2.


“Novartis Know-How” means any Know-How owned, used, developed by, or licensed to
Novartis or its Affiliates, in each case to the extent Controlled by Novartis or
its Affiliates on the Effective Date or at any time during the Agreement Term,
but specifically excluding the Novartis Program Know-How.


“Novartis Patents” means any Patent Rights included in the Novartis Technology.


“Novartis Product-Specific Patents” means all Product-Specific Patents owned,
used, developed by, or licensed to Novartis or its Affiliates, in each case to
the extent Controlled by Novartis or its Affiliates on the Effective Date or at
any time during the Agreement Term that are necessary to Develop, Manufacture or
Commercialize a Product.


“Novartis Program Know-How” has the meaning set forth in Section 8.2.2.


“Novartis Program Patents” has the meaning set forth in Section 8.2.2.


“Novartis Program Technology” has the meaning set forth in Section 8.2.2.


“Novartis-Prosecuted Patents” has the meaning set forth in Section 8.3.2(b).


“Novartis Supported Pass-Through Costs” means the licensing costs and payments
payable to Third Parties as they apply to a Product that are not Akcea Supported
Pass-Through Costs.
 
93

--------------------------------------------------------------------------------

Confidential
 
“Novartis Technology” means Novartis’ interest in Novartis Program Technology,
Novartis Product-Specific Patents, Novartis Know-How, Novartis Patents,
including Novartis Background Technology, and any Trademarks described in
Section 5.6, owned, used, developed by, or licensed to Novartis or its
Affiliates (other than from Akcea pursuant to this Agreement) that are necessary
to Develop, Manufacture or Commercialize a Product.


“Offering Party” has the meaning set forth in Section 8.2.2.


“Oligonucleotide” means a short single-stranded nucleic-acid product comprised
of at least six linked natural or chemically-modified nucleosides.


“Option” has the meaning set forth in Section 3.1.


“Option Deadline” has the meaning set forth in Section 3.3.1.


“Option Exercise” has the meaning set forth in Section 3.3.2.


“Option Period” means, on an Option-by-Option basis, the period commencing on
the Effective Date and ending on the date such Option is terminated or expires
unexercised.


“Orange Book Patents” means, on a country-by-country basis, the Licensed Patents
that are listed with, and/or are required to be listed with, applicable
Regulatory Authorities Covering any Product being Developed by Novartis, its
Affiliates or Sublicensees hereunder that Novartis, its Affiliate or Sublicensee
intends to, or has begun to, Commercialize, and that have become the subject of
an NDA, MAA or other marketing application submitted to any applicable
Regulatory Authority, such listings to include, without limitation, all
so-called “Orange Book” listings required under the Hatch-Waxman Act and all
so-called “Patent Register” listings as required in Canada.  For purposes of
determining royalties payable under Section 7.8, Orange Book Patents will
include any and all foreign equivalent and counterpart Patent Rights to the
Patent Rights described above.


For the avoidance of doubt, on a country-by-country basis, where there is:



(A)
a mandatory patent listing process in such country, only Licensed Patents that
are listed in such country’s patent listing will be considered “Orange Book
Patents” (and therefore royalty-bearing) in such country, irrespective of
whether the foreign equivalent Patent Rights of such Licensed Patents are listed
in another country;




(B)
a voluntary patent listing process in such country, both (x) Licensed Patents
that are listed in such country’s patent listing, and (y) Licensed Patents that
are not listed in such country’s patent listing but are the foreign equivalent
Patent Rights of the Licensed Patents listed in the mandatory patent listing of
another country, in each case will be considered “Orange Book Patents” (and
therefore royalty-bearing) in such country; and




(C)
no patent listing process in such country, Licensed Patents that are the foreign
equivalent of the Licensed Patents listed in the mandatory patent listing of
another country, in each case will be considered “Orange Book Patents” (and
therefore royalty-bearing) in such country, irrespective of whether the foreign
equivalent Patent Rights of such Licensed Patents are listed in another country.

 
For example, if country “A” has a mandatory patent listing process that only
requires that Licensed Patents “X” “Y” and “Z” be listed, and country “B” has a
mandatory patent listing process that only requires that Licensed Patents “Y”
and “Z” be listed, then Licensed Patents “X” “Y” and “Z” will be royalty-bearing
Orange Book Patents in country “A”, and only Licensed Patents “Y” and “Z” will
be royalty-bearing Orange Book Patents in country “B”.
 
94

--------------------------------------------------------------------------------

Confidential
 
For another example, if country “A” has a voluntary patent listing process that
permits but does not require that Licensed Patents “X” “Y” and “Z” be listed and
Novartis only lists in such patent listing Licensed Patents “X” and “Y”, and
country “B” has a mandatory patent listing process that requires that Licensed
Patents “X” “Y” and “Z” be listed, then the applicable foreign equivalent of
Licensed Patents “X” “Y” and “Z” will be royalty-bearing Orange Book Patents in
country “A” and in country “B”.


“Original Akcea Schedules” has the meaning set forth in Section 1.2.4.


“Party” or “Parties” means Novartis and Akcea individually or collectively.


“Patent Costs” means the reasonable fees and expenses paid to outside legal
counsel, and filing, maintenance and other reasonable out-of-pocket expenses
paid to Third Parties, incurred in connection with the Prosecution and
Maintenance of Patent Rights.


“Patent Rights” means (a) patents, patent applications and similar
government-issued rights protecting inventions in any country or jurisdiction
however denominated, (b) all priority applications, divisionals, continuations,
substitutions, continuations-in-part of and similar applications claiming
priority to any of the foregoing, and (c) all patents and similar
government-issued rights protecting inventions issuing on any of the foregoing
applications, together with all registrations, reissues, renewals,
re-examinations, confirmations, supplementary protection certificates, and
extensions of any of (a), (b) or (c).


“Permitted Licenses” means (1) licenses granted by Akcea or its Affiliates
before or after the Effective Date to any Third Party under the Akcea Core
Technology Patents, the Akcea Manufacturing and Analytical Patents, or the Akcea
Manufacturing and Analytical Know-How (but not under the Akcea Product-Specific
Patents) to (a) use Oligonucleotides (or supply Oligonucleotides to end users)
solely to conduct research, or (b) enable such Third Party to manufacture or
formulate Oligonucleotides, where (i) such Third Party is primarily engaged in
providing contract manufacturing or services and is not primarily engaged in
drug discovery, development or commercialization of therapeutics; and (ii) Akcea
and its Affiliates do not assist such Third Party to identify, discover or make
an Oligonucleotide designed to bind to an Exclusive Target; and (2) material
transfer, collaboration, or sponsored research agreements with academic
collaborators or non-profit institutions solely to conduct non-commercial
research.


“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.


“Phase 1 Trial” means, with respect to a Product, a human clinical trial that is
intended to initially evaluate the safety, metabolism and pharmacokinetics of
such Product that would otherwise satisfy the requirements of 21 C.F.R.
312.21(a) or an equivalent clinical trial in a country other than the United
States.


“Phase 2 Trial” means, with respect to a Product, a human clinical trial for
which the primary endpoints include a determination of safety, dose ranges or an
indication of efficacy of such Product in patients being studied as described in
21 C.F.R. §312.21(b), or an equivalent clinical trial in a country other than
the United States, and that is prospectively designed to generate sufficient
data (if successful) to commence pivotal clinical trials.
 
95

--------------------------------------------------------------------------------

Confidential
 
“Phase 2 Dose-Ranging Trial” means the Phase 2 dose-ranging trial for a Product
described in the Pre-Option Development Plan.


“Phase 2 Dose-Ranging Trial Data Package” has the meaning set forth in Section
1.2.4.


“Phase 3 Trial” means, with respect to a Product, a human clinical trial
(regardless of whether actually designated as “Phase 3”) that is prospectively
designed, along with other Phase 3 Trials, to demonstrate statistically whether
such Product is safe and effective for use in humans in the Indication being
investigated as described in 21 C.F.R. §312.21(c), or an equivalent clinical
trial in a country other than the United States.


“Phase 4 Trial” means, with respect to a Product, (a) any Clinical Study
conducted to satisfy a requirement of a Regulatory Authority in order to
maintain a Regulatory Approval for such Product or (b) any Clinical Study
conducted after the first Regulatory Approval in the same disease state for
which such Product received Regulatory Approval other than for purposes of
obtaining Regulatory Approval.


“Pre-Option Development Plan” means the development plan for AKCEA-APO(a)-LRx
and AKCEA-APOCIII-LRx attached hereto as  Appendix 2.

“Pre-Option Novartis Activities” means any activities Novartis will perform
under this Agreement prior to Option Exercise, including any activities the
Parties mutually agree Novartis will be responsible for conducting under the
Pre-Option Development Plan.


“Prior Agreements” means the agreements listed on Appendix 7 attached hereto.


“Proceeding” means an action, suit or proceeding.


“Product” means, as applicable (i) AKCEA-APO(a)-LRx, and/or (ii)
AKCEA-APOCIII-LRx.


“Product-Specific Patents” means Patent Rights Controlled by a Party or any of
its Affiliates on or after the Effective Date claiming: (i) the specific
composition of matter of a Product, or (ii) methods of using such a Product as a
prophylactic or therapeutic.


“Program Know-How” has the meaning set forth in Section 8.2.2.


“Program Patents” has the meaning set forth in Section 8.2.2.


“Program Technology” has the meaning set forth in Section 8.2.2.


“Prosecution and Maintenance” or “Prosecute and Maintain” means, with regard to
a Patent Right, the preparing, filing, prosecuting and maintenance of such
Patent Right, as well as handling re-examinations, reissues, and requests for
patent term extensions with respect to such Patent Right, together with the
conduct of interferences, the defense of oppositions and other similar
proceedings with respect to the particular Patent Right. For clarification,
“Prosecution and Maintenance” or “Prosecute and Maintain” will not include any
other enforcement actions taken with respect to a Patent Right.


“Receiving Party” has the meaning set forth in Section 12.1.


“Regulatory Approval” means (i) an NDA Approval, (i) an MAA Approval, or (iii)
such other approval by a Regulatory Authority in any other jurisdiction
sufficient for the manufacture, distribution, use, marketing and sale of a
Product, which for the avoidance of doubt shall include pricing and
reimbursement approval from a Regulatory Authority when applicable.
 
96

--------------------------------------------------------------------------------

Confidential
 
“Regulatory Authority” means any governmental authority, including the FDA, EMA
or Koseisho (i.e., the Japanese Ministry of Health and Welfare, or any successor
agency thereto), that has responsibility for granting any licenses or approvals
or granting pricing or reimbursement approvals necessary for the marketing and
sale of a Product in any country.


“ROFN Notice” has the meaning set forth in Section 8.2.2.


“Specific Performance Milestone Events” has the meaning set forth in Section
6.4.2.


“Stock Purchase Agreement” means that certain Stock Purchase Agreement by and
among Akcea, Ionis and Novartis executed on the Execution Date.


“Strategic Plan” has the meaning set forth in Section 6.1.


“Sublicensee” means a Third Party to whom a Party or its Affiliates or
Sublicensees has granted a sublicense or license under any Licensed Technology
or Novartis Technology, as the case may be, licensed to such Party in accordance
with the terms of this Agreement.


“Terminated Product” has the meaning set forth in Section 11.3.1.


“Terminated Target” has the meaning set forth in Section 11.3.1.


“THA Cluster” means
5-N-{tris[(6-(2-acetamido-3,4,6-tri-O-acetyl-β-D-galactopyranosyloxy)hexylamino)-3-oxopropoxymethyl]methyl}amino-5-oxopentanoyl.


“Third Party” means a Person other than the Parties or their respective
Affiliates.


“Third Party Claims” has the meaning set forth in Section 10.1.


“Third Party Obligations” means any financial and non-financial encumbrances,
obligations, restrictions, or limitations imposed by an agreement between a
Party and a Third Party that relate to a Product or an Exclusive Target,
including field or territory restrictions, covenants, milestone payments,
diligence obligations, sublicense revenue, royalties, or other payments.


“Trademark” means any trademark owned and controlled by Novartis and used by
Novartis in connection with the marketing of a Product.


“Transition Services” has the meaning set forth in Section 11.3.4(a).


“United States” or “U.S.” means the fifty states of the United States of America
and all of its territories and possessions and the District of Columbia.


“Updated Akcea Schedules” has the meaning set forth in Section 1.2.4.


“Valid Claim” means a claim of any issued, unexpired United States or foreign
Patent Right, which will not, in the country of issuance, have been donated to
the public, disclaimed, nor held invalid or unenforceable by a court of
competent jurisdiction in an unappealed or unappealable decision. For the
avoidance of doubt, Jointly-Owned Program Patents shall not be royalty bearing
as such Patent Rights are excluded from Licensed Patents.


“Volanesorsen” means the Oligonucleotide known as ISIS 304801 having the
following sequence and chemistry:
5′-AGMeCMeUMeUMeCTTGTMeCMeCAGMeCMeUMeUMeUAMeU-3′. The underlined residues are
2'-O-(2-methoxyethyl) nucleosides (2'-MOE nucleosides). The residues are
arranged so that there are five 2'-MOE nucleosides at the 5' and 3' ends of the
molecule flanking a gap of ten 2'-deoxynucleosides. The cytosine and uracil
bases are methylated at the 5-position. Each of the 19 internucleoside linkages
is a phosphorothioate diester linkage.
 
97

--------------------------------------------------------------------------------

Confidential
 
Appendix 2


Pre-Option Development Plan


[***]
 
98

--------------------------------------------------------------------------------

Confidential
 
Appendix 3


Akcea In-License Agreements


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Appendix 4


Akcea Core Technology Patents


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Appendix 5


Akcea Manufacturing and Analytical Patents


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Appendix 6


Akcea Product-Specific Patents


(Relevant to AKCEA-APO(a)-LRx)


[***]


(Relevant to AKCEA-APOCIII-LRx)


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Appendix 7


Prior Agreements


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Schedule 1.3.1


API Supply Terms


Terms for AKCEA-APO(a)-LRx API Supply


For the supply of AKCEA-APO(a)-LRx API, Novartis will pay Akcea US$[***] per
gram for such API. Total supply of AKCEA-APO(a)-LRx API not to exceed [***] kgs
(unless mutually agreed otherwise by the Parties).


AKCEA-APO(a)-LRx API Delivery Schedule:



·
[***] – [***] kilograms of API delivered to Novartis after [***]; and




·
Remaining quantities of API to be delivered to Novartis in [***] in accordance
with the terms of the Quality Agreement to be agreed upon in [***].



[***]% will be paid by Novartis within [***] calendar days after Novartis’s
receipt of an invoice following the date the respective API quantities are
delivered (including batch manufacturing documentation and records) at the
address specified on the order ([***], INCOTERMS® 2010); provided, if delivery
address specified by Novartis is [***] Novartis will reimburse Akcea for the
incremental cost associated with delivery [***] (e.g., any increased insurance
costs, costs of carriage and freight, import/export duty, value added taxes;
such incremental cost shall be evidenced by relevant documentation).


Terms for AKCEA-APOCIII-LRx API Supply


For the supply of AKCEA-APOCIII-LRx API, Novartis will pay Akcea US$[***] per
gram for such API. Total supply of AKCEA-APOCIII-LRx API not to exceed [***] kgs
(unless mutually agreed otherwise by the Parties). Akcea will be deemed to have
satisfied the amount of API ordered by Novartis if Akcea delivers the quantity
of API specified in such order within plus or minus [***]% (i.e., [***] - [***]
grams per batch).


AKCEA-APOCIII-LRx API Delivery Schedule:



·
[***] kilograms of API delivered to Novartis in [***]; and




·
Akcea will endeavor to deliver the remaining quantities of API in [***],
provided that, any remaining quantity Akcea cannot deliver in [***] will be
delivered as soon as practicable thereafter.



For the first lot of API delivered to Novartis in [***], (i) [***]% will be paid
by Novartis when such API is [***] (and within [***] calendar days after
Novartis’s receipt of an invoice); (ii) [***]% will be paid by Novartis when
[***] (and within [***] calendar days after Novartis’s receipt of an invoice),
and (iii) the remaining [***]% will be paid by Novartis within [***] calendar
days after Novartis’s receipt of an invoice following the date such API is
delivered at the address specified on the order ([***], INCOTERMS® 2010;
provided, if delivery address specified by Novartis is [***] Novartis will
reimburse Akcea for the incremental cost associated with delivery [***] (e.g.,
any increased insurance costs, costs of carriage and freight, import/export
duty, value added taxes)).
 

--------------------------------------------------------------------------------

Confidential
 
For the second and any subsequent lot(s) of API to be delivered to Novartis
after [***], (i) [***]% will be paid by Novartis when such API is [***] (and
within [***] calendar days after Novartis’s receipt of an invoice); (ii) [***]%
will be paid by Novartis when [***] (but no earlier than [***] and within [***]
calendar days after Novartis’s receipt of an invoice), and (iii) the remaining
[***]% will be paid by Novartis within [***] calendar days after Novartis’s
receipt of an invoice following the date such API is delivered at the address
specified on the order ([***], INCOTERMS® 2010; provided, if delivery address
specified by Novartis is [***] Novartis will reimburse Akcea for the incremental
cost associated with delivery [***] (e.g., any increased insurance costs, costs
of carriage and freight, import/export duty, value added taxes; such incremental
cost shall be evidenced by relevant documentation).


Such API will be manufactured using Akcea’s or its Affiliate’s process and
Akcea’s or its Affiliate’s standard operating procedures (SOPs) and
specifications.


Quality Assurance and General Supply Terms and Conditions.


For both AKCEA-APO(a)-LRx  and AKCEA-APOCIII-LRx, the Parties shall agree on a
Quality Agreement in [***]. Such QA agreement will govern a QA plan and
activities such as, but not limited to, specifications, certificate of analysis,
re-testing date of API, etc. Such QA Agreement shall also detail the
specifications for the API, procedure for batch release and acceptance. 
Furthermore, the Parties shall agree on general terms and conditions for the
supply of API in a manner consistent with industry standards.  Such terms and
conditions shall include Delivery Terms (which shall be [***], INCOTERMS® 2010;
provided, if delivery address specified by Novartis is [***] Novartis will
reimburse Akcea for the incremental cost associated with delivery [***] (e.g.,
any increased insurance costs, costs of carriage and freight, import/export
duty, value added taxes), right of rejection (including remedies in case of
rejection).
 

--------------------------------------------------------------------------------

Confidential
 
Schedule 1.3.2


Manufacturing Transition Activities And Pre-Option Novartis Activities


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Schedule 2.1.1


Collaboration Steering Committee


CSC Representatives


Akcea


[***]


Novartis


[***]


JDCC


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Schedule 2.2


Alliance Management Activities


Each Alliance Manager is responsible for:



(a)
Promoting the overall health of the relationship between the Parties;




(b)
Developing a mutually agreed alliance launch plan covering any activities and
systems that the Parties need to implement within the first one hundred (100)
calendar days upon the Option Exercise of the First Product to support the
Collaboration;




(c)
Organizing CSC and JDCC meetings, including agendas, drafting minutes, and
publishing final minutes;




(d)
Supporting the co-chairs of the CSC and JDCC with organization of meetings,
information exchange, meeting minutes, and facilitating dispute resolution as
necessary;

 

--------------------------------------------------------------------------------

Confidential
 
Schedule 6.4.2


Post-Option Novartis’ Development and Commercialization Activities


General Activities Applicable to all Products



·
conducting all non-Clinical Studies and Clinical Studies on the Product as
deemed necessary or desirable by Novartis or any applicable Regulatory Authority
with Commercially Reasonable Efforts;




·
preparing and filing all regulatory filings for the Product in each Major
Market, including all INDs, NDAs, MAAs, JNDAs and other filings with
Commercially Reasonable Efforts;




·
Manufacturing or having Manufactured (including process development, validation
and scale up) API, Clinical Supplies and Finished Drug Product for ongoing
Development and Commercialization requirements, consistent with Novartis’
internal practices and all Applicable Laws and using Commercially Reasonable
Efforts; and




·
conducting, at Novartis’ sole expense, Commercialization activities in
connection with the marketing, promotion, and sale of the Product with
Commercially Reasonable Efforts in each and every Major Market (except for
co-commercialization Akcea may conduct if mutually agreed between the Parties)



Specific Performance Milestone Events Applicable to all Products



·
Initiate a [***] within [***] months after Novartis exercises the option for the
Product;




·
[***] or [***] covering the Product within [***] months after [***] for the
first [***] for the Product, unless the FDA or EMA require any additional
actions for [***], as applicable, in which case Novartis shall evaluate such
actions and use Commercially Reasonable Efforts to complete such action; and




·
Use Commercially Reasonable Efforts to market the approved Product [***] as soon
as practicable after receiving Regulatory Approval for the Product [***].

 

--------------------------------------------------------------------------------

Confidential
 
Schedule 7.8.2(f)


Royalty Calculation Examples


Example of the application of royalty payments to Akcea under the following
assumptions:


[***]
 

--------------------------------------------------------------------------------

Confidential
 
Exhibit X


Novartis’ Form of Invoice


[***]
 
 

--------------------------------------------------------------------------------